 !"#$"!!%!& '(!!) *+"*!,('-./ ")%0 "12 3-.45!"#$"%%&%' ()%%* +,"-%.)/0 1"-2 3"' !(+ 4&,5. 6$78$)%'0 3*)%& %#,/!"#4%"%&3* 9&$:%&/0 ;3&%8<,5/%7%"0 3"' =%*.%&/ >"$," 6,-3* ?@A0 1")%&8"3)$,"3* B&,)<%&<,,' ,C D%37/)%&/2  *678 9-:*;:<-/-.=;>-?@/??4&!*$'$+" ;"& +%&!%0> *A;$%=;" '*A;B=0!% ;"& =!=0!% )$!0=;"+C DEFG -@ /??3@;HIJCJ7KL6KJM8 )6N DEHO8 !LJP =2 QJC8J77E8H KR8 6KK6PR8H H8PJ7J1C2  (R8 %87S1CH8CK7TJF8H 8UP8SKJ1C7 6CH 6 7ESS1LKJCO VLJ8T@ 6CH KR8 #8CW8L6F *1EC78F TJF8H 6C 6C7N8LJCO VLJ8T2 (R8 "6KJ1C6F )6V1L %8F6KJ1C7 016LH R67 P1C7JH8L8H KR8 H8PJ7J1C 6CH KR8 L8P1LH JC FJORK 1T KR8 8UP8SKJ1C7 6CH VLJ8T7 6CH R67 H8PJH8H K1 6TTJLI KR8 XEHO8Y7 LEFJCO7@ TJCHWJCO7@96CH P1CPFE7J1C7/6CH K1 6H1SK KR8 L8P1II8CH8H +LH8L2-  9$C6H1SKJCO KR8 XEHO8Y7 TJCHJCO KR6K KR8 F6JHW1TT ECJ1C HLJM8L7 N8L8 8CKJKF8H K1 S8LT1LI KR8 N1LZ KR6K KR8 %87S1CH8CK7 P1CKL6PK8H 1EK@ N8 L8FG 71F8FG 1C RJ7 TJCHJCO7 KR6K KR8 %87S1CH8CK7 T6JF8H K1 7R1N KR6K KR8G R6H 6 RJ7K1LG 1T 7EVP1CKL6PKJCOECJK N1LZ NRJF8 KR8 ECJ1C HLJM8L7 N8L8 JC F6G1TT 7K6KE7@ 6CH T6JF8H K1 7R1N KR6K KR8G N1EFH R6M8 7EVP1CKL6PK8H KR8 N1LZ JC HJ7SEK8 JC KR8 6V78CP8 1T KR8 HLJM8L7Y ECF6NTEF K8LIJC6KJ1C2 $C 6H1SKJCO KR8 XEHO8Y7 TJCHJCO KR6K =6LKJC 'ELH8FF N67 6 7ES8LMJ71L NJKRJC KR8 I86CJCO 1T '8P2 /[99\ 1T KR8 ;PK@ N8 L8FG 71F8FG 1C KR8 XEHO8Y7 TJCHJCO KR6K 'ELH8FF RJL8H 6CH HJ7PR6LO8H 8ISF1G8872(R8 %87S1CH8CK7 R6M8 JISFJPJKFG 8UP8SK8H K1 71I8 1T KR8 XEHO8Y7 PL8HJVJFJKG TJCHJCO72 (R8 016LHY7 87K6VFJ7R8H S1FJPG J7 C1K K1 1M8LLEF8 6C 6HIJCJ7KL6KJM8 F6N XEHO8Y7 PL8HJVJFJKG L871FEKJ1C7 ECF877 KR8 PF86L SL8WS1CH8L6CP8 1T 6FF KR8 L8F8M6CK 8MJH8CP8 P1CMJCP87 E7 KR6K KR8G 6L8 JCWP1LL8PK2 !"#$%#&% '&( )#** +&,%-."/@ 59 ")%0 .<< [95.?\@ 8CTH2 944 Q2/H -]/ [-H *JL2 95.9\2 ^8 R6M8 P6L8TEFFG 8U6IJC8H KR8 L8P1LH 6CH TJCH C1 V67J7 T1L L8M8L7JCO KR8 TJCHJCO72/$C6H1SKJCO KR8 XEHO8Y7 TJCHJCO KR6K KR8 S6LKJ87Y P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK N67 O1M8LC8H VG '8P2 5[6\ 1T KR8 ;PK@ N8 6OL88 NJKR RJ7 TJCHJCO KR6K 0,1# +*-234$56 7$.8 18 09:;@ --? Q2-H .-9 [&2*2 *JL2 /??-\@ J7 JC6SS17JK82 BCH8L KR8 ;PK@ P1FF8PKJM8WV6LO6JCJCO 6OL88WI8CK7 O8C8L6FFG 6L8 O1M8LC8H VG '8P2 5[6\2 '8P2 4[T\ PL86K87 6C 8UP8SWKJ1C T1L P8LK6JC P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK7 V8KN88C 8ISF1G8L7 8CO6O8H SLJI6LJFG JC KR8 VEJFHJCO 6CH P1C7KLEPKJ1C JCHE7KLG 6CH ECJ1C7 R6MJCO I8IV8L7 8ISF1G8H JC KR6K JCHE7KLG2 (RE7@ KR8 KRL87R1FH _E87WKJ1C JC H8K8LIJCJCO KR8 6SSFJP6VJFJKG 1T '8P2 4[T\ J7 NR8KR8L KR8 8IWSF1G8L J7 8CO6O8H SLJI6LJFG JC KR8 VEJFHJCO 6CH P1C7KLEPKJ1C JCHE7KLG2 (R8 VELH8C 1T 87K6VFJ7RJCO KR6K 7K6KE7 FJ87 NJKR KR8 S6LKG 788ZJCO K1 6M6JF JK78FT 1T KR8 4[T\ 7K6KEK1LG 8UP8SKJ1C2 ;<** =$<&5( >#$#5<2<$" ?,&@86/59 ")%0 9]4@ 9]5 [9544\2 (R8 8ISF1G8L JC 0,1# +*-234$5I8K KR6K VELH8C2(R8 %87S1CH8CK7@ NRJPR SLJCPJS6FFG R6EF 7K88F VGWSL1HEPK V8KN88C 7K88F IJFF7@ HJH C1K2  (RE7@ '8P2 4[T\ J7 JC6SSFJP6VF82-!TT8PKJM8 IJHCJORK &8P8IV8L /4@ /??3@ =8IV8L7 )J8VI6C@ 'PR6EIV8L@ `JL76C1N@ 6CH ^6F7R H8F8O6K8H K1 =8IV8L7 )J8VI6C@ 'PR6EIV8L@ 6CH `JL76C1N@ 67 6 KRL88WI8IV8L OL1ES@ 6FF 1T KR8 016LHY7 S1N8L7 JC 6CKJPJS6KJ1C 1T KR8 8USJL6KJ1C 1T KR8 K8LI7 1T =8IV8L7 `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aF6JHW1TT 8ISF1GW887 ;CKR1CG =JF8KJPR@ =6LP %11S@ 6CH 'K8M8 ^6OC8L JC MJ1F6WKJ1C 1T '8PKJ1C 4[6\[9\ 6CH [-\ 1T KR8 ;PKb KR6K JC Q8VLE6LG 1L 86LFG =6LPR@ %87S1CH8CK7 P1CKJCE8H KR8JL 1S8L6KJ1C 1T !'* JC KR8 HJ7OEJ78H P1CKJCE6CP8 1T #L1ES@ JC 1LH8L K1 6M1JH KR8JL P1FF8PKJM8WV6LO6JCJCO 1VFJO6KJ1C NJKR KR8 BCJ1C@ KR6K 7JCP8 KR6K KJI8 %87S1CH8CK7 R6M8 L8TE78H K1 L8P1OCJc8 KR8 BCJ1C@ R6M8 L8TE78H K1 6VJH8 VG 6CH L8SEHJ6K8H KR8JL P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK NJKR KR8 BCJ1C@ 6CH R6M8 7EVP1CKL6PK8H V6LO6JCJCO ECJK N1LZ@ 6FF NJKR1EK SLJ1L C1KJP8 K1 KR8 BCJ1C 1L OJMJCO JK KR8 1SS1LKECJKG K1 V6LO6JC 1M8L KR8 H8PJ7J1C7 1L KR8JL 8TT8PK7 1C 8ISF1G887@ 6CH KR6K KRJ7 P1CHEPK N67 MJ1F6KJM8 1T '8PKJ1C 4[6\[9\ 6CH [.\ 1T KR8 ;PK2+C KR8 8CKJL8 L8P1LH@ JCPFEHJCO IG 1V78LM6KJ1C 1T KR8 H8WI86C1L 1T KR8 NJKC87787@ 6CH 6TK8L P1C7JH8LJCO KR8 VLJ8T7 TJF8H VG KR8 #8C8L6F *1EC78F 6CH KR8 %87S1CH8CK7@ $ I6Z8 KR8 T1FWF1NJCO/  9;FF H6K87 6L8 JC /??]@ECF877 1KR8LNJ78 JCHJP6K8H2/$CI6ZJCO KR8 TJCHJCO7 R8L8JC@ $ R6M8 P1C7JH8L8H 6FF KR8 NJKC87787Y H8I86C1L@ KR8 P1CK8CK 1T KR8JL K87KJI1CG@ 6CH KR8 JCR8L8CK SL1V6VJFJKJ87 1T KR8 L8P1LH 67 6 NR1F82  $C P8LK6JC JC7K6CP87@ $ R6M8 PL8HJK8H 71I8 VEK C1K 6FF 1T NR6K 6 NJKC877 76JH2 '8809:; 18 I$41<&/#* ?#2<&# ?,&@86935 Q2/H 3<5@ 3.< [/H *JL2 95.?\@L8M8L78H 1C 1KR8L OL1ECH7 -<? B2'2 <3< [95.9\2  ;FF K87KJI1CG R67 V88C P1C7JH8L8H@ JT P8LK6JC 67S8PK7 1T 6 NJKC877Y K87KJI1CG 6L8 C1K I8CKJ1C8H JK J7 V8P6E78 JK N67 C1K PL8HJK8H@ 1L PEIEF6KJM8 1T KR8 PL8HJK8H 8MJH8CP8 1L K87KJI1CG 78K T1LKR 6V1M82   &!*$'$+"' +Q (A! ";($+";));0+% %!);($+"' 0+;%&.5?Q$"&$"#' +Q Q;*($2DB%$'&$*($+"!'*@ 6 P1LS1L6KJ1C@ NJKR 6 SF6P8 1T VE7JC877 JC !67K *RJP6O1@ $CHJ6C6@ R67 V88C 8CO6O8H JC KR8 VE7JC877 1T R6EFJCO VG KLEPZ 7K88FWL8F6K8H VG SL1HEPK7 NJKRJC KR8 7K88F JCHE7KLG2  #L1ES@ 6 P1LS1L6KJ1C@ NJKR 6C 1TTJP8 6CH SF6P8 1T VE7JC877 JC !67K *RJWP6O1@ $CHJ6C6@ R67 V88C 8CO6O8H JC KR8 VE7JC877 1T R6EFJCO VG KLEPZ 7K88FWL8F6K8H VG SL1HEPK7 NJKRJC KR8 7K88F JCHE7KLG2  &ELJCO KR8 S67K P6F8CH6L G86L@ !'* 6CH #L1ES R6M8 86PR SL1MJH8H 78LMJP87 M6FE8H JC 8UP877 1T d.?@??? T1L =JKK6F 'K88F B'; [=JKWK6F\@ 6C 8CK8LSLJ78 JK78FT HJL8PKFG 8CO6O8H JC JCK8L7K6K8 P1II8LP8 NJKRJC 'K6K8 1T $CHJ6C62  %87S1CH8CK7 6HIJK 6CH $ TJCH KR6K !'* 6CH #L1ES 6L8 86PR 8ISF1G8L7 8CO6O8H JC P1II8LP8 NJKRJC KR8 I86CJCO 1T '8PKJ1C /[/\@ []\@ 6CH [3\ 1T KR8 ;PK 6CH KR8 BCJ1C J7 6 F6V1L 1LO6CJc6KJ1C NJKRJC KR8 I86CJCO 1T '8PKJ1C /[.\ 1T KR8 ;PK2$$2;))!#!& B"Q;$% );0+% ,%;*($*!'(1I ;CH8L71C J7 KR8 T1ECH8L 6CH 71F8 1NC8L 1T !'*2  ;CH8L71C I8K =6LKJC 'ELH8FF 6CH %1C6FH *6FFJR6C 67 T8FF1N I8IV8L7 1T I6C6O8I8CK NRJF8 KR8G N8L8 N1LZJCO JC KR8 7K88F JCHE7KLG2  ;CH8L71CY7 I17K L8P8CK 8ISF1G8L JC KR8 7K88F JCHE7WKLG N67 6 P1IS6CG P6FF8H )(e2  ;CH8L71C F8TK )(e JC /??/ 67 6 L87EFK 1T 6 SF6CK 7REKH1NC2  ;CH8L71C 7K6LK8H !'* 6TK8L F86MWJCO )(e2  ;CH8L71C K87KJTJ8H !'* L8I6JC8H JC 8UJ7K8CP8 6K KR8 KJI8 1T KR8 ECT6JL F6V1L SL6PKJP8 KLJ6F JC Q8VLE6LG /??32  ;K KR6K KJI8@ !'* 7ESSFJ8H HLJFF VJK7 6CH 7R6TK7 K1 71I8 =JKK6F 'K88F SF6CK7 6CH K1 71I8 1KR8L 7K88F P1IS6CJ872  ;CH8L71C K87KJTJ8H KR6K !'* 6F71 SL1MJH87 K8PRC1F1OG K1 B' 'K88F 7EPR 67 KR8LI6F 6CH MJ7E6F P6I8L67@ K1EL I1CJK1LJCO H8MJP87@ L8TL6PK1LG I1CJWK1LJCO@ 6CH TELC6P8 K8PRC1F1OG2  ;CH8L71C N67 JC 6C 6EK1I1VJF8 6PPJH8CK JC ;SLJF /??-@ 7E7WK6JCJCO 6 VL6JC JCXELG2  A8 K87KJTJ8H KR8 JCXELG 6TT8PK7 RJ7 7R1LKW6CH F1COWK8LI I8I1LG@ K8IS8L6I8CK@6CH K1F8L6CP8 F8M8F72  ;CH8L71C K87KJTJ8H KR6K@ 6TK8L KR8 JCXELG@ 'ELH8FF R8FS8H RJI NJKR KR8 1S8L6KJ1C 1T !'*2  ;CH8L71C K87KJTJ8H KR6K 'ELH8FF fN1EFH HLJM8 I8 6L1ECH 6CH 6KK8ISK K1 R8FS I8 JC NR6K8M8L C88H8H K1 V8 H1C82g;CH8L71C K87KJTJ8H 'ELH8FF N67 C8M8L 8IWSF1G8H VG !'* 6CH R8 C8M8L L8P8JM8H 6 76F6LG 1L 6CG P1IS8CW76KJ1C T1L RJ7 N1LZ2  ;CH8L71C K87KJTJ8H 'ELH8FF R8FS8H RJI 1EK ECKJF &8P8IV8L /??]@ NR8C 'ELH8FF R6H V6PZWL8F6K8H 7ELO8LG2  ;CH8L71C 87KJI6K8H 'ELH8FFJ7 33 1L 34 G86L7 1FH2  'ELH8FF N67 OJM8C 6 VE7JC877 P6LH 6CH KJKF8 NJKR !'*2  ;CH8L71C K87KJTJ8H 'ELH8FF I6H8 P6FF7 1C V8R6FT 1T KR8 *1IS6CG@ VEK PF6JI8H 'ELWH8FF HJH C1K I6Z8 KR8 P6FF7 JCH8S8CH8CKFG 7K6KJCO@ fA8YH 6FN6G7 PR8PZ8H NJKR I8 TJL7K2g !'* SELPR678H 9??@??? K1C7 1T PWTJC87 1C +PK1V8L 3@ /??<@ TL1I $CK8LC6KJ1C6F 'K88F #L1ES [$'#\2  *WTJC87 6L8 TJC8FG OL6CEWF6K8H 7K88F L8TE78 KR6K 6L8 L8PGPF8H VG 7K88F IJFF72  $'# N67 8M8CKE6FFG 71FH K1 $7S6KW$CF6CH@ 6 7K88F P1IS6CG NRJPR 6K KR8 KJI8 1T KR8 R86LJCO N67 K6Z8C 1M8L hVGi =JKK6F2  !'* HJH C1K R6M8 JK7 1NC KLEPZ7 1L HLJM8L7 6K KR8 KJI8 JK SELPR678H KR8 PWTJC872  ;CH8L71C E78H 1KR8L KLEPZJCO P1IS6CJ87 K1 H8FJM8L KR8 I6K8LJ6F2  ;CH8L71C P1CPFEH8H JT R8 H8FJM8L8H KR8 I6K8LJ6F NJKR   QELKR8L HJ7PE77J1C7 1T KR8 NJKC87787YK87KJI1CG 6CH PL8HJVJFJKG 6L8 78K T1LKR KRL1EOR1EK KRJ7 H8PJ7J1C2RJ7 1NC KLEPZ7 KR8L8 N1EFH V8 V8KK8L 78LMJP8 6CH S177JVF8 P17K 76MJCO72  ;7 6 L87EFK@ !'* SELPR678H KRL88 KLEPZ7 6CH KL6JF8L72;CH8L71C P1CK6PK8H )1P6F 9</ K1 JC_EJL8 6V1EK HLJM8L7 T1L KR8 KLEPZ7 6CH R8@ 6F1CO NJKR 'ELH8FF@ I8K NJKR )1P6F 9</ 0E7JWC877 ;O8CK 'K8M8 ,6LZ7 1C =6LPR 4@/??.@ 6K KR8 ECJ1C R6FF2  +C KR6K H6K8@ ;CH8L71C@ 1C V8R6FT 1T !'*@ 7JOC8H 6 P1CKL6PK NJKR )1P6F 9</@ 8CKJKF8H f#8C8L6F *1C7KLEPKJ1C 1T 0EJFHJCO@ A86MG j AJORN6G ,L1X8PK72g(R8 P1CKL6PKY7 8TT8PKJM8 H6K87 N8L8 DEC8 9@ /??-@ K1 =6G -9@ /??]2  &ELJCO KR8 I88KJCO@ ;CH8L71C 6CH 'ELH8FF SL878CK8H KR8JL !'* VE7JC877 P6LH7 K1 ,6LZ7 FJ7KJCO ;CH8L71C 67 KR8 O8C8L6F I6C6O8L 6CH 'ELH8FF 67 KR8 C6KJ1C6F 76F87 I6C6O8L2  ,6LZ7 PL8HJVFG K87KJTJ8H KR6K JK N67 8USF6JC8H K1 RJI VG ;CH8L71C 6CH 'ELH8FF KR6K 'ELH8FF N1EFH V8 K6ZJCO P6L8 1T KR8 H6GWK1WH6G 1S8L6KJ1C7 1T !'*2-,6LZ7 HJH C1K 7JOC KR8 P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK 1C V8R6FT 1T KR8 BCJ1C2  %6KR8L@ JK N67 SL87JOC8H VG KR8 BCJ1CY7 SLJCPJS6F 1TTJWP8L7 NR1 HJH C1K 6KK8CH KR8 I88KJCO2  ,6LZ7 PL8HJVFG K87KJTJ8H KR6Kk &ELJCO KR8 =6LPR 4@ /??. I88KWJCO@ ;CH8L71C 6CH 'ELH8FF 67Z8H ,6LZ7 NR6K P1CKL6PK7 N8L8 6M6JF6VF8 T1L KR8 KGS8 1T N1LZ KR8G N8L8 O1JCO K1 H12  (R8G 8USF6JC8H KR6K KR8G N8L8 O1JCO K1 V8 R6EFJCO P1II1HJKJ87 TL1I 1C8 7K88F IJFF K1 KR8 1KR8L@ NRJPR 6K KR8 KJI8 N67 V8KN88C $'# 6CH $CF6CH 'K88F2<;CH8L71C I8CKJ1C8H 71I8KRJCO 6V1EK R6MWJCO 6 P1CKL6PK T1L 6 F6LO8 1T 6I1ECK 1T N1LZ@ KR6K KRJ7 N67 XE7K O1JCO K1 V8 KR8 TJL7K P1CKL6PK 6CH KR6K R8 R1S8H K1 R6M8 6 O11H L8F6KJ1C7RJS NJKR KR8 BCJ1C JC KR8 TEKEL82.,6LZ7 8USF6JC8H KR8 BCJ1C R6H 6 P1II1HJKG R6EFJCO 6OL88I8CK 1L !'* P1EFH 6F71 V8 SF6P8H ECH8L KR8 BCJ1CY7 O8C8L6F P1C7KLEPKJ1C 6OL88I8CK2  ,6LZ7 7K6K8H R8 N1EFH L6KR8L 788 6 P1II1HJKG 6OL88I8CK T1L KRJ7 KGS8 1T N1LZ V8P6E78 JK L86FFG N67 C1K 1C7JK8 P1C7KLEPKJ1C N1LZ2  ;CH8L71C HJH C1K FJZ8 KR8 N6O8 6CH V8C8TJK 7KLEPKEL8 JC KR8 P1II1HJKG 6OL88I8CK T1L NRJPR 8ISF1G887 6L8 S6JH 1C 6 N88ZFG V67J7 67 1SS178H K1 KR8 P1C7KLEPKJ1C 6OL88I8CK JC NRJPR KR8G 6L8 S6JH T1L KR8 R1EL7 N1LZ8H2  (R8 P1II1HJKG 6OL88I8CK 6F71 R6H 78CJ1LJKG@ R1FJH6G@ 6CH M6P6KJ1C F6COE6O8 C1K P1CWK6JC8H JC KR8 P1C7KLEPKJ1C 6OL88I8CK2  ;CH8L71C SL8T8LL8H KR8 P1C7KLEPKJ1C 6OL88I8CK 7JCP8 JT R8 1CFG R6H N1LZ T1L -1L <H6G7@ KR8C R8 1CFG R6H K1 S6G KR8 V8C8TJK7 1C KR8 R1EL7 6PKE6FFG N1LZ8H2  ,6LZ7 N8CK 6F1CONJKR ;CH8L71CY7 L8_E87K T1L KR8 P1C7KLEPKJ1C 6OL88I8CK V8P6E78 R8 N67 KLGJCO K1 6PP1II1H6K8 KR8 *1IS6CGY7 C88H7@ 6CH KR8 N6O87 N8L8 7JIJF6L T1L R6EFJCO P1II1HJKJ87 TL1I IJFF K1 IJFF JC V1KR 6OL88I8CK72  ,6LZ7 K87KJWTJ8H KR6K R8 HJH C1K K6Z8 6CG C1K87 HELJCO KR8 I88KJCO2  ^R8C 67Z8H 1C PL177W8U6IJC6KJ1C JT ;CH8L71C K11Z C1K87@ ,6LZ7 K87KJWTJ8H@ f$@ $ H1CYK@ $ R6M8 C1 6N6L8C877 1T KR6K2g^R8C 67Z8H 1C L8VEKK6F NR8KR8L R8 76N ;CH8L71C K6ZJCO C1K87 HELJCO KR8 I88KWJCO 1C =6LPR 4@ /??.@ ,6LZ7 K87KJTJ8H@ f"12g ,6LZ7 K87KJTJ8H ;CH8L71C HJH C1K V6LO6JC 6CG SL1MJ7J1C7 JC KR8 P1CKL6PK R8 7JOC8H2  %6KR8L@ ,6LZ7 XE7K O6M8 RJI 6 PR1JP8 1T KN1 P1CKL6PK72  ,6LZ7 K87KJTJ8H KR6K R8 H87PLJV8H 86PR 1T KR8 P1CKL6PK7@ VEK R8 HJH C1K 7K88L ;CH8L71C K1 8JKR8L 1C8 1T KR8I2    -$ T1ECH ,6LZ7 K1 V8 6 PL8HJVF8 NJKC877 P1C7JH8LJCO RJ7 H8I86C1L@ L8P6FF@ 6CH KR8 P1CK8CK 1T RJ7 K87KJI1CG2<(R8 I88KJCO K11Z SF6P8 SLJ1L K1 =JKK6FY7 8M8CKE6F K6Z81M8L 1T V1KR 7K88F 1S8L6KJ1C72  .,6LZ7 K87KJTJ8H R8 HJH C1K L8P6FF ;CH8L71C 7S8PJTGJCO 9??@??? K1C7 JC H87PLJVJCO !'*Y7 R6EFJCO P1CKL6PK2   !"#$"!!%!& '(!!) *+"*!,('.59,6LZ7 K87KJTJ8H KR6K R8 K1FH ;CH8L71C KR6K JT R8 7JOC8H KR8 P1CW7KLEPKJ1C P1CKL6PK R8 P1EFH P1IS8K8 T1L P1C7KLEPKJ1C N1LZ 6CH KR6K JT R8 7JOC8H KR8 P1II1HJKG P1CKL6PK NJKR KR8 P1C7KLEPKJ1C 6HH8CHEI@ R8 P1EFH 6F71 P1IS8K8 T1L P1C7KLEPKJ1C N1LZ2  ,6LZ7 K87KJTJ8H KR6K ECH8L 8JKR8L P1CKL6PK JK N67 6CKJPJS6K8H KR6K !'* IJORK H1 P1C7KLEPKJ1C N1LZ K1 Z88S KR8 HLJM8L7 VE7G2  ,6LZ7 K87KJTJ8H KR6K@ 6TK8L KR8 H86F N67 P1ISF8K8H@ ;CH8L71C 6CH 'ELWH8FF 67Z8H KR6K C1N KR6K KR8G R6H KR8 6OL88I8CK JT KR8G P1EFH O8K 71I8 RJORN6G N1LZ 1C $W5< 67 N1LZ N67 O1JCO K1 V8OJC 711C 1C KR8 JCK8L7K6K82  ,6LZ7 L87S1CH8H KR8G N1EFH R6M8 K1 K6FZ K1 KR8 P1CKL6PK1L7 H1JCO KR8 N1LZ@ 6CH KR6K KR8G 7R1EFH P1CK6PK KR8I2  ,6LZ7 K87KJTJ8H KR8L8 N67 C1 HJ7PE77J1C 6V1EK KR8 P1CKL6PK V8JCO 6C4[T\ P1CKL6PK SLJ1L K1 ;CH8L71C 7JOCJCO JK2  ,6LZ7 H8WCJ8H K8FFJCO ;CH8L71C KR6K 1C8 1T KR8 V8C8TJK7 1T KR8 P1C7KLEPWKJ1C P1CKL6PK N67 KR6K R8 P1EFH N6FZ 6N6G 6K KR8 8CH 1T KR8 6OL88I8CK2  ,6LZ7 H8CJ8H K8FFJCO ;CH8L71C KR6K NR8C R8 71FH RJ7 9??@??? K1C7 R8 P1EFH K8LIJC6K8KR8 P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK2  ,6LZ7@ 6 VE7JC877 6O8CK NJKR )1P6F 9</ T1L 4G86L7 6K KR8 KJI8 1T RJ7 K87KJI1CG@ K87KJTJ8H@f$YH V8 T11FJ7R K1 76G 71I8KRJCO FJZ8 KR6K2g,6LZ7 K87KJTJ8H KR6K R8 HJH C1K L8I8IV8L 8JKR8L ;CH8L71C 1L 'ELH8FF K8FFJCO RJI KR6K !'* R6H SL8MJ1E7FG E78H ECJ1C P1IWI1HJKG R6EF8L7 TL1I ,j* 6CH D6PZ #L6G (LEPZJCO K1 H8FJM8L KR8JL SL1HEPK2  ,6LZ7 K87KJTJ8H D6PZ #L6G J7 6 .?a.? P1IS6CG NJKR 9. KLEPZ7 JC #6LG@ $CHJ6C6@NRJPR 6L8 ECJ1C 6CH KR8 1KR8L /?? KLEPZ7 1EK 1T &8KL1JK NRJPR 6L8 C1CECJ1C2  ,6LZ7 K87KJTJ8H R8 HJH C1K ZC1N !'* N67 JC 8UJ7K8CP8 V8T1L8 ;CH8L71C P1CWK6PK8H RJI2  ,6LZ7 K87KJTJ8H R8 N67 OJM8C KR8 JISL877J1C 6K KR8 I88KJCO KR6K !'* N67 XE7K 7K6LKJCO NJKR )1P6F 9</ HLJM8L72  ,6LZ7 K87KJTJ8H KR6K@ HELJCO KR8 =6LPR 4@ /??. I88KJCO@ 8JKR8L ;CH8L71C 1L 'ELH8FF JCT1LI8H RJI KR6K 'ELH8FF N1EFH V8 ,6LZ7YP1CK6PK S8L71C T1L !'* RJLJCO HLJM8L7@ 67 N8FF 67 T1L ECJ1C I6KWK8L72  ,6LZ7 K87KJTJ8H KR6K K1 RJ7 ZC1NF8HO8 !'* HJH C1K R6M8 6CG 8ISF1G887 6K KR8 KJI8 ;CH8L71C 7JOC8H KR8 P1CKL6PK2  A8 K87KJTJ8H JK N67 RJ7 ECH8L7K6CHJCO KR6K@ 7EV78_E8CK K1 KR8 I88KWJCO@ ,6LZ7 L8T8LL8H !'* KR8JL JCJKJ6F 8ISF1G887 KRL1EOR KR8 BCJ1C2  ,6LZ7 K87KJTJ8H KR6K@ 6TK8L KR8 HLJM8L7 N8L8 RJL8H@ ,6LZ7 R6H FJKKF8 JT 6CG P1CK6PK NJKR ;CH8L71C2  %6KR8L@ ,6LZ7YP1CK6PK N67 NJKR 'ELH8FF 6V1EK !'*Y7 C88H T1L HLJM8L72  ,6LZ7 K87KJTJ8H R8 L8P8JM8H P6FF7 NR8C !'* C88H8H 6 TJFFWJC HLJM8L T1L 71I81C8 K6ZJCO 1TT@ 1L JT KR8G N8L8 JC C88H 1T 6C1KR8L HLJM8L2  ,6LZ7 K87KJWTJ8H KR8L8 N67 1C8 1PP67J1C NR8C KR8 BCJ1C SF6P8H CJC8 HLJM8L7 T1L !'* T1L N1LZ 6K B2'2 'K88F 1C 6C 6L1ECH KR8 PF1PZ 7RJTK2  ,6LZ7 K87KJTJ8H R8 H86FK NJKR 'ELH8FF 1C 6FF 1T KR878 P6FF72  ,6LZ7 K87KJTJ8H KR8 BCJ1CY7 P1C7KLEPKJ1C 6OL88I8CK H187 C1K P1CK6JC 6C 8UPFE7JM8 RJLJCO R6FF SL1MJ7J1C2  ,6LZ7 K87KJTJ8H KR6K@ SLJ1L K1 /??]@ ,6LZ7 R6H 1C8 1L KN1 P1CK6PK7 NJKR !'* 1C V8R6FT 1T 8ISF1G887 NJKR 6 N1LZWL8F6K8H SL1VF8I2  +C 1C8 1T KR8 1PP6W7J1C7@1C8 1T HLJM8L7 HJH C1K O8K RJ7 PR8PZ JC 6 KJI8FG T67RJ1C2  ,6LZ7 P6FF8H 'ELH8FF 6CH 'ELH8FF P1LL8PK8H KR8 7JKE6KJ1C2  ,6LZ7 K87KJTJ8H KR6K HELJCO KR8 T6FF 1T /??. 6CH 86LFG NJCK8L /??]@ !'* 8ISF1G8H KRL88 )1P6F 9</ I8IV8L7 NR1 N8L8 H1JCO P1II1HWJKG R6EFJCO2  'K8M8 ^6OC8L N1LZ8H T1L !'* TL1I =6LPR /??. K1 Q8VLE6LG /??] 67 6 KLEPZHLJM8L2  ,6LZ7 K1FH ^6OC8L 6V1EK !'* 6CH ^6OWC8L N67 KR8 TJL7K HLJM8L RJL8H KR8L82  =6LP %11S N67 KR8 78P1CH HLJM8L K1 V8 RJL8H2],6LZ7 I6H8 6LL6CO8I8CK7 T1L ^6OC8LY7 JCK8LMJ8N NJKR !'* 1TTJPJ6F7 K1 V8 P1CHEPK8H 6K )1P6F 9</Y7 R6FF2  ^6OC8L N67 JCK8LMJ8N8H VG ;CH8L71C 6CH 'ELH8FF2  ^6OWC8L K87KJTJ8H JK N67RJ7 ECH8L7K6CHJCO KR6K 'ELH8FF N67 S6LK 1T I6C6O8I8CK2  'ELH8FF K1FH ^6OC8L KR6K R8 N67 RJL8H 8JKR8L KR8 H6G 1T KR8 JCK8LMJ8N 1L KR8 C8UK I1LCJCO23^6OC8L R67 V88C 6 I8IV8L 1T )1P6F 9</ 1C 6CH 1TT 7JCP8 95332  A8 K87KJTJ8H KR8L8 N67 6 P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK V8KN88C )1P6F 9</ 6CH !'* 6CH KR6K RJ7 R1ELFG L6K8 6K !'* N67 KR8 P1CKL6PKE6F L6K8 8_E6F K1 4? S8LP8CK 1T KR8 L6K8 T1L 78IJKLEPZHLJM8L72  A8 K87KJWTJ8H KR6K R8 N67 P1LL8PKFG L8P8JMJCO KR8 4?WS8LP8CK L6K8 ECH8L KR8 BCJ1CY7 P1CKL6PK V8P6E78 KR8G N8L8 S8LT1LIJCO 7K1PZSJF8 N1LZ2  ^6OC8L K87KJTJ8H RJ7 R86FKR 6CH N8FT6L8 6CH JC7EL6CP8 N8L8 6F71 S6JH24 ^6OC8L K87KJTJ8H KR6K R8 R6EF8H HJTT8L8CK SL1HEPK7 TL1I 1C8 7K88F IJFF K1 KR8 1KR8L T1L !'*2  ^6OC8L HL1M8 6 78IJKLEPZ 6CH KR8 SL1HEPK7 R8 R6EF8H N8L8F16H8H JC 6 HEIS KL6JF8L2  A8 K87KJWTJ8H KR8 HLJM8L7 O8K JK F16H8H@ K6Z8 JK@ 6CH HEIS JK 1TT2  (R8G N1EFH E7E6FFG SJPZ ES KR8 I6K8LJ6F7 TL1I =EFKJ'8LM@ 6 7K88F SL1P877JCO SF6CK KR6K SL1P87787 7F6O 6CH 1KR8L SL1HEPK7 T1L KR8 7K88F IJFF2  =EFKJ'8LM J7 F1P6K8H JC7JH8 KR8 $'# SF6CK [=JKK6F ^87K\2  QL1I =EFKJ'8LM KR8 HLJM8L7 K11Z KR8 I6K8LJ6F K1 KR8 $CF6CH 'K88F SF6CK / [=JKK6F !67K\2  ;7 78K T1LKR 6V1M8@ 6K KR8 KJI8 1T KR8 R86LJCO V1KR SF6CK7 R6H V88C K6Z8C 1M8L VG =JKK6F2  ^RJF8 N1LZJCO T1L !'*@ ^6OC8L S8LT1LI8H R6EFJCO T1L =EFWKJ'8LM 1C 6 H6JFG V67J72  ^6OC8L HL1M8 6 L8H 6CH VF6PZ e1FM1 KLEPZ T1L !'*2  ^6OC8LY7 KLEPZ CEIV8L N67 -99 NRJPR 6SWS86L8H 1C KR8 7JH8 1T KR8 KLEPZ2  (R8L8 N8L8 6F71 !COJC88L8H 'K88F *1CP8SK7 I6OC8KJP 7JOC7 1C KR8 H11L7 1T KR8 P6V7 1T KR8 !'* KLEPZ7@ 1T NRJPR KR8L8 N8L8 KRL88 1T KR8 76I8 I6Z8@ I1H8F@ 6CH P1F1L2  (R8 1KR8L KN1 !'* KLEPZ7 N8L8 CEIV8L8H -?9 6CH //92^6OC8L K87KJTJ8H KR6Kk +C 6 KGSJP6F H6G@ KR8 !'* HLJM8L7 SJPZ8H ES KR8JL KLEPZ7 6CH KL6JF8L7 6K KR8 =EFKJ'8LM G6LH JC7JH8 1T $'#2BS1C 6LLJMJCO 6K KR8 G6LH@ I17K 1T KR8 KJI8 HLJM8L7 N8L8 J77E8H 6C 6FF H6G S677 VG 'ELH8FF OJMJCO KR8I S8LIJ77J1C K1 O1 JC 6CH 1EK 1T KR8 SF6CK@ 1L 8F78 'ELH8FF J77E8H KR8I 6CG 6FK8LC6KJM8 677JOCI8CK2  =17K 1T KR8 KJI8 KR8 HLJM8L7 R6EF8H PWTJC87 1C 6 .WIJF8 L1EK8 V8KN88C KR8 KN1 7K88F SF6CK72  ^6OC8L K87KJTJ8H 'ELH8FF K1FH RJI NR6K K1 H1 1C 6 H6JFG V67J7@ 6CH ;CH8L71C 1CFG O6M8 RJI 6 H6JFG O6K8 S677 NR8C 'ELH8FF N67 C1K SL878CK@ NRJPR N67 6L1ECH /1L -S8LP8CK 1T KR8 KJI82  ^6OC8L K87KJTJ8H R8 HJH 1KR8L N1LZ 6K !'* V87JH87 R6EFJCO PWTJC872  A8 K87KJTJ8H KR8G R6EF8H 7PL6S@ JL1C 1L8 S8FF8K7@ 6CH 7F6O2  A8 K87KJWTJ8H KR8G N1LZ8H 1CP8 6K B2'2 'K88F R6EFJCO JL1C 1L8 S8FF8K7 JC7JH8 KR8 SF6CK2  A8 K87KJTJ8H KR8L8 N67 KR8L8 N67 6C 1PP67J1C   ]01KR %11S 6CH ^6OC8L K87KJTJ8H 1C V8R6FT 1T KR8 #8C8L6F *1EC78F2  $ T1ECH 86PR@ P1C7JH8LJCO KR8JL H8I86C1L@ K1 V8 PL8HJVF8 NJKC87787 6CHK1 R6M8 K87KJTJ8H JC 6 P1C7J7K8CK T67RJ1C P1CP8LCJCO KR8 P1CK8CK 1T KR8 K87KJI1CG@ NRJPR $R6M8 PL8HJK8H23%11S K87KJTJ8H R8 TJFF8H 1EK 6 X1V 6SSFJP6KJ1C T1L !'* OJM8C K1 RJI VG 'ELH8FF2  %11S K87KJTJ8H R8 KR1EORK 'ELH8FF N67 KR8JL V1772  %11S K87KJTJ8H 'ELH8FF JCK8LMJ8N8H %11S K1 N1LZ T1L !'*@ VG SR1C8@ 6CH C1 1C8 8F78 N67 1C KR8 P6FF2  'ELH8FF K1FH RJI KR6K R8 N67 RJL8H HELJCO KR8 76I8 P1CM8L76KJ1C 67 KR8 JCK8LMJ8N2 4%11S K87KJTJ8H RJ7 V8C8TJK7 JCPFEH8H R86FKR 6CH N8FT6L8@ R86FKR JCW7EL6CP8@ FJT8@ 8G8@H8CK6F@ 6CH S8C7J1C2  (R8 8ISF1G887 S6JH KR8JL ECJ1C HE87 1C KR8JL 1NC2 &!*$'$+"' +Q (A! ";($+";));0+% %!);($+"' 0+;%&.5/NR8C KR8G R6EF8H 71I8 HJLK T1L 6C1KR8L P1IS6CG25+C 6 KGSJP6F H6G@^6OC8L I6H8 6V1EK 78M8C 1L 8JORK L1ECH KLJS7 V8KN88C KR8 7K88F SF6CK7 F16HJCO 6CH HEISJCO KR8 I6K8LJ6F7 KR8L82  (R8 1KR8L !'* HLJM8L7 S8LT1LI8H KR8 76I8 N1LZ 67 ^6OC8L2  ;K KR8 8CH 1T KR8 H6G@ ^6OC8L S6LZ8H RJ7 KLEPZ JC KR8 =EFKJ'8LM G6LH2  ^6OC8L F8TK 6FF KR8 7P6F8 KJPZ8K7 JC KR8 KLEPZ@ 1L 'ELH8FF N1EFH SJPZ KR8I ES2  ^6OC8L P6FF8H 1TT N1LZ 1CP8 1L KNJP8 6CH 7S1Z8 K1 'ELH8FF2  'ELH8FF 6SSL1M8H KR8 KJI8 1TT HELJCO KR8 P6FF29?^6OC8L K87KJTJ8H KR6K@ SLJ1L K1 "1M8IV8L 1L &8P8IV8L  /??.@ KR8 !'* HLJM8L7 E7E6FFG N1LZ8H .H6G7 6 N88Z@ 6K F867K <? R1EL72  08OJCCJCO JC "1M8IV8L 1L &8P8IV8L /??.@ KR8 N1LZ 7F1N8H H1NC@ 6CH KR8G N8CK H1NC K1 6V1EK -1L <H6G7 6 N88Z2  ^6OC8L K87KJTJ8H KR6K HELJCO KRJ7 KJI8 S8LJ1H C8JKR8L ;CH8L71C C1L 'ELH8FF 76JH 6CGKRJCO 6V1EK PF17JCO !'*@ F6GJCO 1TT KR8 HLJM8L7@ 1L R6MJCO C1 I1L8 N1LZ T1L KR8I2^6OC8L PL8HJVFG K87KJTJ8H KR6K 1C Q8VLE6LG 4@ 'ELH8FF P6FF8H RJI 6K R1I8 6TK8L N1LZ2  'ELH8FF K1FH ^6OC8L !'* R6H C1 I1L8 N1LZ T1L KR8 HLJM8L7 67 $CF6CH N67 P1ISF6JCJCO 6V1EK KR8 SLJP8 1T KR8 I6K8LJ6F 6CH KR8G N8L8 O1JCO K1 KLG K1 O8K 6EKR1LJc6KJ1C K1 VEG KR8 I6K8LJ6F 6CH KR8C KR8 HLJM8L7 P1EFH O1 V6PZ K1 N1LZ299+C Q8VLE6LG 5@ 'ELH8FF P6I8 K1 ^6OC8LY7 R1I8 K1 HL1S 1TT RJ7 S6GPR8PZ2  'ELH8FF K1FH ^6OC8L KR6K R8 R1S8H JK N1EFH C1K K6Z8 K11 F1CO@ KR6K KR8G R6H C1KRJCO KR8 HLJM8L7 P1EFH H1 ECKJF KR8G O1K 6EKR1LJc6KJ1C2  ^6OC8L K87KJTJ8H KR6K 6TK8L KRJ7 P1CM8L76KJ1C R8 C8M8L N1LZ8H T1L !'* 6O6JC2  %11S K87KJTJ8H KR6K 1C Q8VLE6LG 4@ 'ELH8FF P6FF8H %11S 6K R1I82  'ELH8FF K1FH %11S KR6K KR8L8 N67 C1 N1LZ KR8 L87K 1T KR8 N88Z 6CH S177JVFG KR8 T1FF1NJCO N88Z2  'ELH8FF 76JH KR8G R6H 71I8 P1CKL6PK7 P1IWJCO ES KR8G N8L8 R1SJCO K1 PF178 6CH 'ELH8FF N1EFH P6FF %11S JT KR8L8 N67 6CG N1LZ2  %11S PL8HJVFG K87KJTJ8H 'ELH8FF P6FF8H %11S 6K R1I8 1C =6LPR ]2  'ELH8FF K1FH %11S KR6K KR8G N8L8 L81LO6CJcJCO !'* 6CH N8L8 O1JCO K1 7K6LK JK 1M8L ECH8L 6C1KR8L C6I8@ C1CECJ1C2  'ELH8FF K1FH %11S KR8 C6I8 1T KR8 P1IS6CG@ VEK %11S P1EFH C1K L8P6FF JK2  'ELH8FF K1FH %11S KR8G RJL8H 71I81C8 1EK 1T 6 K8IS 6O8CPG@ 6CH 'ELH8FF 1TT8L8H %11S 6 X1V 67 6 KLEPZHLJM8L T1L d94 6C R1EL@ C1CECJ1C@ C1 V8C8TJK72  %11S H8PFJC8H KR8 1TT8L2  %11S K87KJTJ8H R8 P6FF8H ^6OC8L 6CH ,6LZ7 C1KJTGJCO KR8I 1T 'ELH8FFY7 P6FF2  ^6OC8L PL8HJVFG K87KJTJ8H R8 P6FF8H 'ELH8FF JC KR8 I1LCJCO 1C =6LPR 9-@ 6CH 67Z8H RJI NR6K N67 O1JCO 1C2  'ELH8FF L8SFJ8H   5'JIJF6LFG@ %11S K87KJTJ8H 'ELH8FF E7E6FFG 1VK6JC8H KR8 S67787 T1L KR8 HLJM8L72  ^R8C 'ELH8FF N67 C1K SL878CK K1 OJM8 %11S KR8 S67787 KR8C ;CH8L71C O6M8 KR8I K1 RJI@ NRJPR N67 C1K K11 1TK8C2  %11S P1CTJLI8H KR6K I17K 1T RJ7 N1LZ T1L !'* N67 R6EFJCO PWTJC87 T1L =EFKJ'8LM TL1I =JKK6F ^87K K1 !67K2  A8 K87KJTJ8H R8 HL1M8 6C 1FH8L e1FM1 KLEPZ NJKR 6 L8H P6V NRJPR R6H 6C !'* 7JOC 6CH KLEPZ  -?929?%11S H87PLJV8H 6 7JIJF6L L1EK8 6CH SL1P8HEL8 T1L R6EFJCO PWTJC87 67 KR8 1C8 H87PLJV8H VG ^6OC8L2  ^R8C %11S P6FF8H 1TT N1LZ 6K !'*@ R8 P6FF8H 'ELH8FF2  'ELH8FF 6SSL1M8H KR8 F86M8 L8_E87K NRJF8 KR8G N8L8 1C KR8 SR1C82  %11S K87KJTJ8H R8 76N 'ELH8FF 6FI17K 8M8LG H6G299^6OC8L ZC8N !'* R6H 6 P1CKL6PK K1 R6EF 6V1EK 9??@??? K1C7 1T PWTJC87 TL1I 1C8 SF6P8 K1 6C1KR8L2  ^6OC8L HJH C1K R6M8 6C ECH8L7K6CHJCO KR6K NR8C KR8 P1CKL6PK N67 1M8L KR6K R8 N1EFH V8 K8LIJC6K8H2  ^6OC8L K87KJTJ8H R8 N67 K1FH KR6K NR8C KRJ7 P1CKL6PK N67 H1C8 !'* N1EFH O8K 6C1KR8L 1C8@KR6K KR8L8 N1EFH V8 1KR8L KRJCO7 K1 H12  %11S K87KJTJ8H R8 R86LH KR8L8 N67 6 P1CKL6PK T1L !'* K1 H8FJM8L 9??@??? K1C7 1T PWTJC872  %11S K87KJTJ8H R8 67Z8H 'ELH8FF JT R8 N67 1EK 1T 6 X1V 6TK8L KR8G RJK KR8 9??@??? K1C I6LZ 6CH 'ELH8FF 76JH C1 KR8G N1EFH TJCH N1LZ T1L RJI2KR8G R6H TJF8H T1L V6CZLESKPG@ 1S8C8H ES ECH8L 6 C8N P1IS6CG P6FF8H !COJC88L8H #L1ES )JIJK8H@ 6CH KR6K KR8G P1EFH C1K 6TWT1LH K1 S6G ECJ1C V8C8TJK7 6CG I1L82  'ELH8FF 76JHKR8G R6H N1LZ T1L ^6OC8L JT R8 N67 NJFFJCO K1 N1LZ C1CECJ1C 6K d94 6C R1EL@ VEK KR6K N67 6FF KR8G P1EFH 1TT8L RJI2  'ELH8FF 76JH R8 N6CK8H ^6OC8L K1 P1I8 K1 N1LZ T1L KR8 C8N P1IS6CG2  ^6OWC8L 76JH KR6K R8 P1EFH C1K H1 KR6K V8P6E78 R8 N1LZ8H K11 R6LH K1 O8KRJ7 V8C8TJK7 6CH L8KJL8I8CK TL1I KR8 BCJ1C2  'ELH8FF 76JH KR8G R6H RJL8H 6 C8N HLJM8L TL1I 6 K8IS 6O8CPG 6CH KR8G R6H 5? H6G7 K1 Z88S RJI 1L O8K LJH 1T RJI2  ^6OC8L N8CK K1 KR8 ECJ1C R6FF 1C =6LPR 9-@ NR8L8 R8 7S1Z8 K1 ,6LZ72  ,6LZ7 K87KJTJ8H KR6K ^6OC8LJCT1LI8H RJI 1T KR8 P1CWK8CK 1T ^6OC8LY7 P6FF NJKR 'ELH8FF2  ,6LZ7 PL8HJVFG K87KJTJ8H KR6Kk ,6LZ7 P6FF8H 'ELH8FF TL1I KR8 7S86Z8L SR1C8 JC ,6LZ7Y1TTJP8@ JC ^6OC8LY7 SL878CP82  ,6LZ7 67Z8H 'ELH8FF NRG R8 F6JH 1TT ,6LZ7YHLJM8L72  'ELH8FF 76JH KR8 *1IS6CG N67 O1JCO 1EK 1T VE7JC877@ KR8G N8L8 V6CZLESK@ 6CH KR8G C1 F1CO8L N8L8 O1JCO K1 V8 6 ECWJ1C P1IS6CG2  ,6LZ7 67Z8H NR6K 'ELH8FF I86CK@ 6CH 'ELH8FF 76JH KR8L8 N67 6 C8N P1IS6CG P6FF8H !COJC88L8H #L1ES )JIWJK8H2  ,6LZ7 76JH KR6CZ G1E 6CH KR6K C1N R8 ZC8N NR6K K1SEK 1C KR8 SJPZ8K 7JOC72  ,6LZ7 K1FH 'ELH8FF KR6K R8 C8M8L C1KJTJ8H KR8 BCJ1C 1T KR8 PF17JCO@ O6M8 KR8 BCJ1C 6C 1SS1LKECJKG K1 V6LO6JC@ 1L T1L L8P1OCJKJ1C NJKR KR8 C8N P1IS6CG2  'ELH8FF 76JH R8 R6H 1C8 8ISF1G88 N1LZJCO KR6K H6G T1L KR8 C8N P1IS6CG@ NR1 N67 TL1I 6 K8IS1L6LG 78LMJP82  ,6LZ7 K1FH 'ELH8FF KR8L8 N1EFH V8 OLJ8M6CP87 6CH SL1V6VFG )6V1L 016LH PR6LO87 TJF8H JII8HJW6K8FG29/,6LZ7 K87KJTJ8H KR6K T1FF1NJCO KR8 SR1C8 P6FF@ ^6OC8L TJF8H 6 OLJ8M6CP8 6O6JC7K !'*@ NRJPR ,6LZ7 T6U8H K1 !'* 1C =6LPR 9-2  (R8P1M8L F8KK8L N67 6HHL8778H K1 ;CH8L71CY7 6KK8CWKJ1C2  (R8 OLJ8M6CP8@ 7JOC8H VG ^6OC8L@ 7K6K8H@ f"1C ECJ1C HLJM8L7 H1JCO IG X1V2g;TK8L 78CHJCO KR8 OLJ8M6CP8 1C =6LPR 9-@ ^6OC8L 6CH ,6LZ7 HL1M8 K1 =JKK6F ^87K@ K1 KR8 =EFKJ'8LM S6LZJCO F1K2  ,6LZ7 K87KJWTJ8H KR8G 76N KN1 !'* L8H e1FM1 KLEPZ P6V7 6CH 6V1EK TJM8 KL6JF8L7 S6LZ8H JC KR8 G6LH2  ,6LZ7 K87KJTJ8H R8 76N KLEPZ P6V7 //9 6CH -?9 KR8L82  A8 K87KJTJ8H KR8 KLEPZ P6V7 R6H !'* 7JOC7 1C KR8I2  ,6LZ7 K87KJTJ8H KR8G 6F71 76N !'* KLEPZ -99 HLJMJCO S67K KR8 7P6F876K =EFKJ'8LM F16H8H NJKR PWTJC872  ,6LZ7 K87KJTJ8H KR6K V1KR R8 6CH ^6OC8L JH8CKJTJ8H KR8 SL1HEPK2  ,6LZ7 K87KJTJ8H KR8 P6V 1C KLEPZ -99 N67 L8H@ NJKR !'* 7JOC7 1C KR8 H11L72  ,6LZ7 HJH C1K L8P1OCJc8 KR8 HLJM8L2  ,6LZ7 K11Z T1EL SJPKEL87 1T KLEPZ -99@ NJKR 6 KL6JF8L 6KK6PR8H KR8L8K1 1C =6LPR 9-2  ,6LZ7 K11Z C1K87 1C KR8 SJPKEL87 K1 JH8CKJTG KR8 H6K8 6CH F1P6KJ1C 1T KR8 KLEPZ P1CTJLIJCO KLEPZ -99Y7 1S8L6KJ1C 6CH L1EK829-,6LZ7 K87KJTJ8H KR8G 1V78LM8H KLEPZ -99 8UJK KR8 O6K8 6K =JKK6F ^87K2  (R8G T1FF1N8H KR8 KLEPZ 1EK 1T KR8 SF6CK KRL1EOR SEVFJP 7KL88K7 K1 KR8 $CF6CH SF6CK [=JKK6F !67K\@ NR8L8 KR8 KLEPZ SL1P88H8H K1 HEIS KR8 SL1HEPK2  (R8G T1FF1N8H KR8 8ISKG KLEPZ V6PZ K1 $'#@ 1L =JKK6F ^87K2  ;TK8L K6ZJCO KR8 SJPKEL87 6CH T1FF1NJCO KR8 KLEPZ@ ,6LZ7 6CH ^6OC8L L8KELC8H K1 KR8 ECJ1C R6FF@ NR8L8   9/^6OC8L P1LL1V1L6K8H ,6LZ7Y K87KJI1CG P1CP8LCJCO ,6LZ7Y P6FF NJKR 'ELH8FF29-+C8 1T KR8 SJPKEL87 N67 JC7JH8 $'# 1L =JKK6F 'K88F ^87Kb KR8 C8UK N67 1T KR8 KLEPZ F86MJCO $'# K1 O1 K1 $CF6CH [=JKK6F !67K\b 6C1KR8L SJPKEL8 N67 1T KR8 KLEPZ O1JCO JCK1 $CF6CH 1L =JKK6F !67K K1 8ISKG KR8 PWTJC87b 6CH KR8 F67K N67 KR8 KLEPZ 1C KR8 L16H KL6M8FJCO V8KN88C KR8 7K88F SF6CK72 !"#$"!!%!& '(!!) *+"*!,('.5-,6LZ7 NL1K8 6CH T6U8H KR8 JCJKJ6F PR6LO8 6O6JC7K KR8 %87S1CWH8CK7 K1 KR8 ")%029<(R8 BCJ1C L8P8JM8H 6 T6U TL1I !'* F6K8L 1C JC KR8 6TK8LC11C 1C =6LPR 9-2  (R8 T6U N67 78CK TL1I 'ELH8FF@ 7K6KJCO !'* (LEPZJCO R67 O1C8 1EK1T VE7JC877 6CH KR8 T1FF1NJCO HLJM8L7 6L8 F6JH 1TTk ^6OC8L@ %11S@6CH ;CKR1CG =JF8KJPR2  +C =6LPR 9<@ ,6LZ7 I8K NJKR %11S 6K KR8 ECJ1C R6FF 6K NRJPR KJI8 %11S TJF8H 6 OLJ8M6CP8 7K6KJCO@ fC1CECJ1C N1LZ8L7 JC KLEPZ72g,6LZ7 T6U8H KR8 OLJ8M6CP8 1C KR6K H6K8K1 !'* K1 ;CH8L71CY7 6KK8CKJ1C2  +C =6LPR 9.@ ,6LZ7 76N KN1 !'* KLEPZ7 JC KR8 I1LCJCO F16H8H NJKR NR6K 6SS86L8H K1 V8 PWTJC87 1C 6 SEVFJP L16H JC !67K *RJWP6O12  (R8 KLEPZ7 N8L8 L8H 6CH R6H !'* 'K88F 7JOC7 1C KR8I2  ,6LZ7 HJH C1K L8P1OCJc8 8JKR8L 1T KR8 HLJM8L72  +C =6LPR 93@ ^6OC8L 6CH %11S TJF8H 78S6L6K8 OLJ8M6CP87 6FF8OJCO fECXE7K K8LIJC6KJ1C2g(R8 OLJ8M6CP87 N8L8 T6U8H 1C =6LPR 93@ K1 !'* K1 ;CH8L71CY7 6KK8CKJ1C2  ,6LZ7 L8P8JM8H C1 L87S1C78 TL1I !'* K1 6CG 1T KR8 OLJ8M6CP87 KR6K N8L8 TJF8H2  +C =6LPR 93@ ,6LZ7 T6U8H 6 F8KK8L K1 !'* 6CH #L1ES K1 ;CH8L71CY7 6KK8CKJ1C2  ,6LZ7 7K6K8H JK N67 KR8 BCJ1CY7 S17JKJ1C KR6K #L1ES J7 6C 6FK8L 8O1 1T !'*@ 6CH N67 P1M8L8H VG KR8 PELL8CK F6V1L 6OL88I8CK2  ,6LZ7 7K6K8H KR8 BCJ1C N67 L8_E87KJCO L8P1OCJKJ1C VG #L1ES@ 6CH KR6K KR8 BCJ1CY7 I8IV8L7 V8 L8KELC8H K1 N1LZ JII8HJ6K8FG2  ,6LZ7 L8P8JM8H C1 L87S1C7820GF8KK8L K1 KR8 BCJ1C@ H6K8H =6LPR /4@ 78CK VG 1M8LCJORK I6JF@ ,6EF *EIIJCO7 1T 0F6CZ8C7RJS ;771PJ6K87@ 7K6K8H@ f$ R6M8 V88C 6EKR1LJc8H 6CH JC7KLEPK8HgVG!'* K1 78LM8 C1KJP8 KR6K JK N67 K8LIJC6KJCO KR8 P1FF8PKJM8W6LO6JCJCO 6OL88I8CK NJKR KR8 BCJ1C@ f67 1T JK7 K8LIJC6KJ1C 1C =6G -9@ /??]@gSEL7E6CK K1 6KJPF8 -? 1T KR8 6OL88I8CK2  (R8 F8KK8L N67 P1SJ8H K1 ;CH8L71C 6CH KR8 Q=*'2   *EIIJCO7 67Z8H JC KR8 F8KK8L KR6K KR8 BCJ1C C1KJTG KR8 A86FKR j ^8FT6L8 6CH ,8C7J1C QECH2  ,6LZ7 K87KJTJ8H KR6K 7JCP8 KR8 EJ1C I8IV8L7 N8L8 F6JH 1TT@ !'* HJH C1K 6SSFG KR8 P1FF8PKJM8W6LO6JCJCO 6OL88I8CK@ 6CH R8 R67 L8P8JM8H C1 P1CK6PK TL1I #L1ES2  0G F8KK8L H6K8H '8SK8IV8L 9/@ !'* JCWT1LI8H KR8 BCJ1CY7 S8C7J1C SF6C KR6K JK R6H C1 R1EL7 K1 L8S1LK 7JCP8 Q8VLE6LG /??]2  ,6LZ7 JH8CKJTJ8H PR8PZ7 K1 KR8 S8C7J1C SF6C TL1I !'* H6K8H =6LPR 9-2  A8 K87KJTJ8H KR178 PR8PZ7 N1EFH R6M8 V88C T1L Q8VLE6LG R1EL7@ 6CH KR6K JK N67 RJ7 ECH8LW7K6CHJCO KR178 N8L8 KR8 F67KPR8PZ7 KR8 S8C7J1C SF6C L8P8JM8H2+C ;SLJF .@ /??]@ ,6LZ7 N67 6K =JKK6F !67K [$CF6CH\2  ,6LZ7 76N KN1 1T !'*Y7 KLEPZ7@ -?9 6CH -99@1S8L6KJCO KR8L8 67 R8 76N !'* 7JOC7 1C KR8 KLEPZ7 L8H P6V72  ,6LZ7 K11Z SJPKEL87 1T KR8 KLEPZ72  %11S@ NRJF8 N1LZJCO T1L 6C1KR8L KLEPZJCO P1IS6CG@ 76N KLEPZ7 P1CK6JCJCO 7JOC7 FJ7KJCO !'*Y7 C8N C6I8 S8LT1LIWJCO R6EFJCO N1LZ 6K =JKK6F ^87K JC "1M8IV8L 6CH &8P8IV8L /??]2  %11S 76N@ H8S8CHJCO 1C KR8 H6G@ 1C8 K1 KN1 !'* KLEPZ7 F16HJCO L8H HE7K2  (R8 KLEPZ7 R6H !'* #L1ES 1C KR8I@ VEKN8L8 E7JCO KR8 76I8 KLEPZ CEIV8L7 KR8G R6H NJKR !'*2  +C8 1T KR8 KLEPZ7 R6H KR8 76I8 -?9 CEIV8L KR6K %11S R6H HLJM8C T1L !'*2  %11S HJH C1K L8P1OCJc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e 6CH $'#2  (8TT86E C8O1KJ6K87 TL8JORK L6K87 6CH 8U8PEK87 P1CKL6PK7 NJKR I1K1L P6LLJ8L7 T1L M6LJ1E7 KL6C7S1LK6KJ1C 78LMJP872  (8TT86E K87KJWTJ8H =JKK6F SELPR678H $'# JC ;SLJF /??.2  ;7 S6LK 1T RJ7 X1V@ (8TT86E P1CK6PK7 6 KL6C7S1LK6KJ1C P1IS6CG K1 71FJPJK 6 L6K8 VG 8I6JF@ SR1C8@ JC S8L71C@ 1L JC NLJKJCO2  ; _E1K8 TL1I 6 P6LLJ8L J7 O8C8L6FFG T6U8H K1 (8TT86E2  A8 J7 KR8 1CFG S8L71C T1L KR8 KRL88 =JKK6F T6PJFJKJ87 NR1 C8O1KJ6K87 TL8JORK L6K87 NJKR P6LLJ8L72  (8TT86E K87KJTJ8H KR6K !'* R6H 6 P1CKL6PK T1L R6EFJCO NJKR KR8 $'# SF6CK SLJ1L K1 =JKK6F K6ZJCO 1M8L KR8 SF6CK2  (8TT86E F86LC8H 1T !'* 6L1ECH KR8 IJHHF8 1T /??. NR8C 6C JCM1JP8 T1L TL8JORK 78LMJP87 6LLJM8H 6K RJ7 1TTJP82  BS1C =JKK6FY7 L8P8JSK 1T !'*Y7 JCM1JP8@ !'* N67 P1CK6PK8H 6CH KR8 SL1P877 V8O6C 1T 1VK6JCJCO 6 =JKK6F M8CH1L P1H8 T1L !'* 71 !'* P1EFH O8KS6JH T1L JK7 78LMJP872  (8TT86E K87KJTJ8H 6 C8N P6LLJ8L T1L =JKK6F R67 K1 TJFF 1EK 6 7ESSFJ8L 6SSFJP6KJ1C T1LI JC 1LH8L K1 L8P8JM8 6 M8CH1L P1H82  ;CH8L71C 7JOC8H KRJ7 T1LI 67 KR8 O8C8L6F I6C6O8L 6CH P1CK6PK S8L71C T1L !'* 1C =6G 95@ /??.@ 6CH (8TT86E 7JOC8H 1C V8R6FT 1T =JKK6F 1C =6G /?@ /??.2  !'* N67 SL1MJH8H 78S6WL6K8 =JKK6F M8CH1L P1H87 T1L KR8 =JKK6F !67K 6CH ^87K T6PJFJKJ87 V8P6E78 86PR =JKK6F T6PJFJKG R67 JK7 1NC P1ISEK8L 7G7K8I2  (8TWT86E K87KJTJ8H KR6K =JKK6F H187 C1K S8LIJK 1C8 P1IS6CG K1 E78 KR8 M8CH1L P1H87 1T 6C1KR8L P1IS6CG2 &!*$'$+"' +Q (A! ";($+";));0+% %!);($+"' 0+;%&.5<(8TT86E K87KJTJ8H ;CH8L71C J7 RJ7 SLJI6LG P1CK6PK T1L  !'* NR8C (8TT86E N6CK7 K1 E78 !'*Y7 78LMJP872  ;K KR8 KJI8 1T KR8 R86LJCO@ (8TT86E F67K P6FF8H ;CH8L71C JC D6CE6LG /??3 S8LK6JCWJCO K1 N1LZ T1L =JKK6F2  (8TT86E K87KJTJ8H KR6K NR8C R8 P6FF8H ;CH8L71C JC D6CE6LG /??3@ R8 ECH8L7K11H ;CH8L71C N67 N1LZWJCO T1L !'* 7K6KJCO@ f$C IG IJCH@ KR8L8 R6H V88C C1 PR6CO82g (8TT86E K87KJTJ8H R8 N67 C8M8L JCT1LI8H 1T 6 PR6CO8 1T !'* K1 #L1ES@ 6FKR1EOR (8TT86E K87KJTJ8H KR6K fhNi8 HJH L8P8JM8 71I8 HJTT8L8CK 7K6KJ1C6LG F6K8L 1C JC 1EL L8F6KJ1C7RJS@ 6L1ECH D6CE6LG 1T /??32g(8TT86E K87KJTJ8H KR6K R8 N67 C8M8L JCT1LI8H KR8L8 N67 6 C8N P1IS6CG L8SF6PJCO !'* 1L 67Z8H T1L 6 C8N M8CH1L P1H8 T1L #L1ES TL1I =JKK6F2  (8TT86E K87KJTJ8H #L1ES J7 7KJFFE7JCO KR8 76I8 7ESSFJ8L CEIV8L 67 KR6K OJM8C K1 !'*2(8TT86E L8P8JM8H 6 SLJP8 _E1K8 TL1I !'*@ H6K8H D6CE6LG .@ /??]@ T1L 71I8 R6EFJCO L8_E87K8H VG =JKK6F2  'ELH8FF 7JOC8H KR8 _E1K8 1T V8R6FT 1T !'*2  (8TT86E K87KJTJ8H R8 7JOC8H 1TT 1C 6CH 6PP8SK8H !'*Y7 _E1K8 T1L KRJ7 N1LZ2  (8TT86E K87KJTJ8H 'ELH8FF J7 f6C1KR8L 1C8 1T KR8 P1CK6PK7 KR6K $ 6I T6IJFJ6L NJKR 6K !COJWC88L8H 'K88F *1CP8SK72g(8TT86E K87KJTJ8H 'ELH8FF N67 (8TWT86EY7 78P1CH6LG P1CK6PK T1L !'*2  A8 K87KJTJ8H R8 N1EFH P6FF 'ELH8FF JT R8 P1EFH C1K L86PR ;CH8L71C2  (8TT86E K87KJTJ8H KR6K KR8 N1LZ JC _E87KJ1C N67 K1 V8 R6EF8H V8KN88C HJTT8L8CK 78PWKJ1C7 1T =JKK6F2  (8TT86E L8P8JM8H 6C1KR8L _E1K8 TL1I !'* ECWH8L 'ELH8FFY7 7JOC6KEL8 H6K8H Q8VLE6LG /<@ /??]@ T1L KR8 R6EFJCO 1T PWTJC87 T1L =EFKJ'8LM =JKK6F ^87K K1 =JKK6F !67K2  'ELH8FFY7 F8KK8L N67 JC L87S1C78 K1 6 M8LV6F L8_E87K T1L 6 _E1K8 KR6K (8TWT86E I6H8 K1 ;CH8L71C2  (8TT86E 6SSL1M8H !'*Y7 _E1K8 6CH KR8G L8P8JM8H KR8 N1LZ2  'ELH8FF 6F71 7JOC8H 1TT 1C _E1K87 K1 (8TT86E 1C H1PEI8CK7 H6K8H ;SLJF /< 6CH "1M8IV8L 9@ /??]2(8TT86E K87KJTJ8H R8 I8K %1C *6FFJR6C 1CP8 NR8C *6FFJR6C P6I8 K1 (8TT86EY7 1TTJP8 K1 1VK6JC 6 HLJM8WJC S677 6FF1NJCO RJ7 8CKL6CP8 JCK1 KR8 SF6CK2  *6FFJR6C N67 6PP1IS6CJ8H HELJCO KR8 MJ7JK VG ;CH8L71C 6CH 'ELH8FF2  (8TT86E N67 K1FH HELJCO KR8I88KJCO@ f(RJ7 J7 %1C *6FFJR6C@ R8 N1LZ7 T1L !COJC88L8H 'K88F *1CP8SK72g(8TT86E K87KJTJ8H KR6K KR8G HJH C1K 76G 6CGKRJCO 6V1EK 6 P1IS6CG P6FF8H !'* #L1ES@ ))*2  (8TT86E JH8CKJTJ8H *6FFJR6CY7 6SSFJP6KJ1C T1L 6 HLJMJCO S677 NJKR =JKK6F@ H6K8H DEC8 /4@ /??]@ KR8 P1IS6CG JH8CKJTJ8H 1C KR8 6SSFJP6KJ1C N67 f!COJWC88L8H 'K88F *1CP8SK7@ $CP2g 0GF8KK8L H6K8H &8P8IV8L 9/@ /??]@ ECH8L P1IS6CGC6I8 1T #L1ES@ (8TT86E L8P8JM8H 6CH 6SSL1M8H 6 _E1K8 T1L N1LZ ECH8L KR8 7JOC6KEL8 1T *6FFJR6C2  (8TT86E K87KJTJ8H R8 N67 C1K T6IJFJ6L NJKR 6 78S6L6K8 P1IS6CG P6FF8H #L1ES2  A8 K87KJTJ8H =JKK6F R67 C8M8L L8P8JM8H 6 7ESSFJ8L 6SSFJP6KJ1C TL1I 6 P1IS6CG NJKR KR6K C6I82  (8TT86E K87KJTJ8H KR6K 67JH8 TL1I J77EJCO KR8 DEC8 /4@ HLJMJCO S677@ R8 C8M8L R6H 6CG P1CK6PK NJKR *6FFJR6C SLJ1L K1 (8TT86EY7 L8P8JSK 1T KR8 &8P8IV8L 9/ F8KK8L2  (8TT86E K87KJTJ8H KR6K@ SLJ1L K1 &8P8IV8L 9/@ R8 SLJI6LJFG 7S1Z8 K1 ;CH8L71C@ 6CH 1PP67J1C6FFG 'ELH8FF NR8C (8TT86E 71FJPJK8H 6 VJH T1L N1LZ2  (8TT86E K87KJTJ8H KR6K NR8C R8 7S1Z8 K1 ;CH8L71C JC &8P8IV8L /??] K1 71FJPJK KR8 VJH@ ;CH8L71C HJH C1K 76G 6CGKRJCO 6V1EK !'* O1JCO 1EK 1T KR8 R6EFJCO VE7JC877 1L 6V1EK KR8 8UJ7K8CP8 1T 6 P1IS6CG P6FF8H #L1ES2  (8TT86E JCJKJ6FFG K87KJTJ8H R8 C8M8L R6H P1CK6PK NJKR *6FFJR6C 6TK8L R8 L8P8JM8H KR8 &8P8IV8L 9/@ /??] F8KK8L2  A1N8M8L@ R8 6HIJKK8H K1 L8P8JMJCO 6C1KR8L L8W7S1C78 K1 6 L8_E87K T1L 6 _E1K8@ H6K8H D6CE6LG -9@ /??3@ ECH8L *6FFJR6CY7 7JOC6KEL8@ ECH8L KR8 P1IS6CG C6I8 #L1ES2  (8TT86E K87KJTJ8H R8 K6FZ8H K1 ;CH8L71C K1 71FJPJK KR8 SLJP8 _E1K8@ 6CH KR6K (8TT86E HJH C1K 7S86Z K1 *6FFJR6C29.(8TT86E K87KJTJ8H KR6K NR8C R8 76N #L1ES 1C KR8 P1IS6CG F8KK8L R86H@ R8 HJH C1K L8_EJL8 KR8 P1IS6CG K1 1VK6JC 6 C8N =JKK6F JCM1JP8 CEIV8L V8P6E78@ f$C IG 8G87@ $ N67 7KJFF H86FJCO NJKR !COJC88L8H 'K88F *1CP8SK72g(8TT86E 8USF6JC8H@ f$YH C8M8L V88C C1KJTJ8H K1 KR8 P1CKL6LG2g(8TT86E R6H SL8S6L8H 6C JCM1JP8 7EII6LG 1T KR8 N1LZ S8LWT1LI8H VG %87S1CH8CK7 T1L =JKK6F TL1I DEC8 /??. K1 D6CE6LG /-@ /??32  A8 K87KJTJ8H KR6K 86PR M8CH1L R67 JK7 1NC ECJ_E8 M8CH1L JH8CKJTJP6KJ1C T1L I1K1L P6LLJ8L7 NRJPR R8 P6FF8H KR8 '*;* P1H8@ NRJPR (8TT86E KR1EORK N67 J77E8H VG KR8 "6KJ1C6F (LEPZJCO ;771PJ6KJ1C2  A8 K87KJTJ8H KR6K 1C8 P1IS6CG P6CC1K E78 6C1KR8LY7 '*;* P1H82  (8TT86E K87KJTJ8H KR8 '*;* P1H8 T1L !'* N67 KR8 76I8 TL1I /??. K1 /??3@ 6CH KR6K #L1ESP1CKJCWE8H K1 E78 !'*Y7 '*;* P1H82  A8 6F71 K87KJTJ8H KR6K #L1ES P1CKJCE8H K1 E78 !'*Y7 M8CH1L P1H87 J77E8H VG =JKK6F KRL1EORW1EK KR8 KJI8 S8LJ1H2!'* 78CK 6C JCM1JP8@ H6K8H =6LPR 9.@ K1 =JKK6F T1L N1LZ S8LWT1LI8H TL1I =6LPR 5 K1 9-@ /??]2  (R8 JCM1JP8 FJ7K7!'* 67 KR8 8ISF1G8L NJKR !'*Y7 '*;* P1H8 1C KR8 JCM1JP8@ 67 N8FF 67 !'* M8CH1L CEIV8L J77E8H VG =JKK6F2  (R8 SL1HEPK I1M8H N67 PWTJC872  D6PZ #L6G J7 KR8 KLEPZJCO P1IS6CG 7R1NC 1C I17K 1T KR8 O6K8 S67787 6KK6PR8H K1 KR8 JCM1JP8@ I86CJCO KR6K 6FKR1EOR !'* VJFF8H T1L KR8 N1LZ D6PZ #L6G 6PKE6FFG S8LT1LI8H KR8 R6EFWJCO T1L KR8 H6K87 JK J7 FJ7K8H 1C KR8 O6K8 S677872  (R8 O6K8 S67787 7R1N KR6K !'* HLJM8L &J1C (R1I67 R6EF8H 78M8L6F 1T KR8 F16H7 JC KLEPZ -99 1C =6LP 9-2  (8TT86E K87KJTJ8H KR6K JK N67 =JKK6FY7 677EISKJ1C KR6K KR8 N1LZ N67 7EVP1CKL6PK8H K1 D6PZ #L6G VG !'* 1C KR8 H6K87 KR6K D6PZ #L6GY7 C6I8 6SS86L8H 1C KR8 O6K8 S677872  'JCP8 KR8 VJFF N67 7EVIJKK8H 1C !'*Y7 JCM1JP87@ !'* N67 S6JH VG =JKK6F T1L 6FF 1T KR8 N1LZ2%87S1CH8CK7 P1CKJCE8H K1 7EVIJK S6GI8CK JCM1JP87 K1 =JKK6F NJKR !'* F8KK8LR86H7 KRL1EOR =6G /??]2  $C DEC8 /??]@ KR8 F8KK8LR86H 1C KR8 JCM1JP87 PR6CO8H K1 !'* #L1ES@ ))* 6CH KR6K F8KK8LR86H N67 E78H KRL1EOR &8P8IV8L /??]2  A1N8M8L@ KR8 #L1ES JCM1JP87 P1CK6JC8H KR8 76I8 '*;* P1H8 6CH =JKK6F M8CH1LJH8CKJTJP6KJ1C CEIV8L KR6K R6H V88C E78H VG !'*2  (R8 #L1ES JCM1JP87 P1CK6JC8H KR8 76I8 S17K 1TTJP8 V1U@ SR1C8@ 6CH T6U CEIV8L7 SL8MJ1E7FG E78H 1C KR8 !'* JCM1JP872  (8TT86E K87KJTJ8H KR6K #L1ES N67 C8M8L J77E8H 6 C8N M8CH1L P1H8 VG =JKK6F@ C1L HJH =JKK6F8M8L L8P8JM8 6 C8N L8IJK 6HHL877 T1L #L1ES2  A8 K87KJTJ8H KR6K !'* N67 S6JH T1L 6FF KR8 N1LZ VJFF8H =JKK6F VG #L1ES2E8 :</@,$%<$"/J )4"$<//</;CH8L71C K87KJTJ8H KR6K NR8C !'* N67 1S8L6KJCO JC /??. 6CH 86LFG /??]@ KR8 SLJI6LG I6K8LJ6F !'* R6EF8H N67 PWTJC872  ;CH8L71C K87KJTJ8H KR6K KR8 I6X1LJKG 1T KR8 N1LZ S8LT1LI8H VG !'* HLJM8L7 JC /??. N67 R6EFJCO I6K8LJ6F TL1I 1C8 7K88F T6PJFWJKG K1 6C1KR8L2  ;CH8L71C K87KJTJ8H R8 P1CK6PK8H )1P6F 9</ 6CH 78K ES 6 I88KJCO NJKR ,6LZ7 K1 1VK6JC HLJM8L72  ,6LZ7@ 'ELH8FF@  !"(8TT86E K87KJTJ8H KR6K R8 HJH C1K L8P6FF R6MJCO P1CM8L76KJ1C7 NJKR *6FFJR6C P1CP8LCJCO R6EFJCO FJI8 TL1I =JFN6EZ88@ 1L 6V1EK KR8 R6EFJCO 1T R86MG I8FK2  A1N8M8L@ R8 HJH C1K H8CG KR178 P1CM8L76KJ1C7 1PPELL8H2  A8 K87KJTJ8H KR6K R8 R6H M8LG T8N P1CM8L76KJ1C7 NJKR *6FFJR6C@ 6CH KR6K KR8 1CFG 1C8 R8 P1EFH L8P6FF N67 KR8 H6G JC (8TT86EY7 1TTJP82 !"#$"!!%!& '(!!) *+"*!,('.5.6CH ;CH8L71C 6KK8CH8H KR8 =6LPR 4@ /??. I88KJCO29];CH8L71C K87KJTJ8H K1 KR8 T1FF1NJCOk  &ELJCO KR8 =6LPR 4@ /??. I88KJCO ;CH8L71C 8USF6JC8H K1 ,6LZ7 KR6K R8 R6H 6 P1CKL6PK K1 H8FJM8L 9??@??? K1C7 1T I6K8LJ6F2  ;CH8L71C K1FH ,6LZ7 KR6K ;CH8L71C R6H V88C E7JCO 7EVP1CKL6PK1L7@ VEK ;CH8L71C T8FK R8 P1EFH V8 I1L8 L8FJ6VF8 JC I88KJCO KR8 PE7K1I8LY7 C88H7 JT ;CH8L71C H8FJM8L8H KR8 I6K8LJ6F RJI78FT2  ;CH8L71C K1FH ,6LZ7 KR8 H8FJMW8LG 7PR8HEF8 N67 71I8NR6K 8LL6KJP KR6K KR8 PE7K1I8L I6G C88H .??? K1C7 JC 6 T8N H6G7 6CH KR8C 6 P1ESF8 H6G7 KR8G N1EFH C1K K6Z8 6CGKRJCO2  ;CH8L71C 67Z8H ,6LZ7 NR6K P1CKL6PK7 N8L8 6M6JF6VF82  (R8 L87S1C78 N67 KR8 BCJ1C R6H 6 P1II1HJKG 6OL88I8CK 6CH 6 P1C7KLEPKJ1C 6OL88I8CK2  ,6LZ7 K1FH ;CH8L71C KR8 P1II1HJKG6OL88I8CK S6JH 1C 6 N88ZFG V67J7KR8 76I8 6I1ECK 1T S6G L8O6LHF877 1T KR8 CEIV8L 1T R1EL7 N1LZ8H2  ,6LZ7 K1FH ;CH8L71C KR8 P1C7KLEPKJ1C 6OL88I8CK N1EFH P1M8L KR8 KGS8 1T I6K8LJ6F ;CH8L71C N67 I1MJCO 6CH KR6K@ NJKR KR8 4?W5< RJORN6G P1C7KLEPKJ1C O1JCO 1C@ KR8L8 N1EFH V8 71I8 N1LZ 1SS1LKECJKJ87 S177JVF8 K1 Z88S KR8 KLEPZ7 6CH HLJM8L7 VE7G2  ,6LZ7 K1FH ;CH8L71C KR6K ,6LZ7 ZC8N 71I8 1T KR8 P1IS6CJ87 N1LZJCO KR8 P1C7KLEPKJ1C X1V 6CH JT C8P8776LG@ ,6LZ7 P1EFH OJM8 ;CH8L71C 71I8 SR1C8 CEIV8L72  ,6LZ7 K1FH ;CH8L71C KR6K 78PWKJ1C 3 1T KR8 P1C7KLEPKJ1C 6OL88I8CK P1M8L8H 7K1PZSJF8 K1 7K1PZWSJF8 I1M8I8CK@ NRJPR N67 !'*Y7 R6EFJCO P1CKL6PK2  ,6LZ7 K1FH ;CH8L71C KR6K@ ECH8L KR8 P1C7KLEPKJ1C P1CKL6PK@ KR8 S6G N67 4? S8LP8CK 1T KR8 P1C7KLEPKJ1C R1ELFG L6K8 T1L P1II1HJKJ87 R6EFJCO@ NRJPR N1EFH R6M8 V88C d/923/ S8L R1EL 6CH KR8 V8C8TJK7 N8L8 6 9??S8LP8CK S8L R1EL7 N1LZ8H2  ;CH8L71C K87KJTJ8H KR6K ,6LZ7@ f76JH KR8 P1C7KLEPKJ1C 6OL88I8CK N67lP1EFH V8 8CH8H 6K 6CG KJI82  *1CKL6PK P1ISF8KJ1C@ 8_EJSI8CK 71FH@ VE7JC877 7REK H1NC@ 8K P8K8L62  A8 76JH KR8 P1CKL6PK 8CH7 =6G -97K 1T m?]2  "1 N6JK R8 76JH KR6K 1L $ SJPZ8H JK 1EK 1T KR8 6OL88I8CK KR6K R8 R6H JC TL1CK 1T I82g;CH8L71C K87KJTJ8H ,6LZ7 K1FH RJI KR6K KR8 P1CW7KLEPKJ1C 6OL88I8CK IJORK V8 KR8 I17K 8P1C1IJP6F T1L KR8 N1LZ !'* N67 H1JCO2  ;CH8L71C K87KJTJ8H ,6LZ7 K1FH RJI KR8L8 N67 KR8L8 N67 C1 78CJ1LJKG T1L HLJM8L72  ;CH8L71C K87KJTJ8H ,6LZ7 K1FH KR8I KR6K JT KR8G N6CK8H K1 L8SF6P8 HLJM8L7 XE7K K8FF KR8I KR8L8 N67 C1 I1L8 N1LZ@ 6CH P6FF ,6LZ7 T1L 6 L8SF6P8I8CK@ 1L JT ,6LZ7 N67 C1K 6M6JF6VF8 P6FF KR8 ECJ1C SL87JH8CK2  ;CH8L71C K87KJTJ8H ,6LZ7 76JH R8 N1EFH 6LL6CO8 T1L JCK8LMJ8N7 NJKR KR8 HLJM8L7 T1L =6LPR 5@ 6CH KR6K !'* N1EFH SJPZ NRJPR 1C87 K1 8ISF1G2  ;CH8L71C K87KJTJ8H R8 L8KELC8H K1 KR8 ECJ1C R6FF 1C =6LPR 5@ /??.@ K1 JCK8LMJ8N HLJM8L72  ;CH8L71C K87KJTJ8H KR6K!'* SLJI6LWJFG L8FJ8H 1C ,6LZ7 T1L HLJM8L7 HELJCO KR8 KJI8 !'* R6H 6 L8F6WKJ1C7RJS NJKR KR8 BCJ1C2;CH8L71C K87KJTJ8H JK N67 JIS1LK6CK K1 RJI 6K KR8 P1CPFE7J1C 1T KR8 76F8 1T KR8 9??@??? K1C7 1T PWTJC87 K1 V8 6VF8 K1 K8LIJC6K8 KR8 6OL88I8CK NJKR KR8 (86I7K8L72  A8 K87KJTJ8H R8 HJH C1K 6CWKJPJS6K8 KR8 C88H T1L (86I7K8L7 HLJM8L7 1CP8 KR8 76F8 1T KR8 9??@??? K1C7 N67 P1ISF8K8H2  ;CH8L71C K87KJTJ8H@ JC L87S1C78 K1 6 F86HJCO _E87KJ1C@ KR6K ,6LZ7 K1FH RJI KR8 P1C7KLEPKJ1C 6OL88W  9]%87S1CH8CK7 HJH C1K P6FF 'ELH8FF 67 6 NJKC877 6K KR8 R86LJCO2  ;CH8L71C K87KJTJ8H 'ELH8FF R6H V6PZ 7ELO8LG JC &8P8IV8L2  ;CH8L71C K87KJTJ8H 7JCP8 'ELH8FFY7 7ELO8LG@ fA8 P6CYK N6FZ2  A67 N86ZC877 JC KR8 ZC88 6CH C1N R8 P6CYK FJTK I1L8 KR6C 8JORK S1ECH72  A8 XE7K 7K6LK8H HLJMJCO $V8FJ8M8 JC@ L8P8CKFG2  )67K P1ESF8 N88Z7 1L 712gI8CK N67 6C 4[T\ 6OL88I8CK KR6K P1EFH V8 8CH8H 6K 6CG KJI82  ;CH8L71C K87KJTJ8H R8 78F8PK8H KR8 P1C7KLEPKJ1C 6OL88I8CK293 $ HJH C1K TJCH ;CH8L71CY7 K87KJI1CG P1CP8LCJCO KR8 P1CK8CK 1T KR8 =6LPR 4@ /??. I88KJCO K1 V8 PL8HJVF82  A8 K87KJTJ8H JK N67 RJ7 SL6PKJP8@ HE8 K1 RJ7 6PPJH8CK@ K1 K6Z8 C1K87 1T I88KJCO72  A8 K87KJTJ8H R8 K11Z C1K87 HELJCO KR8 =6LPR 4@ I88KJCO@ 6CH R8 JH8CKJTJ8H H8K6JF8H C1K87@ 6CH PF6JI8H KR6K HE8 K1 RJ7 6PPJH8CK R8 P1EFH C1K K87KJTG 6V1EK KR8 7EV7K6CP8 1T KR8 I88KJCO NJKR1EK L8FJ6CP8 1C KR8 C1K872  >8K@ ;CH8L71C 6HIJKK8HFG T6JF8H K1 I8CWKJ1C KR6K R8 R6H C1K87 1T KR8 I88KJCO NR8C R8 O6M8 RJ7 SL8WR86LJCO 6TTJH6MJK K1 KR8 016LH 6O8CK 1C +PK1V8L /-@ /??]@ NR8L8JC R8 6F71 K87KJTJ8H 6V1EK KR8 =6LPR 4@ /??. I88KJCO2  $ TJCH RJ7 P1CK8CKJ1C KR6K R8 I6H8 C1K87 HELJCO KR8 I88KJCO K1 V8 RJORFG ECFJZ8FG OJM8C RJ7 T6JFEL8 K1 6SSLJ78 KR8 016LH 6O8CK KR6K KR8 C1K87 8M8C 8UJ7K8H@ NR8C R8 O6M8 SLJ1L 7N1LC K87KJI1CG 6V1EK KR8 I88KJCO2  *1C7JH8LJCO KR8 NJKC87787YH8I86C1L@ $ R6M8 PL8HJK8H ,6LZ7YK87KJI1CG KR6K ;CH8L71C HJH C1K K6Z8 C1K87 HELJCOKR8 =6LPR 4@ /??. I88KJCO 1M8L ;CH8L71CY7 PF6JI K1 KR8 P1CKL6LG2  &87SJK8 R6MJCO 4[T\ L8T8L8CP8H JC RJ7 C1K87@ ;CH8L71C K87KJTJ8H@ 1CFG JC L87S1C78 K1 6 F86HJCO _E87KJ1C@ KR6K ,6LZ7 76JH KR8 P1C7KLEPKJ1C 6OL88I8CK N67 6C 4[T\ 6OL88I8CK KR6K P1EFH V8 8CH8H6K 6CG KJI82  $C T6PK@ ;CH8L71C 6HIJKK8H R8 N67 6N6L8 6K KR8 I88KJCO KR6K KR8 P1CKL6PK R6H 6 =6G -9@ /??] K8LIJC6KJ1C H6K82  $ TJCH VG ;CH8L71CY7 6HIJ77J1C KR6K R8 N67 JCT1LI8H VG ,6LZ7 1L C1KJP8H 1C RJ7 1NC KR6K KR8 P1C7KLEPKJ1C P1CKL6PK R6H 6 =6G -9@ /??] K8LIJC6KJ1C H6K8 6CH KRJ7 78LM87 K1 ECH8LPEK RJ7 JCPL8HJVF8 PF6JI KR6K ,6LZ7 K1FH RJI KR8 P1CKL6PK P1EFH 8CH 6K 6CG KJI82  ;CH8L71CY7 PF6JI KR6K R8 N67 K1FH VG ,6LZ7 KR6K ;CH8L71C P1EFH K8LIJC6K8 KR8 P1CKL6PK 6K 6CG KJI8 J7 TELKR8L ECH8LIJC8H VG !'*Y7 =6LPR /4@ /??] F8KK8L K1 KR8 BCJ1C KRL1EOR !'*Y7 KR8C L8SL878CK6KJM8 788ZJCO K1 8CH KR8 P1CKL6PK 67 1T JK7 =6G -9@ /??] K8LIJC6KJ1C H6K8 L8T8L8CP8H JC 6LKJPF8 -? 1T KR8 P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK2  (RE7@ C1 PF6JI N67 I6H8 JC KR8 F8KK8L KR6K !'* R6H 6 LJORK K1 K8LIJC6K8 KR8 P1CKL6PK 1KR8L KR6C VG KR8 I86C7 6CH H6K8 78K T1LKR JC KR8 6OL88I8CK294  93;CH8L71C K87KJTJ8H !'* HJH H1 71I8 P1C7KLEPKJ1C KGS8 N1LZ VG R6EFJCO PF6G T1L KR8 *6FEI8K HL6JC6O8 HL8HOJCO T6PJFJKG2  ;CH8L71C K87KJTJ8H JK N67 P1C7KLEPKJ1C N1LZ V8P6E78 KR8G N8L8 VEJFHJCO 6 H6I2  %87S1CH8CK 7EVIJKK8H TJM8 JCM1JP87 JCK1 8MJH8CP8 S8LK6JCJCO KR8 R6EFWJCO 1T KR8 PF6G 7R1NJCO KR8 I6K8LJ6F N67 K1 V8 H8FJM8L8H TL1I DEFG 9 KRL1EOR ;EOE7K /.@ /??.@ NJKR H8FJM8LJ87 6F71 K6ZJCO SF6P8 1C '8SK8IWV8L 3@ /??.294$C677877JCO ;CH8L71CY7 PL8HJVJFJKG@ $6I C1K JC78C7JKJM8 K1 KR8 T6PK KR6K R8 N67 JC 6C 6PPJH8CK NRJPR HJH JIS6PK 1C P8LK6JC 67S8PK7 1T RJ7 TECPKJ1CJCO JCPFEHJCO KR8 S6P8 1T RJ7 K87KJI1CG2  +C KR8 1KR8L R6CH@ R8 N67 TECPKJ1CJCO 6K 6 RJOR F8M8F@ JC KR6K R8 P1CKL6PK8H NJKR V1KR =JKK6F 6CH JK SL8H8P8771L 7K88F P1IS6CJ87 JC KR8 C8O1KJ6KJ1C 1T CEI8L1E7 P1CKL6PK7 T1L F6LO8 7EI7 1T I1C8G T1L R6EFJCO 1T 7K88F VG SL1HEPK7@ SL1MJH8H K8PRC1F1OG K1 KR8 7K88F JCHE7KLG KRL1EOR !'*@ SELPR678H KLEPZ7 6CH KL6JF8L7@ RJL8H 7EVP1CKL6PK1L7 K1 R6EF 7K88F VG SL1HEPK7@ 6CH P1CK6PK8H KR8 BCJ1C 6CH PF86LFG SJPZ8HKR8 P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK KR6K R8 T8FK N67 I17K 6HM6CK6O81E7 K1 RJ7 1S8L6KJ1C JC K8LI7 1T S6G 6CH V8C8TJK72  (RE7@ $L8X8PK %87S1CH8CK7Y P1CK8CKJ1C JC JK7 VLJ8T KR6K f;CH8L71C R6H C1 P6S6PJKG K1 P1CKL6PKg NJKR KR8 BCJ1C2  $C T6PK@ VG ;CH8L71CY7 K87KJI1CG R8 N67 7KJFF LECCJCO !'* NRJPR N67 7ESSFGJCO K8PRC1F1OG K1 KR8 7K88F JCHE7KLG2  $K J7 PF86L@ KR6K ;CH8L71C R67 6CH P1CKJCE87 K1 8CK8L JCK1 6 IEFKJKEH8 1T P1CKL6PK7 NJKRJC 6CH 1EK7JH8 KR8 KLEPZJCO JCHE7KLG@ JCPFEHJCO KR8 SELPR678 6OL88I8CK T1L #L1ES 6CH 7EV78_E8CK F8678 6OL88I8CK NJKR *6FFJR6C2  ;SS6L8CKFG@ JK J7 %87S1CW &!*$'$+"' +Q (A! ";($+";));0+% %!);($+"' 0+;%&.5];PP1LHJCOFG@ $ R6M8 PL8HJK8H ,6LZ7YK87KJI1CG KR6K R8 C8M8L HJ7PE778H '8PKJ1C 4[T\ 1T KR8 ;PK 1L JCT1LI8H ;CH8L71C KR6K ;CH8L71C P1EFH K8LIJC6K8 KR8 6OL88I8CK 6K 6CG KJI8 SLJ1L K1 ;CH8L71CY7 7JOCJCO KR8 P1CKL6PK2  $ 6F71 PL8HJK ,6LZ7YK87KJI1CG KR6K ;CH8L71C 8F8PK8H K1 7JOC KR8 BCJ1CY7 P1C7KLEPKJ1C P1CKL6PK 1M8L KR8 P1II1HJKG P1CKL6PK 71F8FG V8P6E78 1T KR8 S6G 6CH V8C8TJK 7KLEPKEL8 1T KR6K 6OL88I8CK@ 67 1SS178H 6CG4[T\ P1C7JHW8L6KJ1C7 KR6K ;CH8L71C R67 7EV78_E8CKFG PF6JI8H2;CH8L71C K87KJTJ8H R8 V8O6C K6ZJCO H8FJM8LG 1T KR8 9??@??? K1C7 1T PWTJC87 6L1ECH "1M8IV8L 1L &8P8IV8L /??<2  ;CH8L71C K87KJTJ8H KR6K@ 6TK8L KR8 9??@??? KR1E76CH K1C7 1T PWTJC87 R6H V88C H8FJM8L8H@ !'* R6H C1 1KR8L P1CKL6PK7@ f71 N8 K1FH KR8 HLJM8L7 KR6K KR8L8 N67 C1 I1L8 N1LZ ECKJF N8 P1EFH TJCH 71I8WKRJCO 8F782g;CH8L71C K87KJTJ8H KR6K R8 JC7KLEPK8H 'ELH8FF K1 K8FF KR8 (86I7K8L HLJM8L7 KR6K !'* R6H C1 I1L8 N1LZ 6K KR8 KJI8 6CH KR6K KRJ7 N67 'ELH8FFY7 1CFG JC7KLEPKJ1C2  A1N8M8L@ ;CH8LW71C 6F71 K87KJTJ8H KR6K 'ELH8FF HJH C1K 6PK JCH8S8CH8CKFG 6CH KR6K ;CH8L71C O6M8 'ELH8FF JC7KLEPKJ1C7 NR8C K1 K6FZ K1 S81SF8 6CH R8 K1FH 'ELH8FF NR6K K1 76G2  #JM8C KR8 T6PK KR6K $ T1ECH %11S 6CH ^6OC8L K1 V8 PL8HJVF8NJKC87787@ 6CH P1C7JH8LJCO KR8 KJIWJCO 1T 'ELH8FFY7 P1CM8L76KJ1C7 NJKR KR8 8ISF1G887@ 6CH KR8 NJKC87787YH8I86C1L@ $ H1 C1K PL8HJK ;CH8L71CY7 PF6JI7 KR6K R8 N67 C1K 6N6L8 1T 6CH HJH C1K 6EKR1LJc8 KR8 P1CK8CK 1T 'ELH8FFY7 P1CM8L76KJ1C7 NJKR %11S 6CH ^6OC8L2,6LKJPEF6LFG@ 7JCP8 'ELWH8FF I6H8 1TT8L7 1T 8ISF1GI8CK K1 KR8 KN1 JCHJMJHE6F7 JT KR8G N1EFH 7R8H KR8JL ECJ1C 7K6KE7 6CH N1LZ NJKR1EK KR8 V8C8TJK 1T 6 ECJ1C P1CKL6PK@ N6O87@ 6CH TLJCO8 V8C8TJK72  $C KRJ7 L8O6LH@ 'ELWH8FF O6M8 ^6OC8L 6CH ,6LZ7 KR8 C6I8 1T KR8 C8N P1IS6CG@ 6CH KR8C 78CK 6 T6U K1 KR8 BCJ1C 1C =6LPR 9- 7K6KJCO KR6K !'* N67 O1JCO 1EK 1T VE7JC877@ 6CH KR6K KR8 KRL88 8ISF1G887 L8T8LL8H VG KR8 BCJ1C N8L8 F6JH 1TT2  #JM8C KR8 C6KEL8 1T 'ELH8FFY7 6PKJ1C7@ $ R6M8 P1CPFEH8H KR6K ;CH8L71C K1FH 'ELH8FF I1L8 KR6C ;CH8L71C N67 NJFFJCO K1 6HIJK 6K KR8 R86LJCO@ 6CH KR6K ;CH8L71C 6EKR1LWJc8H 'ELH8FF K1 I6Z8 KR8 L8I6LZ7 K1 %11S 6CH ^6OC8L KR6K KR8G K87KJTJ8H K12  $ 6F71 TJCH KR6K R8 R6H V88C 6SSLJ78H 1T KR8 P1CK8CK 1T 'ELH8FFY7 SR1C8 P6FF NJKR ,6LZ7 7R1LKFG 6TK8LKR8 P1CM8L76KJ1C K11Z SF6P8@ 6CH KR6K R8 6EKR1LJc8H 'ELH8FFY7 =6LPR 9- T6U K1 KR8 BCJ1C 6CC1ECPJCO KR6K !'* R6H O1C8 1EK 1T VE7JC877 6CH KR6K KR8 KRL88 8ISF1G887 N8L8 F6JH 1TT2;CH8L71C K87KJTJ8H KR6K@ 6TK8L KR8 P1ISF8KJ1C 1T KR8 H8FJM8LG 1T KR8 9??@??? K1C7 1T PWTJC87@ R8 N6CK8H K1 78FF KR8 8_EJSI8CK 6CH O8K 1EK 1T KR8 KLEPZJCO VE7JC8772  ;CH8L71C K87KJTJ8H !'* 1NC8H KR8 KLEPZ72  A8 K87KJTJ8H KR8G N8L8 E78H KLEPZ7@ 6CH KR6K KR8L8 N8L8 KRL88 1T KR8I2  ;CH8L71C JH8CKJTJ8H 6 1C8WS6O8 KGS8NLJKK8C H1PEI8CK8H 8CKJKF8H f,ELPR678 ;OL88I8CK 1T !'* #L1ES ))*@gH6K8H =6LPR ]@ /??]@ 6CH 7JOC8H VG ;CH8L71C 6CH *6FFJR6C2  ;CH8L71C K87KJTJ8H R8 HL6TK8H KR8 6OL88I8CK 6CH *6FFJR6C L8MJ8N8H JK2  $C KR8 6OL88I8CK@ !'* J7 L8T8LL8H K1 67 KR8 '8FF8L 6CH *6FFJR6C J7 KR8 VEG8L2  (R8 6OL88I8CK 7K6K87 JC P1C7JH8L6KJ1C 1T d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e$" CEIV8L7 1T 86PR FJ7K8H2  (R8 6OL88I8CK 7K6K87 KR6K KR8 76F87 SLJP8 7R6FF V8 d]?@???@ NJKR KR8 V6F6CP8 HE8 1C 1L V8T1L8 DEC8 -?@ /??]2  (R8 6OL88I8CK SL1WMJH87 KR6K KR8 VEG8L 7R6FF P6LLG 1C KR8 VE7JC877 JC KR8 E7E6F I6CC8L K1 6CH JCPFEHJCO KR8 PF17JCO H6K8 1T KR8 76F8@ 6CH KR6K KR8 6OL88I8CK P1EFH 1CFG V8 6I8CH8H JC NLJKJCO 7JOC8H VG V1KR S6LKJ872&87SJK8 KR8 T6PK KR6K SELPR678 6OL88I8CK 7K6K8H JK P1EFH 1CFG V8 6I8CH8H JC NLJKJCO@ ;CH8L71C K87KJTJ8H KR6K@ fJC KL6C7T8LLJCO KR8 6778K7 K1 !'* #L1ES@ !COJC88L8H 'K88F L8K6JC8H .. S8LP8CK 1T KR8 7K1PZ 6CH O6M8 KR8 L87K 6N6G K1 =L2 *6FFJR6C2g;CH8L71C K87KJTJ8H KR6K JC RJ7 IJCH R8 1NC8H .. S8LP8CK ECKJF *6FFJR6C S6JH T1L KR8 8_EJSI8CK2  ;CH8L71C N67 C1K SL8PJ78 1C KR8 7SFJK K87KJTGJCO 6K 1C8 S1JCK KR6K R8 1NC8H .? K1 .. S8LP8CK 1T #L1ES2  %87S1CH8CK7YP1EC78F 7KJSEF6K8H KR6K KR8L8 N67 C1 NLJKK8C H1PEI8CK6KJ1C 1T 6 S8LP8CK6O8 7SFJK 1T 1NC8L7RJS V8KN88C ;CH8L71C 6CH *6FFJR6C2  ;CH8L71C PF6JI8H KR6K *6FFJR6C I6CW6O87 #L1ES2  A8 K87KJTJ8H KR6K C8JKR8L ;CH8L71C C1L *6FFJR6C N8L8 K6ZJCO 6 76F6LG TL1I #L1ES 67 8US8C787 N8L8 M8LG RJOR HE8 K1 6KK1LC8GY7 T887@ FJKJO6KJ1C P17K7@ 6CH I6JCK8C6CP8 P17K72  ;CH8L71C K87KJTJ8H KR6K KR8 SELPR678 VG *6FFJR6C 1T #L1ES N67 C8M8L P1ISF8K8H JC KR6K JK N67 SEK 1C R1FH NR8C ;CH8L71C L8P8JM8H KR8 ")%0 PR6LO8 1C =6LPR 9-2  A8 K87KJTJ8H KR6K NR8KR8L *6FFJR6C 8F8PK7 K1 O1 6R86H NJKR KR8 SELPR678 1T #L1ES J7 H8S8CH8CK ES1C KR8 1EKP1I8 1T KR8 ")%0 FJKJO6KJ1C2  ^R8C 67Z8H NR6K P1C7JH8L6KJ1C *6FFJR6C R6H OJM8C T1L KR8 <. S8LP8CK 1T KR8 VE7JC877@ ;CH8L71C K87KJTJ8H@ f$ KRJCZ R8 S6JH d.@??? T1L P1C7JH8L6KJ1C2g;CH8L71C K87KJTJ8H KR6K@ 6K KR8 KJI8 KR8G 8CK8L8H JCK1 KR8 6OL88I8CK@ *6FFJR6C 1N8H RJI d]?@??? T1L KR8 KLEPZ7 6CH KR8 C6I8 1T KR8 VE7JC8772  ;CH8L71C K87KJTJ8H R8 N67 C1K L8P8JMJCO S6GI8CK7 6K KR8 KJI8 1T KR8 R86LJCO2  ^R8C 67Z8H JT *6FFJR6C 1SK7 1EK JT ;CH8L71C R6H K1 OJM8 RJI KR8 d.??? V6PZ@ ;CH8L71C L8SFJ8H@ f^8 R6M8CYK O1KK8C KR6K T6L2g;CH8L71C P1EFH C1K L8P6FF JT *6FFJR6C O6M8 RJI KR8 d.??? VG PR8PZ 1L P67R2  ;CH8L71C K87KJTJ8H KR6K #L1ES 1NC7 KR8 KLEPZ7 C1N@ 6FWKR1EOR ;CH8L71C R6H L8P8JM8H C1 6HHJKJ1C6F S6GI8CK7 V8G1CH KR8 d.???2  ;CH8L71C K87KJTJ8H R8 7KJFF 1NC8H .. S8LP8CK 1T #L1ES 6K KR8 KJI8 1T KR8 R86LJCO JC Q8VLE6LG /??32  A8 K87KJTJ8H KR6K 67 L87EFK 1T KR8 016LH PR6LO8@ KR8G HJH C1K PR6CO8 KR8 P1IWS6CG 7K6KJ1C6LG TL1I !'* K1 #L1ES@ 6CH KR8G HJH C1K PR6CO8 !'*Y7 KLEPZJCO P1H87 T1L KR8 C8N P1IS6CG@ 6CH 67 N8FF 67 6 CEIV8L 1T J77E87 V8P6E78 KR8G HJH C1K ZC1N KR8 7K6KE7 1T KR8 P1IS6CG2  ;CH8L71C K87KJTJ8H L6KR8L KR6C 78FFJCO KR8 KLEPZ7@ R8 C1N F8678H KR8 KLEPZ7 K1 *6FFJR6C ECKJF KR8 PR6LO8 N67 L871FM8H2 ;CH8L71C JH8CKJTJ8H6 H1PEI8CK 8CKJKF8H f$CHJ6C6 ;OL88I8CK K1 )8678 !_EJSI8CK [NJKR )JIJK8H ^6LL6CKG\ H6K8H =6LPR -9@ /??]@ 67 KR8 6OL88I8CK R8 6CH *6FFJR6C E78H K1 L8SF6P8 KR8 SELPR678 6OL88I8CK HE8 K1 KR8 TJFJCO 1T KR8 ECT6JL F6V1L SL6PKJP8 PR6LO82  (R8 )8678 ;OL88I8CK@ 7K6K87 JK J7 6C 6OL88I8CK K1 F8678 8_EJSI8CK V8KN88C !'* KR8 F8771L 6CH #L1ES@ KR8 F877882  >8K@ 6 7EV78_E8CK SL1MJ7J1C 1T KR8 6OL88I8CK 7K6K87 KR6K KR8 8_EJSWI8CK J7 6CH 7R6FF 6K 6FF KJI87 V8 6CH L8I6JC KR8 71F8 6CH 8UPFEW7JM8 SL1S8LKG 1T #L1ES2  (R8 K8LI 1T KR8 F8678 N67 TL1I =6LPR ] K1 &8P8IV8L -9@ /??]@ 1L 67 6OL88H VG KR8 S6LKJ872  (R8 L6K8 1T KR8 F8678 N67 d/? S8L KLEPZ S8L H6G2  ;CH8L71C 7JOC8H KR8 6OL88I8CK 1C V8R6FT 1T !'* 6CH *6FFJR6C 7JOC8H 1C V8R6FT 1T #L1ES2  ;CH8L71C K87KJTJ8H KR6K KR8 d/?W6WH6G L8CK6F T88 N67 C1K  !"#$"!!%!& '(!!) *+"*!,('.536PKE6FFG V8JCO S6JH2  %6KR8L@ PL8HJK7 T1L KR8 E78 1T KR8 KLEPZ7 N8L8 V8JCO 6PPLE8H@ 6CH *6FFJR6C N67 O1JCO K1 S6G KR8 F8678 L6K8 PL8HJK7 JT R8 8CH8H ES SELPR67JCO KR8 P1IS6CG T1L KR8 KJI8 KR6K #L1ES E78H KR8 KLEPZ72  ;CH8L71C K87KJTJ8H KR6K JT *6FFJR6C HJH C1K SELPR678 #L1ES@ KR8 d/?W6WH6G6PPEIEF6KJ1C L6K8 N1EFH L8I6JC NJKR #L1ES@ 6CH JK N1EFH O1 V6PZ K1 NR18M8L VEG7 JK 1L V8P1I87 KR8 C8N 1NC8L2  ;CH8L71C K87KJTJ8H KR8G R6H C1K L86PR8H KR8 S1JCK 1T H8PJHJCO NR8KR8L *6FFJR6C N1EFH 1N8 KR8 L8CK6F I1C8G JT R8 H8PJH8H C1K K1 SELPR678 #L1ES2  ;CH8L71C K87KJTJ8H R8 PL86K8H #L1ES@ VEK KR6K SL8MJ1E7FG JK R6H S8LT1LI8H C1 N1LZ@ 6CH N67 XE7K 6 P1LS1L6K8 7R8FF295 ;CH8L71C K87KJTJ8H R8 71FH #L1ES K1 *6FFJR6C NR8C R8 71FH KR8 KRL88 KLEPZ7 6CH KL6JF8L7 K1 *6FFJR6C2  ^RJF8 ;CH8L71C K87KJTJ8H KR8 I6C6O8I8CK 1L P1CKL1F 1T #L1ES N67 ECH8L *6FFJR6C@ R8 6HIJKK8H KR6K (8TT86E R6H P1CK6PK8H ;CH8L71C P1CP8LCJCO VE7JWC877 7JCP8 ;CH8L71C 71FH #L1ES K1 *6FFJR6C2  ;CH8L71C K87KJWTJ8H (8TT86E P6FF8H 6CH 67Z8H JT ;CH8L71C ZC8N 1T 6CG KLEPZ7 6M6JF6VF8 K1 I1M8 71I8 I6K8LJ6F V8P6E78 R8 C88H8H 6 _E1K82  ;CH8L71C K87KJTJ8H KR6K R8 N1EFH P6FF *6FFJR6C 6CH K8FF RJI KR8G N8L8 F11ZJCO T1L 6 _E1K8 1C 71I8 I6K8LJ6F2  ;CH8L71C K87KJTJ8H KR6K@ H8S8CHJCO JT R8 N67 VE7G@ 71I8KJI87 *6FFJR6C N1EFH 76G P1EFH G1E 78CH JK T1L I82   ;CH8L71C K87KJTJ8H KR6K ;CH8L71C R67 KR8 8UPFE7JM8 6EKR1LJKG K1 7JOC PR8PZ7 T1L !'*2  A8 K87KJTJ8H KR6K V1KR R8 6CH *6FFJR6C P6C 7JOC PR8PZ7 T1L #L1ES2  ;CH8L71C K87KJTJ8H KR6K !'* HJH C1K R6M8 6 F1P6KJ1C@ VEK KR6K KR8G S6LZ8H KR8 KLEPZ7 SLJI6LJFG NR8LW8M8L KR8 N1LZ N67 F1P6K8H K1 IJCJIJc8 KL6M8F KJI82  !'* 6CH #L1ES 7R6L8 6 S17K 1TTJP8 V1U@ 6CH ;CH8L71C KR1EORK KR8G 7R6L8 KR8 P17K 1T KR8 V1U2  ;CH8L71C K87KJTJ8H KR6K KR8 KLEPZ7 N8L8 SELPR678H VG !'* 6CH KR6K KR8 KJKF8 T1L KR8 KLEPZ7 KL6C7T8LL8H K1 #L1ES JC Q8VLE6LG 1L =6LPR /??]2  %87S1CH8CK 8CK8L8H JCK1 8MJH8CP8 TJM8 'K6K8 1T $CHJ6C6 M8RJPF8 L8OJ7KL6KJ1C7 T1L KLEPZ72  +C8 N67 6HHL8778H K1 !'*@ NJKR 6 SELPR678 H6K8 1T =6LPR /@ /??.@ NJKR 6 KL6C76PKJ1C H6K8 1T Q8VLE6LG /4@ /??]2  ^RJF8 6HHL8778H K1 !'*@ JK N67 7JOC8H VG #L1ES2  (N1 1T KR8 1KR8L L8OJ7KL6KJ1C7 N8L8 6HHL8778H K1 #L1ES@ NJKR 6 SELPR678 H6K8 1T Q8VLE6LG /3@ /??]@ 6CH 6 KL6C76PKJ1C H6K8 1T Q8VLE6LG /4@ /??]2  (R8 F67K KN1 L8OJ7KL6KJ1C7 N8L8 6HHL8778H K1 #L1ES NJKR 6 SELWPR678 H6K8 1T =6G -@ /??]@ 6CH 6 KL6C76PKJ1C H6K8 1T =6G <2  ;CH8L71C P1EFH C1K 8USF6JC NRG KR8 e$" CEIV8L7 JC KR8 'K6K8 L8OJ7KL6KJ1C7 HJH C1K I6KPR 6CG 1T KR8 e$" CEIV8L7 JC KR8 =6LPR ] SELPR678 6OL88I8CK2  *6FFJR6C K87KJTJ8H R8 J7 L8KJL8HTL1I )(e 'K88F 6CH KR6K R8 R67 ZC1NC ;CH8L71C 7JCP8 9554@ KRL1EOR KR8JL 8ISF1GI8CK 6K )(e2  *6FFJR6C K87KJTJ8H KR6K R8 6CH ;CH8L71C 6L8 TLJ8CH7 6CH KR6K KR8JL VE7JC877 6LL6CO8I8CK7 6L8 JCT1LI6F2/?*6FFJR6C K87KJWTJ8H ;CH8L71C K1FH RJI KR6K R8 R6H 6 P1CKL6PK KR6K N67 8USJLJCO JC RJ7 KLEPZJCO VE7JC8772  *6FFJR6C K87KJTJ8H KR8G L86PR8H 6C 6OL88I8CK KR6K *6FFJR6C N1EFH VEG KR8 KLEPZJCO S6LK 1T KR8 VE7JC8772  *6FFJR6C K87KJTJ8H@ f$ V1EORK !'* #L1ES NRJPR SLJW  95;CH8L71C K87KJTJ8H !'* 7KJFF 8UJ7K7 6CH P1CKJCE87 K1 7ESSFG S6LK7 6CH K8PRC1F1OG K1 PE7K1I8L7 JC KR8 7K88F JCHE7KLG2  ;K KR8 KJI8 1T KR8 R86LJCO@ PE7K1I8L7 JCPFEH8Hk B2'2 'K88F@ '8LMJP8 'K6FF 'K88F@ %8SEVFJP (8PRC1F1OG@ ^*$ 'K88F@ 6CH =JKK6F 'K88F2  ;CH8L71C K87KJTJ8H KR6K !'* R67 C1 8ISF1G8872/?*6FFJR6C K87KJTJ8H 7JCP8 ;CH8L71CY7 P6L 6PPJH8CK JC /??-@ *6FFJR6C R67 C1KJP8H 6 HJTT8L8CP8 JC ;CH8L71CY7 7R6LSC877 6CH I8I1LG2  I6LJFG P1C7J7K8H 1T KRL88 KLEPZ7@ KRL88 78IJ KL6PK1L7 6CH KRL88 KL6JF8L72g  *6FFJR6C K87KJTJ8H KR8 d.??? L8T8L8CP8H JC KR8 SELWPR678 6OL88I8CK N67 S6JH JC P67R VG *6FFJR6C K1 ;CH8L71C@ 6CH KR6K *6FFJR6C N67 EC7EL8 VEK HJH C1K KRJCZ R8 R6H 6 L8P8JSK T1L KR8 S6GI8CK2  *6FFJR6C K87KJTJ8H R8 HJH C1K KRJCZ KR8G R6H6C 6OL88I8CK 67 K1 KR8 1NC8L7RJS 7SFJK HELJCO KR8 S8CH8CPG 1T KR8 SELPR678 6OL88I8CK2  A8 K87KJTJ8H@ f$K N67 XE7K O1JCO K1 O1 TL1I c8L1 K1 6 RECHL8H S8LP8CK NR8C KR8 SELPR678 N67 P1ISF8K82g  *6FFJR6C K87KJTJ8H KR8G N1LZ8H 1EK 6 ..W6CH <.WS8LP8CK 7SFJK NR8C KR8G SEK KR8 SELPR678 6OL88I8CK 1C R1FH@ 6CH KR8G N1LZ8H 1EK 6 F8678 6OL88I8CK2  (R8 F8678 6OL88I8CK N67 K1 6FF1N KR8I K1 I6LZ KJI8 ECKJF KR8 ")%0 P678 N67 L871FM8H2  A8 K87KJTJ8H R8 HJH C1K P1C7EII6K8 KR8 SELPR678 6OL88I8CK V8WP6E78 R8 F86LC8H KR8 ")%0 J77E87 I6G V8 I1L8 TJC6CPJ6FFG 7JOCJTJP6CK KR6C 1LJOJC6FFG KR1EORK2 *6FFJR6C K87KJTJ8H KR8 I17K C1K6VF8 HJTT8L8CP8 V8KN88C !'* 6CH #L1ES J7 KR6K #L1ES R6EF7 I6K8LJ6F T1L 6 PE7K1I8L 6CH H8WFJM8L7 JK2  ^RJF8 !'*Y7 SLJI6LG P1CKL6PK N67 K1 R6EF I6K8LJ6F KR6K !'* 1NC8H2  *6FFJR6C K87KJTJ8H KR8 KJKF8 K1 KR8 KRL88 KLEPZ7 I6G R6M8 V88C KL6C7T8LL8H TL1I !'* K1 #L1ES2  A8 K87KJTJ8H R8 KR1EORK KR8 H1PEI8CK7 N1EFH 7R1N KR8 KL6C7T8L2  $C K8LI7 1T L8OJ7KL6KJ1C7@ *6FFJR6C K87KJTJ8H@ f(R8 JCK8CKJ1C N67 K1 R6M8 KR8 KRL88 KLEPZ7 6CH KR8 KRL88 KL6JF8L7 KL6C7T8LL8H K1 !'* #L1ES@ ))*2  ;CH $ KRJCZ KR6KY7 V88C H1C82  $YI C1K 6V71FEK8FG P8LWK6JC2gA8 K87KJTJ8H@ f(R8 JC7EL6CP8 7R1EFH V8 JC KR8 C6I8@ $ KRJCZ JK J7 JC KR8 C6I8 1T !'* #L1ES@ ))*2g&87SJK8 RJ7 ECP8LWK6JCKG 6V1EK #L1ESY7 R1FHJCO 6CH JK 1S8L6KJ1C7@ *6FFJR6C PF6JI8H R8 I6C6O87 #L1ES VG RJI78FT2  >8K@ *6FFJR6C K87KJTJ8H KR6K 'ELH8FF P1CKJCE8H K1 R8FS NJKR #L1ES NRJF8 PF6JIJCO 'ELWH8FFY7 L1F8 N67 OL86KFG HJIJCJ7R8H 7JCP8 *6FFJR6C K11Z 1M8L2  *6FFJR6C K87KJTJ8H R8 C8M8L O6M8 'ELH8FF 6EKR1LJKG K1 6PK 67 RJ7 6O8CK2  *6FFJR6C K87KJTJ8H KR6K R8 R6CHF87 F6V1L L8F6KJ1C7 T1L #L1ES2  *6FFJR6C K87KJTJ8H KR6K KR8G R6M8 6HH8H 71I8 PE7K1I8L7 7JCP8 R8 R67 V88C JCM1FM8H NJKR #L1ES JCPFEHJCOk ;FFJ8H ^67K8@ 'P1LJ6 $L1C@ 6CH R6M8 1TT 6CH 1C H86FJCO7 NJKR $CHJ6C (LEPZJCO2*6FFJR6C K87KJTJ8H KR6K #L1ES SELPR678H KRL88 KLEPZ7 TL1I !'*@ NJKR KN1 V8JCO 1S8L6KJ1C6F@ 6CH KR8 KRJLH V8JCO E78H T1L S6LK72  *6FFJR6C K87KJTJ8H #L1ES R67 SELPR678H KN1 6HHJKJ1C6F KLEPZ72  *6FFJR6C K87KJTJ8H KR8 KLEPZ7 6L8 PELL8CKFG F1P6K8H JC KR8 6L86 6HX6P8CK K1 =EFKJ'8LMY7 1TTJP8 6K KR8 =JKK6F ^87K2  *6FFJR6C K87KJTJ8H KR6K #L1ES H187 C1K R6M8 6C 1TTJP82  A8 K87KJTJ8H KR8L8 J7 6 P1II1C S17K 1TTJP8 V1U V8KN88C #L1ES 6CH !'*2  *6FFJWR6C K87KJTJ8H R8 HJH C1K KRJCZ KR8L8 N67 6 P1II1C SR1C8 CEIWV8L2  *6FFJR6C PF6JI8H P6FF7 T1L #L1ES E7E6FFG O1 K1 RJ7 P8FF SR1C82  A1N8M8L@ *6FFJR6C 7JOC8H 1TT 1C 6 SLJP8 _E1K8 K1 (8TWT86E NJKR 6 #L1ES F8KK8L R86H@ H6K8H &8P8IV8L 9/@ /??]@E7JCO KR8 76I8 SR1C8@ T6U@ P8FF SR1C8 CEIV8L7@ S17K 1TTJP8 V1U@6CH 8I6JF 6HHL877 67 KR178 1C 6C !'* F8KK8L R86H 7JOC8H 1TT 1C VG 'ELH8FF K1 (8TT86E JC ;SLJF /??]2  (R8 SR1C8 CEIV8L7 1C KR8 !'* 6CH #L1ESY7 F8KK8LR86H7 N8L8 ;CH8L71CY7 CEIV8L@ C1K *6FFJR6CY72  *6FFJR6C K87KJTJ8H KR6K ;CH8L71C N67 KR8 L8PJSJ8CK 1T KR8 SR1C8 P6FF T1L KR8 &8P8IV8L 9/ SLJP8 _E1K8 *6FFJR6C 7JOC8H@ 6CH KR6K ;CH8L71C SL8S6L8H KR8 F8KK8L2  *6FFJR6C K87KJTJ8H R8 HJH C1K KRJCZ KR8L8 N67 8M8L 6 78S6L6K8 #L1ES F8KK8LR86H NJKR RJ7 SR1C8 CEIV8L 1C JK2  *6FFJR6C K87KJTJ8H #L1ES C8M8L 6SSFJ8H T1L 6 7ESSFJ8L 6SSFJP6KJ1C NJKR =JKK6F 'K88F@ 6CH JK C8M8L L8WP8JM8H JK7 1NC M8CH1L CEIV8L TL1I =JKK6F2  A8 K87KJTJ8H #L1ES J7 E7JCO !'*Y7 M8CH1L CEIV8L2   &!*$'$+"' +Q (A! ";($+";));0+% %!);($+"' 0+;%&.54*6FFJR6C K87KJTJ8H R8 R6H I8K (8TT86E 1CP8 6CH KR6K (8TT86E P6FF8H *6FFJR6C 1C 6 P1ESF8 1T 1PP67J1C72  A8 K87KJTJ8H KR6K (8TWT86E P6FF8H RJI 71FJPJKJCO 6 VJH 1C R6EFJCO FJI87K1C8 TL1I 6 =JFN6EZ88 7ESSFJ8L K1 =JKK6F !67K2  *6FFJR6C K87KJTJ8H #L1ES L8P8JM8H KR6K X1V2  *6FFJR6C K87KJTJ8H 6C1KR8L 1PP67J1C (8TT86E P6FF8H 6V1EK R6EFJCO R86MG I8FK TL1I =JKK6F ^87K K1 =JKK6F !67K2  *6FFJR6C K87KJTJ8H KR8G 6F71 O1K KR6K X1V2  *6FFJR6C K87KJTJ8H KR6K NRJF8 KR8G SL1MJH8H (8TT86E NJKR 6 C8N F8KK8LR86H T1L #L1ES@ KR8G C8M8L O6M8 RJI 6 M8LV6F 8USF6C6KJ1C 1T KR8 PR6CO8 JC KR8 P1IS6CJ872  *6FFJR6C K87KJTJ8H KR6K 7JCP8 KR8G SEK KR8 SELPR678 1T #L1ES 1C R1FH KR8G KR1EORK PR6COJCO KR8 C6I8 6CH L8SL878CK6KJM87 K1 (8TT86E N1EFH PL86K8 P1CTE7J1C 87S8PJ6FFG JT KR8 76F8 HJH C1K O1 KRL1EOR2  *6FFJR6C K87KJTJ8H KR8G HJH C1K KLG K1 8USF6JC K1 (8TT86E 1L KR8JL 1KR8L PE7K1I8L7 KR6K KR8L8 N67 6 C8N P1IS6CG HE8 K1 KR8 ECP8LK6JCKG PL86K8H VG KR8 ECT6JL F6V1L SL6PKJP8 PR6LO82  *6FFJR6C K87KJTJ8H R8 N67@ 6K KR8 KJI8 1T KR8 R86LJCO@ 7KJFF C1K 7EL8 1T NR8KR8L R8 N67 O1JCO K1 P1C7EII6K8 KR8 H86F K1 SELPR678 #L1ES2  *6FFJR6C K87KJTJ8H R8 V8P6I8 JCWM1FM8H NJKR #L1ES 6CH 7K6LK8H RJ7 6PKJMJKG NJKR KR8 VE7JC877 6L1ECH =6LPR /??]@ 6CH *6FFJR6C N67 KR8 71F8 I6C6O8L 6CH 7ES8LMJ71L 7JCP8 KR6K KJI82  >8K@ 'ELH8FF N67 7KJFF 7JOCJCO 1TT 1C 6C !'* VJH H6K8H ;SLJF /<@ /??]@ K1 (8TT86E2  *6FFJR6C K87KJTJ8H KRJ7 N67 N1LZ T1L #L1ES 6FKR1EOR KR8 VJH P1CK6JC8H 6C !'* F8KK8LR86H2  'ELH8FF 6F71 7JOC8H 1TT 1C 6 _E1K8 K1 (8TT86E H6K8H "1M8IV8L 9@ /??]2  *6FFJR6C K87KJTJ8H JK N67 6 _E1K8 T1L #L1ES2  *6FFJR6C PF6JI8H KR6K !'* P8678H JK7 R6EFJCO 1S8L6KJ1C7 71I8 KJI8 SLJ1L K1 *6FFJR6CY7 JCM1FM8I8CK JC =6LPR /??]2*6FFJR6C K87KJTJ8H KR8 =6LPR ] SELPR678 6OL88I8CK N67 SF6P8H 1C R1FH 6CH L8SF6P8H VG KR8 =6LPR -9@ F8678 6OL88I8CK2  (R8 =6LPR -9 F8678 6OL88I8CK 7K6K87 6K S6O8 KRL88 KR6K KR8 KLEPZ7 6K 6FF KJI87 6CH L8I6JC JC KR8 71F8 6CH 8UPFE7JM8 SL1S8LKG 1T #L1ES2  A1N8M8L@ 1C KR8 TJL7K S6O8 1T KR8 F8678 6OL88I8CK JK 7K6K87 KR6K #L1ES J7 F867JCO KR8 KLEPZ72  *6FFJR6C 6HIJKK8H KR6K KR8L8 N67 P1CTE7J1C JC KR8 H1PEI8CK2  *6FFJR6C K87KJTJ8H KR6K NR6K N67 JCK8CH8H N67 KR6K #L1ES F8678 KR8 KLEPZ7TL1I !'*2  >8K@ *6FFJR6C K87KJTJ8H KR6K #L1ES 1NC8H KR8 KLEPZ7 6K 71I8 S1JCK JC KJI8 67 8MJH8CP8H VG KR8 KLEPZ L8OJ7KL6KJ1C7@ 6CH KR6K KR8 KLEPZ7 N8L8 KL6C7T8LL8H K1 #L1ES@ 6K NRJPR S1JCK #L1ES N67 F867JCO KR8 KLEPZ7 TL1I JK78FT2  *6FFJR6C K87KJTJ8H KR8L8N67 7ESWS178H K1 V8 6 S6GI8CK 1T d/? 6 KLEPZ E78H S8L H6G2  A1N8M8L@ KR8 I1C8G N67 C1K 6PKE6FFG V8JCO S6JH@ 6CH N67 XE7K 6C 6PWP1ECKJCO C1K6KJ1C JC KR6K JK7 6PPLE6F N67 H8S8CH8CK 1C L871FEWKJ1C 1T KR8 ECT6JL F6V1L SL6PKJP8 PR6LO8 NR8C KR8 SELPR678 6CH F8678 6OL88I8CK N1EFH V8 P1CPFEH8H2  *6FFJR6C K87KJTJ8H KR6K R8 J7 6 <.WS8LP8CK 1NC8L 6CH ;CH8L71C J7 6 ..WS8LP8CK 1NC8L 1T #L1ES T1L KR8 HEL6KJ1C 1T KR8 F8678 6OL88I8CK2  *6FFJR6C K87KJWTJ8H KR6K NR8C KR8 F8678 6OL88I8CK 8CH7@ R8 R67 KR8 1SKJ1C 1T SELPR67JCO 6FF1T #L1ES@ 6CH KR6K JT R8 H8PJH87 C1K K1 O1 KRL1EOR NJKR KR8 SELPR678 R8 N1EFH C1K 1NC 6CG 1T JK2  *6FFJR6C K87KJTJ8H KR6K K1 SELPR678 #L1ES@ f$YH R6M8 K1 S6G KR8 V6F6CP8 1T KR8 d]?@??? SELPR678 6OL88I8CK 6CH 7JOCJTJP6CK 6HHJKJ1C6F I1CJ87 1TT78K VG KR8 8US8C78 JK78FT2  (R8 H1FF6L 6I1ECK J7 H8TJWCJK8FG C1K P8LK6JC JC IG IJCH 6K KRJ7 S1JCK2g*6FFJR6C K87KJTJ8H R8 N1EFH R6M8 K1 I6Z8 KR8 KLEPZ L8CK6F S6GI8CK7 K1 P1C7EIWI6K8 KR8 SELPR6782  A8 K87KJTJ8H KR6K KR8 1CFG KRJCO KR6K R8 R67 S6JH J7 KR8 d.???2  *6FFJR6C K87KJTJ8H KR6K 7JCP8 R8 N67 VL1EORK 6V16LH NJKR #L1ES JC =6LPR /??]@ R8 HJH C1K KRJCZ KR8L8 N8L8 6CG H1PEI8CK7 TJF8H NJKR KR8 $CHJ6C6 '8PL8K6LG 1T 'K6K8Y7 1TTJP8 T1L KR6K P1IS6CG2  $ H1 C1K PL8HJK 8JKR8L ;CH8L71C 1L *6FFJR6CY7 PF6JI7 KR6K *6FWFJR6C L6C #L1ES T1FF1NJCO KR8 =6LPR ] SELPR678 6OL88I8CK2  QJL7K@ IJCJI6F JT 6CG TECH7 PR6CO8H R6CH7 V8KN88C ;CH8L71C 6CH *6FFJR6C T1L *6FFJR6CY7 6FF8O8H 6P_EJ7JKJ1C 1T #L1ES2  ;CH8L71C K87KJTJ8H R8 L8P8JM8H d.???@ TL1I *6FFJR6C@ VEK P1EFH C1K L8P6FF JT JK N67 VG P67R 1L PR8PZ@ 6CH *6FFJR6C PF6JI8H JK N67 VG P67R T1L NRJPR R8 HJH C1K V8FJ8M8 R8 R6H 6 L8P8JSK2  ;HWIJKK8HFG C1 1KR8L SELPR678 TECH7 N8L8 S6JH@ 6CH 6CG KLEPZ L8CK6F T887 6F71 N8L8 C1K V8JCO S6JH 6CH JC 6FF SL1V6VJFJKG NJFF C8M8L V8 S6JH2  (RE7@ ;CH8L71C T1L 6FF JCK8CK7 6CH SELS1787 J7 KR8 1NC8L 1T 6FF KR8 KLEPZ7 6CH KL6JF8L7 1S8L6K8H VG #L1ES@ 67 R8 N67 T1L !'*2  =1L81M8L@ (8TT86E@ KR8 PRJ8T P1CKL6PKJCO 1TTJP8L T1L =JKK6F@ NRJPR N67 V1KR !'* 6CH #L1ESY7 SLJI6LG PE7K1I8L@ K87KJTJ8H ;CH8L71C L8I6JC7 RJ7 SLJI6LG P1CK6PK T1L 71FJPJKJCO N1LZ@ 6CH KR6K (8TT86E P1C7JH8L8H !'* 6CH #L1ES K1 V8 KR8 76I8 1S8L6WKJ1C2  ;K KR8 KJI8 1T KR8 R86LJCO@ (8TT86E F67K P6FF8H ;CH8L71C JC D6CE6LG /??3 S8LK6JCJCO K1 N1LZ T1L =JKK6F2  (8TT86E K87KJTJ8H KR6K NR8C R8 P6FF8H ;CH8L71C JC D6CE6LG /??3@ R8 ECH8L7K11H ;CH8L71C N67 N1LZJCO T1L !'* 7K6KJCO@ f$C IG IJCH@ KR8L8 R6H V88C C1 PR6CO82g(8TT86E K87KJTJ8H R8 N67 C8M8L JCT1LI8H 1T 6 PR6CO8 1T !'* K1 #L1ES2  (8TT86E K87KJTJ8H KR6K 'ELH8FF N67 RJ7 78P1CH6LG P1CK6PK@ 6CH KR6K R8 N1EFH P6FF 'ELH8FF NR8C R8 P1EFH C1K L86PR ;CH8L71C2  (8TT86E I8K *6FFJR6C 1C 1CFG 1C8 1PP67J1C@ NR8C *6FFJR6C 6SSFJ8H T1L 6 HLJMJCO S677 NJKR =JKK6F 1C DEC8 /42  A8 K87KJTJ8H KR6K ;CH8L71C 6CH 'ELH8FF JCKL1HEP8H *6FFJR6C K1 RJI@ 6CH K1FH RJI KR6K *6FFJR6C N1LZ7 T1L !'*@ NRJPR N67 KR8 P1IS6CG JH8CKJTJ8H 1C *6FFJR6CY7 HLJMJCO S6772  (8TT86E K87KJTJ8H KR6K R8 R6H IJCJI6F P1CK6PK NJKR *6FFJR6C2  ^RJF8 =JKK6F R6H 1M8L 4? JCM1JP87 NJKR %87S1CH8CK7 TL1I =6LPR ]@ /??]@ K1 KR8 KJI8 1T KR8 R86LJCO2  *6FFJR6C@ RJI78FT@ 1CFG PF6JI8H K1 R6M8 7S1Z8C K1 (8TT86E 1C KRL88 1PP67J1C7@ 1C8 1T NRJPR N67 NR8C R8 L8P8JM8H RJ7 HLJMJCO S8LIJK2  (RE7@ $ H1 C1K PL8HJK 8JKR8L ;CH8L71C 1L *6FFJR6CY7 K87KJI1CG KR6K *6FFJR6C L6C #L1ES V8OJCCJCO JC =6LPR /??]2  %6KR8L@ $ TJCH KR6K ;CH8LW71C L8I6JC8H KR8 1NC8L 1T #L1ES@ 6CH N67 KR8 SLJCPJSF8 P1CK6PK JC K8LI7 1T 71FJPJKJCO VJH7@ 6CH T1LIEF6KJCO JCM1JP87 67 (8TT86E K87KJTJ8H2  ;CH8L71CY7 SR1C8@ T6U CEIV8L@ 6CH 6HHL877 L8I6JC8H 67 KR8 71F8 FJ7KJCO 1C #L1ESY7 JCM1JP872  $ 6F71 H1 C1K PL8HJK *6FFJR6CY7 PF6JIKR6K R8 N67 JCM1FM8H JC KR8 F6V1L L8F6KJ1C7 1T #L1ES2  A8 O6M8 C1 7S8PJTJP7 JC 7ESS1LK 1T KRJ7 K87KJI1CG@ 6CH JK N67 'ELH8FF NR1 1TT8L8H ^6OC8L 6CH %11S X1V7 T1L #L1ES@ 67 'ELH8FF R6H SL8MJ1E7FG H1C8 T1L !'*2;8 9<5#* E$#*(/4/92 'ELH8FFY7 7ES8LMJ71LG 6CH6O8CPG 7K6KE7; f7ES8LMJ71LgJ7 H8TJC8H JC '8PKJ1C /[99\ 1T KR8 ;PK 67k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f7ES8LMJ71LgT1L SELS1787 1T KR8 ;PK 677EIJCO KR6K 7EPR 6EKR1LJKG J7 C1K L1EKJC8 1L PF8LJP6F JC C6KEL82$ P1CPFEH8 KR6K 'ELH8FF J7 6 7ES8LMJ71L NJKRJC KR8 I86CJCO 1T '8PKJ1C /[99\ 1T KR8 ;PK JC KR6K R8 R67 KR8 6EKR1LJKG K1 8U8LPJ78 JCH8S8CH8CK XEHOI8CK JC KR8 RJLJCO 1T 8ISF1G887@ 6CH KR6K R8 L87S1C7JVFG HJL8PK7 8ISF1G8872  ^RJF8 C1 8MJH8CP8 N67 SL8W78CK8H KR6K 'ELH8FF L8P8JM8H P1IS8C76KJ1C T1L RJ7 78LMJP87@ R8 N67 OJM8C 6 VE7JC877 P6LH T1L !'* NJKR KR8 KJKF8 1T C6KJ1C6F 76F87 I6C6O8L2  'ELH8FF 6KK8CH8H KR8 =6LPR 4@ /??. I88KJCO NJKR ,6LZ7@ 6F1CO NJKR ;CH8L71C@ NR8L8 ;CH8L71C 8U8PEK8H KR8 P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK T1L !'* NJKR KR8 BCJ1C2  ,6LZ7YPL8HJK8H 6CH ECP1CKL6HJPK8H K87KJI1CG L8M86F7 KR6K HELWJCO KR8 I88KJCO 'ELH8FF SL878CK8H ,6LZ7 NJKR 'ELH8FFY7 VE7JC877 P6LH@ 6CH JK N67 8USF6JC8H K1 ,6LZ7 VG ;CH8L71C 6CH 'ELH8FF KR6K 'ELH8FF N1EFH V8 K6ZJCO P6L8 1T KR8 H6GWK1WH6G1S8L6KJ1C7 1T !'*2  &ELJCO KR8 I88KJCO@ 8JKR8L ;CH8L71C 1L 'ELH8FF JCWT1LI8H ,6LZ7 KR6K 'ELH8FF N1EFH V8 ,6LZ7YP1CK6PKS8L71C T1L !'*Y7 RJLJCO HLJM8L7@ 67 N8FF 67 T1L ECJ1C I6KK8L72  ,6LZ7 K87KJWTJ8H KR6K@ 6TK8L !'* RJL8H JK7 HLJM8L7@ ,6LZ7 R6H FJKKF8 JT 6CG P1CWK6PK NJKR ;CH8L71C2  %6KR8L@ ,6LZ7YP1CK6PK N67 NJKR 'ELH8FF 6V1EK !'*Y7 C88H T1L HLJM8L72  'ELH8FF P6FF8H ,6LZ7 NR8C !'* C88H8H 6 TJFFWJC HLJM8L T1L 71I81C8 K6ZJCO 1TT@ 1L JT KR8G N8L8 JC C88H 1T 6C1KR8L HLJM8L2  (R8L8 N67 1C8 1PP67J1C NR8C KR8 BCWJ1C SF6P8H CJC8 HLJM8L7 T1L !'* T1L N1LZ 6K B2'2 'K88F 1C 6C 6L1ECH KR8 PF1PZ 7RJTK2  ,6LZ7 K87KJTJ8H R8 H86FK NJKR 'ELH8FF 1C KR8 P6FF T1L KR178 HLJM8L72  ,6LZ7 K87KJTJ8H KR6K@ SLJ1L K1 /??]@ ,6LZ7 R6H 1C8 1L KN1 P1CK6PK7 NJKR !'* 1C V8R6FT 1T 8ISF1GW887 NJKR 6 N1LZWL8F6K8H SL1VF8I2  +C 1C8 1T KR8 1PP67J1C7@1C8 1T HLJM8L7 HJH C1K O8K RJ7 PR8PZ JC 6 KJI8FG T67RJ1C2  ,6LZ7 P6FF8H 'ELH8FF 6CH 'ELH8FF P1LL8PK8H KR8 7JKE6KJ1C2  ^6OC8L 6CH %11S N8L8 KR8 TJL7K KN1 HLJM8L7 RJL8H VG !'*2  ^6OC8L N67 JCK8LMJ8N8H VG ;CH8L71C 6CH 'ELH8FF 6K KR8 ECJ1C R6FF 1C =6LPR 52  ^6OC8L K87KJTJ8H JK N67 RJ7 ECH8L7K6CHJCO KR6K 'ELH8FF N67 S6LK 1T I6C6O8I8CK2  'ELH8FF K1FH ^6OC8L KR6K R8 N67 RJL8H 8JKR8L KR8 H6G 1T KR8 JCK8LMJ8N 1L KR8 C8UK I1LCJCO2  %11S K87KJTJ8H R8 TJFF8H 1EK 6 X1V 6SSFJP6KJ1C T1L !'* OJM8C K1 RJI VG 'ELH8FF2  %11S K87KJTJ8H R8 KR1EORK 'ELH8FF N67 KR8JL V1772  %11S K87KJTJ8H 'ELH8FF JCK8LMJ8N8H %11S K1 N1LZ T1L !'*@ VG SR1C8@ 6CH C1 1C8 8F78 N67 1C KR8 P6FF2  'ELH8FF K1FH RJI KR6K R8 N67 RJL8H HELJCO KR8 76I8 P1CM8L76KJ1C 67 KR8 JCWK8LMJ8N2  ;CH8L71C K87KJTJ8H KR6K ,6LZ7 K1FH RJI HELJCO KR8 =6LPR 4@ I88KJCO KR6K@ 6FKR1EOR KR8 BCJ1C N1EFH 6LL6CO8 T1L JCK8LMJ8N7 NJKR KR8 HLJM8L7 KR6K !'* P1EFH SJPZ NRJPR 1C87 KR8G N6CK8H K1 8ISF1G2  (RE7@ ^6OC8L 6CH %11SY7 K87KJI1CG L8M86F7 KR6K 'ELH8FF S6LKJPJS6K8H JC !'*Y7 RJLJCO SL1P877 67 6 I8IV8L 1T I6C6O8I8CK@ 6CH KR6K 'ELH8FF 8U8LPJ78H JCH8S8CHW8CK XEHOI8CK JC RJLJCO %11S@ NR1 N67 RJL8H VG 'ELH8FF@ NJKR1EK P1C7EFKJCO ;CH8L71C@ HELJCO KR8 P1EL78 1T %11SY7 X1V JCK8LMJ8N NJKR 'ELH8FF2(R8 M67K I6X1LJKG 1T N1LZ KR8 BCJ1C L8T8LL8H HLJM8L7 S8LWT1LI8H T1L !'* N67 SJPZJCO ES I6K8LJ6F7 TL1I =EFKJ'8LM F1WP6K8H 6K KR8 =JKK6F ^87K SF6CK@ 6CH HLJMJCO JK K1 KR8 =JKK6F !67K SF6CK2  %87S1CH8CKY7 KLEPZ7 N8L8 S6LZ8H 6K KR8 =JKK6F ^87K T6PJFJKG2  ^6OC8L K87KJTJ8H KR6K HELJCO RJ7 TJL7K N88Z 1T 8ISF1GWI8CK NJKR !'*@ R8 N8CK NJKR 'ELH8FF 6CH 1VK6JC8H KR8 KRL88 KLEPZ7 KR8 *1IS6CG E78H@ 6CH HL1SS8H KR8I 1TT T1L L8S6JL2  ^6OC8L 6CH %11SY7 K87KJI1CG L8M86F8H KR6K 1C I17K H6G7 KR8G I8K NJKR 'ELH8FF 86PR I1LCJCO V8T1L8 7K6LKJCO N1LZ@ 6CH R8 8JKR8L 1VK6JC8H 6C 6FF H6G S677 T1L KR8I K1 HLJM8 KLEPZ7 TL1I 1C8 =JKK6F T6PJFJKG K1 KR8 1KR8L@ 1L 'ELH8FF J77E8H KR8I 6FK8LC6WKJM8 677JOCI8CK72  ^6OC8L K87KJTJ8H 'ELH8FF K1FH RJI NR6K K1 H1 1C 6 H6JFG V67J7@ 6CH KR6K ;CH8L71C O6M8 RJI 6 H6JFG O6K8 S677 NR8C 'ELH8FF N67 C1K SL878CK@ NRJPR N67 6L1ECH /1L -S8LP8CK 1T KR8 KJI82  'JIJF6LFG@ %11S K87KJTJ8H 'ELH8FF E7E6FFG 1VK6JC8H KR8 S67787 T1L KR8 HLJM8L72  ^6OC8L P6FF8H 1TT N1LZ 1CP8 1L KNJP8 6CH 7S1Z8 K1 'ELH8FF2  'ELH8FF 6SSL1M8H KR8 KJI8 1TT HELWJCO KR8 P6FF2  'JIJF6LFG@ NR8C %11S P6FF8H 1TT N1LZ R8 P6FF8H 'ELH8FF 6CH 'ELH8FF 6SSL1M8H KR8 F86M8L8_E87K NRJF8 KR8G N8L8 1C KR8 SR1C82^6OC8LY7 PL8HJK8H K87KJI1CG L8M86F7 KR6K 1C Q8VLE6LG 4@ 'ELH8FF P6FF8H ^6OC8L 6K R1I8 6TK8L N1LZ 6CH K1FH ^6OC8L !'* R6H C1 I1L8 HLJMJCO N1LZ T1L KR8 HLJM8L7 67 $CF6CH N67 P1ISF6JCJCO 6V1EK KR8 SLJP8 1T KR8 I6K8LJ6F 6CH KR8G N8L8 O1WJCO K1 KLG K1 O8K 6EKR1LJc6KJ1C K1 VEG KR8 I6K8LJ6F 6CH KR8C KR8 HLJM8L7 P1EFH O1 V6PZ K1 N1LZ2  +C Q8VLE6LG 5@ 'ELH8FF P6I8 K1 ^6OC8LY7 R1I8 K1 HL1S 1TT RJ7 S6GPR8PZ2  'ELH8FF K1FH ^6OC8L KR6K R8 R1S8H JK N1EFH C1K K6Z8 K11 F1CO@ KR6K KR8G R6H C1KRJCO KR8 HLJM8L7 P1EFH H1 ECKJF KR8G O1K 6EKR1LJc6KJ1C2  %11S PL8HJVFG K87KJTJ8H KR6K 1C Q8VLE6LG 4@ 'ELH8FF P6FF8H %11S 6K R1I8 1C KR8 SR1C82  'ELH8FF K1FH %11S KR6K KR8L8 N67 C1 N1LZ KR8 L87K 1T KR8 N88Z 6CH S177JVFG KR8 T1FF1NJCO N88Z2  'ELH8FF 76JH KR8G R6H 71I8 P1CKL6PK7 P1IJCO ES KR6K KR8G N8L8 R1SJCO K1 PF178 6CH 'ELH8FF N1EFH V8 JC K1EPR NJKR %11S JT KR8L8 N67 6CG N1LZ2  'ELH8FF F6K8L I6H8 6LL6CO8I8CK7 T1L %11S K1 SJPZ ES RJ7 S6GWPR8PZ2  $C 86LFG =6LPR /??]@ 'ELH8FF 1TT8L8H ^6OC8L 6CH %11S X1V7 1C V8R6FT 1T #L1ES2  +C =6LPR 9-@ !'* T6U8H 6 F8KK8L K1 KR8 BCJ1C ECH8L 'ELH8FFY7 7JOC6KEL82  (R8 F8KK8L 7K6K8H KR6K !'* (LEPZJCO R67 O1C8 1EK 1T VE7JC877 6CH KR8 T1FF1NJCO HLJM8L7 6L8 F6JH 1TTk ^6OC8L@ %11S@6CH =JF8KJPR2  (8TT86E K87KJTJ8H ;CH8L71C N67 KR8 SLJI6LG P1CK6PK T1L VE7JWC877 NJKR !'* 6CH 'ELH8FF N67 (8TT86EY7 78P1CH6LG P1CK6PK2  (8TT86E K87KJTJ8H R8 N1EFH P6FF 'ELH8FF P1CP8LCJCO !'*@ JT R8 P1EFH C1K L86PR ;CH8L71C2  (8TT86E L8P8JM8H 6 SLJP8 _E1K8 TL1I !'*@ H6K8H D6CE6LG .@ ECH8L 'ELH8FFY7 7JOC6KEL8 6CH 7JOC8H 1TT 1C 6CH 6PP8SK8H !'*Y7 _E1K8 T1L KRJ7 N1LZ2  (8TT86E L8P8JM8H 1KR8L _E1K87 TL1I !'* ECH8L 'ELH8FFY7 7JOC6KEL8 H6K8H Q8VLEW6LG /<@ ;SLJF /<@ 6CH "1M8IV8L 9@ /??]2  'ELH8FF 6F71 6KK8CH8H 6 I88KJCO NJKR (8TT86E@ ;CH8L71C@ 6CH *6FFJR6C 1C DEC8 /4@ NR8C *6FFJR6C N67 JCKL1HEP8H K1 (8TT86E2  *F86LFG@ 'ELH8FF N67 6 I8IV8L 1T I6C6O8I8CK T1L !'* 6CH #L1ES2$ KR8L8T1L8 P1CPFEH8 KR6K 'ELH8FF N67 6 7ES8LMJ71L NJKRJC KR8 I86CJCO 1T '8PKJ1C /[99\ 1T KR8 ;PK JC KR6K 'ELH8FF E78H JCH8WS8CH8CK XEHOI8CK K1 V1KR RJL8 6CH L87S1C7JVFG HJL8PK 8ISF1GW887 1C V8R6FT 1T KR8 %87S1CH8CK7 6CH KR6K 67 6 7ES8LMJ71L 'ELWH8FF N67 6PKJCO 67 6C 6O8CK 1C V8R6FT 1T KR8 %87S1CH8CK72  $C KRJ7 L8O6LH@ 'ELH8FF N67 JCM1FM8H JC KR8 RJLJCO SL1P877 NJKR ^6OC8L 6CH K1FH RJI R8 N67 RJL8H2'ELH8FF N67 KR8 1CFG 1C8 K1 JCK8LMJ8N %11S@ 6CH K1FH %11S R8 N67 RJL8H HELJCO KR8 JCK8LWMJ8N2  'ELH8FF N67 6K KR8 X1V7JK8 I17K 8M8LG I1LCJCO NR8L8 R8 O6M8 8ISF1G887 KR8JL O6K8 S67787@ 6CH KR8JL 677JOCI8CK72  A8 6SSL1M8H F86M8 T1L 8ISF1G887@ 6CH 6HXE7K8H 6OLJ8M6CP8 NJKR KR8 BCJ1C P1CP8LCJCO 6C 8ISF1G88Y7 S6GPR8PZ2  ,6LZ7 N67 K1FH  &!*$'$+"' +Q (A! ";($+";));0+% %!);($+"' 0+;%&]??'ELH8FF N67 LECCJCO KR8 H6GWK1WH6G1S8L6KJ1C7 1T !'*@ KR6K R8 N67 !'*Y7 P1CK6PK T1L KR8 BCJ1C@ 6CH KR8 8ISF1G887 P1C7JHW8L8H 'ELH8FF K1 V8 KR8JL V1772  'ELH8FF P1CK6PK8H KR8 BCJ1C NR8C !'* C88H8H I1L8 HLJM8L7@ R8 NL1K8 KR8 BCJ1C 7K6KJCO KR6K KR8 8ISF1G887 N8L8 F6JH 1TT 6CH !'* R6H O1C8 1EK 1T VE7JC877@ 6CH R8 1TT8L8H %11S 6CH ^6OC8L S17JKJ1C7 1C V8R6FT 1T #L1ES2  A8 6PK8H 1C V8R6FT 1T V1KR P1IS6CJ87 JC K8LI7 1T VE7JC877 H86FJCO7 NJKR (8TT86E 6K =JKK6F@ NRJPR N67 KR8JL SLJCPJSF8 PE7K1I8L2  '88 K&4$$<* ?,&@86-/? ")%0 493@ 4/] [955]\ [*6LK8L\b 6CH =//C3#& =D-4@2<$" ?,86-9. ")%0 <]9 [955<\ [&8KN8JF8L\2 !M8C JT P1CKL6LG K1 IG TJCHJCO7 6V1M8@ JK P1EFH V8 H8K8LWIJC8H KR6K 'ELH8FF N67 C1K 67ES8LMJ71L@ $ TJCH KR6K R8 N67 6C 6O8CK 1T KR8 %87S1CH8CK ECH8L 78KKF8H SLJCPJSF872 $C L422<&C2#$ +*-234$5 ?,86-/. ")%0 9?] [9553\@ 8CTH2 I8I2 JC S8LWKJC8CK S6LK 944 Q2-H .?4 []KR*JL2 9555\@ KR8 016LH 78K T1L KR8 T1FF1NJCO 7K6CH6LH T1L 677877JCO 6O8CPGk$K J7 N8FF 87K6VFJ7R8H KR6K 6SS6L8CK 6EKR1LJKG L87EFK7 TL1I 6 I6CJT87K6KJ1C VG KR8 SLJCPJS6F K1 6 KRJLH S6LKG KR6K PL86K87 6 L8671C6VF8 V67J7 T1L KR6K S6LKG K1 V8FJ8M8 KR6K KR8 SLJCPJS6F R67 6EKR1LJc8H KR8 6FF8O8H 6O8CK K1 S8LT1LI KR8 6PK7 JC _E87KJ1C2 '88O8C8L6FFG '<$"<.B ?,&@86/5< ")%0 5/< [9545\b !<&14.< =2@*,(<</ 9,.#* MN O)</" ;#(P6/59 ")%0 4/ [9544\2 (RE7@ JC H8K8LIJCJCO NR8KR8L 7K6K8I8CK7 I6H8 VG JCHJMJHE6F7 K1 8ISF1G887 6L8 6KKLJVEK6VF8 K1 KR8 8ISF1G8L@ KR8 K87K J7 NR8KR8L@ ECH8L 6FF KR8 PJLPEI7K6CP87@ KR8 8ISF1G887 fN1EFH L8671C6VFG V8FJ8M8 KR6K KR8 8IWSF1G88 JC _E87KJ1C h6FF8O8H 6O8CKi N67 L8TF8PKJCO P1IS6CG S1FJPG 6CH 7S86ZJCO 6CH 6PKJCO T1L I6C6O8I8CK2g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k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b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f6C 8ISF1G8L 8CO6O8H SLJI6LJFG JC KR8 VEJFHWJCO 6CH P1C7KLEPKJ1C JCHE7KLG K1 I6Z8 6C 6OL88I8CK P1M8LJCO 8ISF1G887 8CO6O8H[1L NR1@ ES1C KR8JL 8ISF1GI8CK@ NJFF V8 8CO6O8H\ JC KR8 VEJFHJCO 6CH P1C7KLEPKJ1C JCHE7KLG NJKR 6 F6V1L 1LO6CJc6KJ1C 1T NRJPR VEJFHJCO 6CH P1C7KLEPKJ1C 8ISF1G887 6L8 I8IV8L722 2 2g'88 X<.B$, ?,$/"&-."4,$ ?,&@86--- ")%0 3.@ 4-:4< [/??9\2  (R8 VELH8C 1TSL11T JC H8K8LIJCJCO NR8KR8L 6C 8ISF1G8L J7 8CO6O8H SLJI6LJFG JC KR8 VEJFHJCO 6CH P1C7KLEPKJ1C JCHE7KLG FJ87 NJKR KR8 S6LKG 788ZJCO K1 6M6JF JK78FT NJKR KR8 4[T\ 7K6KEK1LG 8UP8SKJ1C2  '88 ;<** =$<&5( >#$#5<2<$" ?,&@86/59 ")%0 9]4@ 9]5 [9544\b 6CH +#4$"<&/ 9,.#* YZ[N O7$%4, +#4$" T :-5 ?<$"<&P@ 9.] ")%0 5.9 TC2 9 [95]]\2  $C 6 C1CP1C7KLEPWKJ1C 7JKE6KJ1C JC KR8 '8PKJ1C 5[6\ 1T KR8 ;PK P1CK8UK@ '8PKJ1C 9?[V\ 1T KR8 ;PK SL8PFEH87 JC_EJLG 67 K1 KR8 F6NTEFC877 1T L8PW1OCJKJ1C OL6CK8H 1EK7JH8 KR8 9?[V\ S8LJ1H KR6KN67 C1K PR6FWF8CO8H NJKRJC KR8 9?[V\ S8LJ1H2  '88 !"&#$% XB&<#"&< ,G !B&<1<C@,&" ?,&@6-<] ")%0 ./-@ .-]:.-3[/??]\b E*@B# E//,.86-<< ")%0 34/@ 34/:34<[/??.\b =R@, K&,-@6-/3 ")%0 <9-@ <-9 [9555\b :,(#* ?,2@,$<$"/6 7$.86-93 ")%0 539@ 53/:53- [955.\bK433/ T?,R6 7$.86/4? ")%0 5.-@ 5]3 TC2 /9 [954]\b 7$"<&$#"4,$#* \,% ?#&&4<&/ O:,2#$ !",$< ?,$/"&-."4,$/P69.- ")%0 ].5 [95].\b 6CH >#.B4$4/"/ 9,.#* Y[Z[ O;&(#$ >G58 ?,8P 18 09:;6 -]/ B2'2 <99 [95]?\2$C X<#2/"<&/ 9,.#* MU6/<- ")%0 -/4@ --9 [9535\@ KR8 016LH7K6K8H KR8 T1FF1NJCO JC K8LI7 1T KR8 H8TJCJKJ1C 1T KR8 VEJFHJCO 6CH P1C7KLEPKJ1C JCHE7KLGk(R8 ;PK H187 C1K H8TJC8 KR8 K8LI fVEJFHJCO 6CH P1CW7KLEPKJ1C JCHE7KLG2gA1N8M8L@ KR8 016LH R67 H86FK NJKR KR8 K8LI JC 6 CEIV8L 1T P6787 JCM1FMJCO KR8 _E87KJ1C 1T NR8KR8L 6C 8ISF1G8L J7 _E6FJTJ8H T1L 6C 8U8ISKJ1C ECH8L '8PKJ1C 4[T\2  $C ?#&@<"6 94$,*<-2 ]T^!,G" X4*< 9,.#* 0,8 YZ[N6[9.] ")%0 5.9@ 5.5 [95]]\\ KR8 ;HIJCJ7KL6KJM8 )6N DEHO8 [KR8C (LJ6F !U6IJC8L\ H8TJC8H KR8 JCHE7KLG@ NJKR 016LH 6SSL1M6F JC KR8 T1FF1NJCOI6CC8Lk^JKRJC KR878 M6LJ1E7 H8TJCJKJ1C7@ NR8KR8L K8PRCJP6F@ P1II1C@ 1L F8O6F@ 7EV7K6CKJ6F P1C78C7E7 788I7 PF86L2  !6PR T1LIEF6KJ1C NJKR L87S8PK K1 KR8 71WP6FF8H VEJFHJCO 6CH P1C7KLEPKJ1C P1CP8SK 7EV7EI87 "B< @&,14/4,$ ,G *#3,& SB<&<3( 2#"<&4#*/ #$% .,$/"4"-<$" @#&"/ 2#( 3< .,234$<% ,$ "B< 3-4*%4$5 /4"< K1 T1LI@ I6Z8@ 1L VEJFH 6 7KLEPKEL82  (R8 M6LJ1E7 T6PK1L7@ KR8L8T1L8@ H8TJC8 KR8 7K6KEK1LG fVEJFHJCO 6CH P1C7KLEPKJ1C JCHE7KLGgNJKR NRJPR N8 6L8 P1CP8LC8H2 !"#$"!!%!& '(!!) *+"*!,(']?9(R8 016LH JC X<#2/"<&/ 9,.#* MU67ESL6 6K ---@ T1ECH KR6K P8LK6JC 8ISF1G8L7 N8L8 C1K 8CO6O8H SLJI6LJFG JC KR8 VEJFHJCO 6CH P1C7KLEPKJ1C JCHE7KLG@ 6CH KR8L8T1L8 P8LK6JC RJLJCO R6FF SL1WMJ7J1C7 JC KR8JL P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK7 N8L8 C1K SL1WK8PK8H VG '8PKJ1C 4[T\[<\ 1T KR8 ;PK2  (R8 016LH HJH C1K 7KLJZ8 H1NC KR8 P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK7@ VEK I8L8FG T1ECH KR8 I6JCK8C6CP8@ 8CT1LP8I8CK@ 6CH OJMJCO 8TT8PK K1 KR8 RJLJCO R6FF SL1MJ7J1C7 1T KR8 P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK7 N67 MJ1F6KJM8 1T '8PKJ1C 4[V\[9\[;\ 6CH [/\ 1T KR8 ;PK2  =1L8 7S8WPJTJP6FFG@ JC A*(4$5 '-".B2#$ +#&H6 7$.86-/5 ")%0 <9<@ <9] [9555\@ KR8 016LH R8FH KR6K 6 P1CKL6PK P1CK6JCJCO 6C ECF6NTEF ECJ1CW78PELJKG PF6E78 HJH C1K 71 S8LI86K8 KR8 L8I6JCH8L 1T KR8 P1CKL6PK 67 K1 L8CH8L KR8 P1CKL6PK EC8CT1LP86VF82  (R8 016LH 7K6K8HkQ1L JC P6787 NR8L8 KR8 016LH R67 T1ECH 6 ECJ1CW78PELJKG SL1MJ7J1C ECF6NTEF V8P6E78 JK HJH C1K SL1MJH8 C8NFG RJL8H 8ISF1G887 KR8 F8O6FFG 87K6VFJ7R8H OL6P8 S8LJ1H JC NRJPR K1 V8P1I8 ECJ1C I8IV8L7@ KR8 016LH R67 C1K T1ECH KR6K 7EPR 6 SL1MJ7J1C 71 S8LI86K8H 6 P1CKL6PK 67 K1 L8CH8L KR8 P1CKL6PK EC8CT1LP86VF82  '88 :,(#* ?,2@,C$<$"/6 7$.86-93 ")%0 539@ 53/ [955.\2  ^8 FJZ8NJ78 H8WPFJC8 K1 I6Z8 7EPR 6 TJCHJCO R8L8 NR8L8 KR8 PF6E78 JC _E87WKJ1C J7 fC1K V67JP K1 KR8 NR1F8 7PR8I8 1T KR8 P1CKL6PK@ 6CH KR8L8 J7 C1 SL1MJ7J1C KR6K KR8 P1CKL6PK J7 mJCK8OL6K8HY 1L KR6K JK7 L87S8PKJM8 78PKJ1C7 6L8 mJCK8LH8S8CH8CK2Yg  09:; 18 X-*/# !B<<" ><"#* ),&H/6 -]3 Q2/H h..i 6K .52$C :,(#* ?,2@,$<$"/6 7$.867ESL6 6K 53/:53-@ 6C 8ISF1G8L KR6K N67 C1K 6 P1C7KLEPKJ1C JCHE7KLG 8ISF1G8L 8CK8L8H JCK1 6 P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK NJKR 6 3WH6GI8IV8L7RJS OL6P8 S8LJ1H@ 6FF1N8H JC KR8 P1C7KLEPKJ1C JCHE7KLG@ VEK C1K T1L 8ISF1G8L7 1EK7JH8 KR6K JCHE7KLG2  (R8 016LH T1ECH KR8 I6JCK8WC6CP8 1T KR8 ECJ1CW78PELJKG SL1MJ7J1C K1 V8 ECF6NTEF@ VEK L8WTE78H K1 8CK8LK6JC KR8 L87S1CH8CKY7 P1CK8CKJ1C KR6K KR8 ECJ1C F6PZ8H I6X1LJKG 7K6KE7 6K KR8 KJI8 KR8 P1CKL6PK N67 8U8PEK8H 7JCP8 KR8 6778LK8H F6PZ 1T I6X1LJKG 7K6KE7 N67 C1K PR6FF8CO8H NJKRJC KR8 7JCP8 I1CKR S8LJ1H TL1I KR8 KJI8 KR8 P1CKL6PK N67 8U8PEK8H2  (RE7@ KR8 L87S1CH8CK N67 V6LL8H TL1I PR6FF8COJCO KR8 ECJ1CY7 SL87EI8H I6X1LJKG 7K6KE7b 6FKR1EOR KR8 P1CKL6PK SL1MJ7J1C N67 T1ECH K1 V8 ECF6NTEF JK N67 C1K R8FH K1 MJKJ6K8 KR8 L8I6JCH8L 1T KR8 P1CKL6PK2(R8 016LH R67 6HHL8778H KR8 J77E8 JC H8K6JF NJKR L87S8PK K1 KR8 P1C7KLEPKJ1C JCHE7KLG 7K6KE7 1T 8ISF1G8L7 NR1 8ISF1G HLJMW8L7 NR178 TECPKJ1C JK J7 K1 H8FJM8L I6K8LJ6F7 K1 P1C7KLEPKJ1C 7JK872  $C F8+8 !"-&&-/ ?,&@86/44 ")%0 ]]4 [9544\@ KR8 8IWSF1G8L 1S8L6K8H 6 _E6LLG@ V6KPR SF6CK@ 6CH H8FJM8LG 78LMJP8 T1L L86HGWIJU8H P1CPL8K82  (R8 8ISF1G8L 6LOE8H JK N67 8CO6O8H JC KR8 P1C7KLEPKJ1C JCHE7KLG 6CH KR8L8T1L8 N67 TL88 K1 NJKRHL6N L8P1OCJKJ1C TL1I KR8 ECJ1C ECH8L '<H*<S# T !,$/67ESL62  (R8 ;)D C1K8H KR6K KR8 8ISF1G8L 7ESSFJ8H P1IS6CJ87@ 71I8 1T NRJPR I6G R6M8 V88C NJKRJC KR8 SL1MJ7J1C7 1T '8PKJ1C 4[T\ 1T KR8 ;PK@ fVEK KR6K H187 C1K I86C KR6K %87S1CH8CK J7 JC KR8 VEJFHJCO 6CH P1C7KLEPKJ1C JCHE7KLG2g$H2 6K ]392  (R8 6HIJCJ7KL6WKJM8 F6N XEHO8TELKR8L 7K6K8H@ f(R8 016LH R67 R8FH KR6K L8HJWIJUP1CPL8K8 H8FJM8LG P1IS6CJ87 6L8 C1K 8CO6O8H JC KR8 VEJFHJCO 6CH P1C7KLEPKJ1C JCHE7KLG NJKRJC KR8 I86CJCO 1T 8JKR8L '8PKJ1C 4[8\ 6CH [T\ 1T KR8 ;PK@ 6CH KR178 P6787 6L8 P1CKL1FFJCO R8L82 7$*#$% ?,$.&<"< =$"<&@&4/<6//. ")%0 /?5 [953]\b 7/*#$% ',.H 9-23<& ?,869<. ")%0 <4< [954-\2g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b 6CH !"8 F,B$ X&-.H4$56-?- ")%0 3/-@ 3-? [9559\2(R8 8MJH8CP8 JC KR8 JC7K6CK P678 L8M86F7 KR6K 1C =6LPR 4@ /??.@ ;CH8L71C 6CH 'ELH8FF I8K ,6LZ7 6K KR8 BCJ1CY7 1TTJP8@ 6CH KR6K T1FF1NJCO 6 HJ7PE77J1C P1CP8LCJCO KR8 SL1MJ7J1C7 1T KR8 BCJ1CY7 7K6CH6LH P1II1HJKG 6CH P1C7KLEPKJ1C 6OL88I8CK7@ ;CH8L71C 8F8PK8H K1 7JOC KR8 P1C7KLEPKJ1C 6OL88I8CK2  $ R6M8 PL8HJK8H ,6LZ7YK87KJI1CG 1T KR8 P1CK8CK 6CH C6KEL8 1T KR8 HJ7WPE77J1C JC KR6K I88KJCO 1M8L ;CH8L71CY72//,6LZ7YPL8HJK8H K87KJI1CG L8M86F7 KR6K ;CH8L71C 8F8PK8H K1 7JOC KR8 P1C7KLEPKJ1C JCHE7KLG 6OL88I8CK 1M8L KR8 P1II1HJKG 6OL88I8CK V8P6E78@ ECFJZ8 KR8 P1II1HJKG 6OL88I8CK@ KR8 P1C7KLEPKJ1C 6OL88I8CK SL1MJH8H KR8 8ISF1G887 N8L8 K1 V8 S6JH VG KR8 R1EL@ 6CH KR8JL TLJCO8 V8C8TJK7 N8L8 6F71 V678H 1C KR8JL R1EL7 1T N1LZ2  (R8 P1C7KLEPKJ1C JCHE7KLG 6OL88I8CK 6F71 HJH C1K SL1MJH8 T1L M6P6WKJ1C7 6CH 78CJ1LJKG2  &ELJCO KR8 HJ7PE77J1C@ ,6LZ7 K1FH ;CH8L71C R8 N1EFH SL8T8L K1 R6M8 RJI 7JOC KR8 P1II1HJKG 6OL88I8CK V8P6E78 ;CH8L71C R6H K1FH ,6LZ7 KR6K KR8 HLJM8L7 N1EFH V8 R6EFJCO SL1HEPK V8KN88C 7K88F IJFF7@ 6CH ,6LZ7 JCT1LI8H ;CH8L71C KRJ7 N67 C1K L86FFG P1C7KLEPKJ1C N1LZ2  A1N8M8L@ ,6LZ7 6OL88H K1 ;CH8L71CY7 8F8PKJ1C K1 7JOC KR8 P1C7KLEPKJ1C 6OL88I8CK 67 6C 6PP1II1H6KJ1C K1 ;CH8L71C@ 6CH V8P6E78 KR8 N6O87 N8L8 7JIJF6L JC KR8 P1II1HJKG 6CH P1C7KLEPKJ1C 6OL88WI8CK72/-(RE7@ 1C =6LPR 4@ /??.@ ;CH8L71C@ 1C V8R6FT 1T !'*@   /9'88 6F71 X<.B$, ?,$/"&-."4,$ ?,&@86--- ")%0 3.@ [/??9\@6CH KR8 P6787 PJK8H 6K S2 4/ 1T KR6K H8PJ7J1C 6CH JC S6LKJPEF6L 6K TC23@ JCM1FMWJCO KR8 JCK8LSL8K6KJ1C 1T KR8 P1C7KLEPKJ1C JCHE7KLG SL1MJ71 K1 '8P24[8\ 1T KR8 ;PK@ 7K6CHJCO T1L KR8 SL1S17JKJ1C KR6K fKR8 I8L8 KL6C7S1LK6KJ1C 1T O11H7 1L I6K8LJ6F7 K1 1L TL1I 6 P1C7KLEPKJ1C 7JK8 J7 C1K 1C7JK8 N1LZ 6CH KR8L8T1L8 C1K P1M8L8H VG KR8 P1C7KLEPKJ1C JCHE7KLG SL1MJ712g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fC1K FJIJK8H K1g KR8 N1LZ H87PLJV8H JC KR6K 78PKJ1C2  =1L81M8L@ ;CH8L71CY7 K87KJI1CG L8M86F7 KR6K KR8G HJ7PE778H KR6K KR8 L8HEP8H N6O8 L6K87 78K T1LKR JC 6LK2 99@ 78P23 1T KR8 6OL88I8CK N1EFH V8 6SSFGJCO K1  &!*$'$+"' +Q (A! ";($+";));0+% %!);($+"' 0+;%&]?/7JOC8H KR8 BCJ1CY7@ f#8C8L6F *1C7KLEPKJ1C 1T 0EJFHJCO@ A86MG j AJORN6G ,L1X8PK7g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d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b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b X<.B$, ?,$/"&-."4,$ ?,&@86--- ")%0 3.@ 4/:4< [/??9\b !"8 F,B$ X&-.H4$56-?- ")%0 3/-@ 3-? [9559\b F8+8 !"-&&-/ ?,&@86/44 ")%0 ]]4@ ]39 [9544\b 7$*#$% ?,$.&<"< =$"<&@&4/<6//. ")%0 /?5 [953]\b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b E*@B# E//,.86-<< ")%0 34/@ 34/:34<[/??.\b X<.B$, ?,$/"&-."4,$ ?,&@867ESL6b =R@, K&,-@6-/3 ")%0 <9-@ <-9 [9555\b :,(#* ?,2@,$<$"/6 7$.86-93 ")%0 539@ 53/ [955.\b K433/ T?,R6 7$.86/4? ")%0 5.-@ 5]3 TC2 /9 [954]\b 7$"<&$#C"4,$#* \,% ?#&&4<&/ O:,2#$ !",$< ?,$/"&-."4,$/69.- ")%0 ].5 [95].\b 6CH >#.B4$4/"/ 9,.#* Y[Z[ O;&(#$ >G58 ?,8P 18 09:;6 -]/ B2'2 <99 [95]?\8  =1L81M8L@ 6FF KRL88 1T !'*Y7 8ISF1G887 6K KR8 KJI8 1T KR8JL Q8VLE6LG /??] K8LIJC6KJ1C R6H V88C L8T8LL8H VG KR8 BCJ1C2  (R8 8MJH8CP8 L8M86F7 KR6K 'ELH8FF 1TT8L8H 6K F867K KN1 1T KR8 KRL88 8ISF1G887 P1CKJCE8H 8ISF1GWI8CK NJKR #L1ES JC =6LPR /??] NJKR1EK KR8 V8C8TJK 1T ECJ1C L8SL878CK6KJ1C 6CH V8C8TJK72  01KR KR8 8ISF1G887 H8PFJC8H 6CH P1CK6PK8H KR8 BCJ1C K1 TJF8 OLJ8M6CP87 6O6JC7K KR8 %87S1CH8CK2  (RE7@ %87S1CH8CK7Y1NC ECT6JL F6V1L SL6PKJP87 L8M86F8H KR6K 6 I6X1LJKG 1T JK7 8ISF1G887 N6CK8H KR8 BCJ1C K1 L8SL878CK KR8I 6K KR8 KJI8 JK T1LI6FFG K8LIJC6K8H KR8 KRL88 8ISF1G887 1C =6LPR 9-@ 6CH JCP1LL8PKFG H8PF6L8H K1 KR8 BCJ1C KR6K JK R6H O1C8 1EK 1T VE7JC8772/]  #"(R6K KR8 6OL88I8CK P1CK6JC7 6 3WH6G ECJ1CW78PELJKG PF6E78 NRJPR J7 C1K 6SSFJP6VF8 JC 6 C1C P1C7KLEPKJ1C JCHE7KLG 78KKJCO H187 C1K CEFFJTG KR8 1KR8LNJ78 M6FJH SL1MJ7J1C7 1T KR8 6OL88I8CK2  (RJ7 J7 S6LKJPEF6LFG 71 7JCP8 KR8 6OL88I8CK R67 6 76MJCO7 PF6E78 6K 6LK29.2 '88 A*(4$5 '-".BC2#$ +#&H6 7$.86-/5 ")%0 <9<@ <9] [9555\b :,(#* ?,2@,$<$"/6 7$.86-93 ")%0 539@ 53/ [955.\b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f(R8 TECH6I8CK6F  !"#$"!!%!& '(!!) *+"*!,(']?--2 #L1ES J7 6C 6FK8L 8O1 6CH HJ7OEJ78H P1CKJCE6CP8 1T !'*$C '41<&/< !"<<*6 7$.86 -<5 ")%0 5<] [/??3\@ KR8 016LH 7K6K8Hk(R8 016LH O8C8L6FFG NJFF TJCH 6FK8L 8O1 7K6KE7 NR8L8 KN1 8CKJKJ87 R6M8 7EV7K6CKJ6FFG JH8CKJP6F I6C6O8I8CK@ VE7JC877 SELS1787@ 1S8L6KJ1C7@ 8_EJSI8CK@ PE7K1I8L7@ 7EWS8LMJ7J1C@ 6CH 1NC8L7RJS2<"1K 6FF 1T KR878 JCHJPJ6 C88H V8 SL878CK@ 6CH C1 1C8 1T KR8I J7 6 SL8L8_EJ7JK8 K1 6C 6FK8L 8O1 TJCHJCO2.;FKR1EOR ECF6NTEF I1KJM6KJ1C J7 C1K 6 C8P8776LG 8F8I8CK 1T 6C 6FK8L 8O1 TJCHJCO@ KR8 016LH 6F71 P1C7JH8L7 NR8KR8L KR8 SELS178 V8RJCH KR8 PL86KJ1C 1T KR8 6FF8O8H 6FWK8L 8O1 N67 K1 8M6H8 L87S1C7JVJFJKJ87 ECH8L KR8 ;PK2]^R8L8 KR8L8 J7 8MJH8CP8 KR6K KR8 78P1CH P1IS6CG N67 T1LI8H K1 K6Z8 1M8L KR8 VE7JC877 1T KR8 TJL7K JC 1LH8L K1 L8WHEP8 JK7 F6V1L P17K7 VG L8SEHJ6KJCO KR8 ECJ1CY7 P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK KR8 016LH R67 T1ECH KR6K KR8 78P1CH P1IS6CG N67 T1LI8H NJKR KR8 ECF6NTEF I1KJM8 1T 6M1JHWJCO KR8 TJL7K P1IS6CGY7 L87S1C7JVJFJKJ87 ECH8L KR8 ;PK2 >4%S</" +&<.4/4,$ \<#"4$5 T?,,*4$56 7$.867ESL6@ -<9 ")%0 h<-.i 6K <-52hQ11KC1K87 1IJKK8H2i^6OC8LY7 PL8HJK8H K87KJI1CG L8M86F7 KR6K 1C Q8VLE6LG 4@ 'ELH8FF P6FF8H RJI 6CH K1FH ^6OC8L !'* R6H C1 I1L8 HLJMJCO N1LZ T1L KR8 HLJM8L7 67 $CF6CH N67 P1ISF6JCJCO 6V1EK KR8 SLJP8 1T KR8 I6K8LJ6F 6CH KR8G N8L8 O1JCO K1 KLG K1 O8K 6EKR1LJc6KJ1C K1 VEG KR8 I6K8LJ6F 6CH KR8C KR8 HLJM8L7 P1EFH O1 V6PZ K1 N1LZ2  +C Q8VLE6LG 5@ 'ELH8FF HL1SS8H 1TT ^6OC8LY7 S6GPR8PZ2  'ELWH8FF K1FH ^6OC8L KR6K R8 R1S8H JK N1EFH C1K K6Z8 K11 F1CO@ KR6K KR8G R6H C1KRJCO KR8 HLJM8L7 P1EFH H1 ECKJF KR8G O1K 6EKR1LJc6WKJ1C2  ^6OC8L K87KJTJ8H KR6K 6TK8L KRJ7 P1CM8L76KJ1C R8 C8M8L N1LZ8H T1L !'* 6O6JC2  'JIJF6LFG %11S PL8HJVFG K87KJTJ8H KR6K 1C Q8VLE6LG 4@ 'ELH8FF P6FF8H %11S 6K R1I8 6CH K1FH %11S KR8L8 N67 C1 N1LZ KR8 L87K 1T KR8 N88Z 6CH S177JVFG KR8 T1FF1NWJCO N88Z2  'ELH8FF 76JH KR8G R6H 71I8 P1CKL6PK7 P1IJCO ES KR6K KR8G N8L8 R1SJCO K1 PF178 6CH 'ELH8FF N1EFH V8 JC K1EPR NJKR %11S JT KR8L8 N67 6CG N1LZ2  %11S PL8HJVFG K87KJTJ8H 'ELH8FF P6FF8H %11S 1C =6LPR ] 6CH K1FH %11S KR8G N8L8 L81LO6CJcJCO !'* 6CH N8L8 O1JCO K1 7K6LK JK 1M8L ECH8L 6C1KR8L C6I8@ C1CECJ1C2  'ELH8FF K1FH %11S KR8G RJL8H 71I81C8 1EK 1T 6 K8IS 6O8CPG@ 6CH 'ELH8FF 1TT8L8H %11S   J77E8 6K KR8 R86LK 1T KRJ7 P678 J7 NR8KR8L KR8 955. P1CKL6PK N67 7EVX8PK K1 78PKJ1C 4[T\ 1L 5[6\b 1CFG JT KR8 S6LKJ87 T1LI8H 6 78PKJ1C 5[6\ L8F6KJ1CW7RJS JC 955. HJH "1M6 P1IIJK 6C ECT6JL F6V1L SL6PKJP8 JC 9553 6CH KR8L8VG KLJOO8L KR8 7JUWI1CKR KJI8 FJIJK2g  (R8 P1ELK N67 L8T8L8CPJCO KR8 ECJ1CY7 6LOEI8CK KR6K ECH8L '8P29?[V\ 1T KR8 ;PK KR8 8ISF1G8L P1EFH C1K HJ7SEK8 KR6K KR8P1CKL6PK@ VG JK7 K8LI7@ PL86K8H 6 5[6\ L8F6KJ1CW7RJS 71I8 /G86L7 6TK8L KR8 P1CKL6PK N67 8CK8L8H JCK12  (R8 P1ELK 7S8WPJTJP6FFG H8PFJC8H K1 6HHL877 KR8 9?[V\ _E87KJ1C 7K6KJCO@ fKR8 016LH HJH C1K L8FG 1C 78PKJ1C 9?[V\ 6CH m[N\8 P6CC1K 7E7K6JC 6O8CPG 6PKJ1C 1C OL1ECH7 1KR8L KR6C KR178 6H1SK8H VG KR8 6O8CPG JC KR8 6HIJCJ7KL6KJM8 SL1P88HJCO72Yg  (R8 P1ELK 6F71 F11Z8H K1 8MJH8CP8 KR8L8JC KR6K P8LK6JC 8ISF1G887 N8L8 1SS178H K1 R6MJCO KR8 ECJ1C 6K "1M6@ 6CH 7K6K8H@fh(iR8 L8P1LH P1CK6JC7 C1 8MJH8CP8 1T JCH8S8CH8CK M8LJTJP6KJ1C 1T 8IWSF1G88 7ESS1LK2g $H2 6K .-32  BCFJZ8 JC 0QVENR8L8 KR8L8 N67 8MJH8CP8 KR6K 6 I6X1LJKG 1T 8ISF1G887 KR8L8 HJH C1K N6CK ECJ1C L8SL878CK6KJ1C@ JC KR8 JC7K6CK P678 KN1 1T KR8 KRL88 V6LO6JCJCO ECJK 8ISF1G887 L8TE78H %87S1CH8CK7Y 1TT8L 1T P1CKJCE8H 8ISF1GI8CK 1C P1CHJKJ1C KR6K KR8G N1LZ C1CECJ1C@ 6CH JC T6PK P1CK6PK8H KR8 BCJ1C K1 OLJ8M8 %87S1CH8CK7Y 6PKJ1C726 X1V 67 6 KLEPZ HLJM8L T1L d94 6C R1EL@ C1CECJ1C@ C1 V8C8TJK72  %11S H8PFJC8H KR8 1TT8L2  ^6OC8L K87KJTJ8H R8 P6FF8H 'ELH8FF 1C =6LPR 9-2  ^6OC8L 67Z8H 'ELH8FF NR6K N67 O1JCO 1C@ 6CH 'ELWH8FF 76JH KR8G R6H TJF8H T1L V6CZLESKPG@ 1S8C8H ES ECH8L 6 C8N P1IS6CG P6FF8H !COJC88L8H #L1ES )JIJK8H@ 6CH KR6K KR8G P1EFH C1K 6TT1LH K1 S6G KR8 ECJ1C V8C8TJK72  'ELH8FF 76JH KR8G R6H N1LZ T1L ^6OC8L JT R8 NJFFJCO K1 N1LZ C1CECJ1C 6K d94 6C R1EL@ VEK KR6K N67 6FF KR8G R6H K1 1TT8L RJI2  'ELH8FF 76JH R8 N6CK8H ^6OC8L K1 P1I8 K1 N1LZ T1L KR8 C8N P1IS6CG2  ^6OC8L 76JH R8 P1EFH C1K H1 KR6K V8P6E78 R8 N1LZ8H K11 R6LH K1 O8K RJ7 V8C8TJK7 6CH L8KJL8I8CK TL1I KR8 BCJ1C2  'ELH8FF 76JH KR8G R6H RJL8H 6 C8N HLJM8L TL1I 6 K8IS 6O8CPG 6CH KR8G R6H 5? H6G7 K1 Z88S RJI 1L O8K LJH 1T RJI2  ;7 78K T1L 6V1M8@ $ R6M8 T1ECH KR6K 'ELWH8FF N67 6 7K6KEK1LG 7ES8LMJ71L 6CH 6O8CK 1T %87S1CH8CK72  ;PWP1LHJCOFG@ $ TJCH KR6K RJ7 P6FFJCO 6CH P1CHJKJ1CJCO P1CKJCE8H 8ISF1GI8CK K1 %11S 6CH ^6OC8L 1C KR8JL N1LZJCO C1CECJ1C 6CH L8FJC_EJ7RJCO ECJ1C S6G 6CH V8C8TJK7 N67 P18LPJM8 6CH MJ1F6KJM8 1T '8PKJ1C 4[6\[9\ 1T KR8 ;PK2 '88 >#/"&,$#&%4 >#/,$ >#"<&4#*/ ?,86--] ")%0 9/5]@ 9/5] [/??9\@ 8CTH2 93<)%%= /5/3 [/H*JL2 /??-\2  '88 6F71 ?,*%<$ \4**/6 7$.86--3 ")%0 .]? [/??/\@ NR8L8 6 7K6K8I8CK KR6K 6 ECJ1C 1LO6CJc8LY7 6SSFJP6WKJ1C N67 C1K K6Z8C 78LJ1E7FG V8P6E78 1T RJ7 ECJ1C 7K6KE7 N67 T1ECH MJ1F6KJM8 1T '8PKJ1C 4[6\[9\ 1T KR8 ;PKb 6CH F8!8 E*3<&4.4 ?,$/"&-."4,$ ?,86/-9 ")%0 9?-4@ 9?</ [9533\@ 8CTH2 .59 Q2/H <]- [4KR*JL2 9535\2  ,6LZ7 P6FF8H 'ELH8FF 1C =6LPR 9-@ TL1I KR8 7S86Z8L SR1C8 JC ,6LZ7Y1TTJP8@ JC ^6OC8LY7 SL878CP82  ,6LZ7 67Z8H 'ELH8FF NRG R8 F6JH 1TT ,6LZ7YHLJM8L72  'ELH8FF 76JH KR8 *1IS6CG N67 O1JCO 1EK 1T VE7JC877@ KR8G N8L8 V6CZLESK@ 6CH KR8G C1 F1CO8L N8L8 O1JCO K1 V8 6 ECJ1C P1IS6CG2  ,6LZ7 67Z8H NR6K 'ELH8FF I86CK@ 6CH 'ELH8FF 76JH KR8L8 N67 6 C8N P1IS6CG P6FF8H !COJC88L8H #L1ES )JIJK8H2  ,6LZ7 76JH KR6CZ G1E 6CH KR6K C1N R8 ZC8N NR6K K1 SEK 1C KR8 SJPZ8K 7JOC72  ,6LZ7 K1FH 'ELH8FF KR6K R8 C8M8L C1KJTJ8H KR8 BCJ1C 1T KR8 PF17JCO@ O6M8 KR8 ECJ1C 6C 1SS1LKECJKG K1 V6LO6JC@ 1L T1L L8P1OCJKJ1C NJKR KR8 C8N P1IS6CG2  'ELH8FF 76JH R8 R6H 1C8 8ISF1G88 N1LZJCO KR6K H6G T1L KR8 C8N P1IWS6CG@ NR1 N67 TL1I 6 K8IS1L6LG 78LMJP82  ,6LZ7 K1FH 'ELH8FF KR8L8 N1EFH V8 OLJ8M6CP87 6CH SL1V6VFG )6V1L 016LH PR6LO87 TJF8H JII8HJ6K8FG2/3,6LZ7 K87KJTJ8H KR6K T1FF1NJCO KR8 SR1C8 P6FF@ ^6OC8L TJF8H 6 OLJ8M6CP8 6O6JC7K !'*@ NRJPR ,6LZ7 T6U8H K1 !'* 1C =6LPR 9-2 (R8 P1M8L F8KK8L N67 6HHL8778H K1 ;CH8LW71CY7 6KK8CKJ1C2  (R8 OLJ8M6CP8@ 7JOC8H VG ^6OC8L@ 7K6K8H@f"1C ECJ1C HLJM8L7 H1JCO IG X1V2g;TK8L 78CHJCO KR8 OLJ8M6CP8 1C =6LPR 9-@ ^6OC8L 6CH ,6LZ7 HL1M8 K1 =JKK6F ^87K@ K1 KR8 =EFKJ'8LM S6LZJCO F1K NR8L8 KR8G 76NKN1 !'* L8H e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c8 KR8 HLJM8L2  (R8G 1V78LM8H KLEPZ -99 8UJK KR8 O6K8 6K =JKK6F ^87K 6CH T1FF1N8H JK K1 =JKK6F !67K@ NR8L8 KR8 KLEPZ HEIS8H JK7 F16H@ 6CH KR8C L8KELC8H K1 =JKK6F ^87K2  ;TK8L K6ZJCO KR8 SJPKEL87 1T 6CH T1FF1NJCO KR8 KLEPZ@ ,6LZ7 6CH ^6OC8L L8KELC8H K1KR8 ECJ1C R6FF@ NR8L8 ,6LZ7 NL1K8 6CH T6U8H KR8 JCJKJ6F PR6LO8 6O6JC7K KR8 %87S1CH8CK7 K1 KR8 ")%02  &87SJK8 !'*Y7 P1CKJCEJCO K1 1S8L6K8 JC SF6JC MJ8N 6K KR8 =JKK6F SF6CK7@ 1C =6LPR 9-@ 'ELH8FF T6U8H KR8 BCJ1C 6 F8KK8L 7K6KJCO !'* (LEPZJCO R67 O1C8 1EK 1TVE7JC877 6CH KR8 T1FF1NWJCO HLJM8L7 6L8 F6JH 1TTk ^6OC8L@ %11S@6CH =JF8KJPR2/4 +C =6LPR 9<@ ,6LZ7 I8K NJKR %11S 6K KR8 ECJ1C R6FF 6K NRJPR KJI8 %11S TJF8H 6 OLJ8M6CP8 7K6KJCO@ fh"i1CECJ1C N1LZW8L7 JC KLEPZ72g,6LZ7 T6U8H KR8 OLJ8M6CP8 1C KR6K H6K8 K1 !'* K1 ;CH8L71CY7 6KK8CKJ1C2  +C =6LPR 9.@ ,6LZ7 76N KN1 !'* KLEPZ7 JC KR8 I1LCJCO F16H8H NJKR NR6K 6SS86L8H K1 V8 PWTJC87 1C 6 SEVFJP L16H JC !67K *RJP6O12  ,6LZ7 HJH C1K L8P1OCJc8 8JKR8L 1T KR8 HLJM8L72  +C =6LPR 93@ ^6OC8L 6CH %11S TJF8H 78S6L6K8 OLJ8M6CP87 6FF8OJCO fECXE7K K8LIJC6KJ1C2g(R8 OLJ8M6CP87 N8L8 T6U8H 1C KR6K H6K8 K1 !'* K1 ;CH8L71CY7 6KK8CKJ1C2  ,6LZ7 K87KJWTJ8H KR6K R8 L8P8JM8H C1 L87S1C78 TL1I !'* K1 6CG 1T KR8 OLJ8MW6CP87 KR6K N8L8 TJF8H2  +C =6LPR 93@ ,6LZ7 T6U8H 6 F8KK8L 6HWHL8778H K1 !'* 6CH #L1ES K1 ;CH8L71CY7 6KK8CKJ1C2  $C KR8 F8KWK8L@ ,6LZ7 7K6K8H JK N67 KR8 BCJ1CY7 S17JKJ1C KR6K #L1ES J7 6C 6FK8L 8O1 1T !'*@ 6CH N67 P1M8L8H VG KR8 PELL8CK F6V1L 6OL88WI8CK2  ,6LZ7 7K6K8H KR8 BCJ1C N67 L8_E87KJCO L8P1OCJKJ1C VG #L1ES@ 6CH KR8 BCJ1CY7 I8IV8L7 V8 L8KELC8H K1 N1LZ JII8HJW6K8FG2  ,6LZ7 L8P8JM8H C1 L87S1C7820GF8KK8L K1 KR8 BCJ1C@ H6K8H =6LPR /4@ 78CK VG 1M8LCJORK I6JF@ ,6EF *EIIJCO7 1T 0F6CZ8C7RJS ;771PJ6K87@ 7K6K8H@ f$ R6M8 V88C 6EKR1LJc8H 6CH JC7KLEPK8HgVG!'* K1 78LM8 C1KJP8 KR6K JK N67 K8LIJC6KJCO KR8 P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK NJKR KR8 BCJ1C@ f67 1T JK7 K8LIJC6KJ1C 1C =6G -9@ /??]@gSEL7E6CK K1 6LKJPF8 -? 1T KR8 6OL88I8CK2  0G F8KK8L H6K8H '8SK8IV8L 9/@ !'* JCT1LI8H KR8 BCJ1CY7 S8C7J1C SF6C KR6K JK R6H C1 R1EL7 K1 L8S1LK 7JCP8 Q8VLE6LG /??]2  ,6LZ7 JH8CKJTJ8H PR8PZ7 K1 KR8 S8C7J1C SF6C TL1I !'* H6K8H =6LPR 9-2  A8 K87KJTJ8H KR178 PR8PZ7 N1EFH R6M8 V88C T1L Q8VLE6LG R1EL7@ 6CH KR6K JK N67 RJ7 ECH8LW7K6CHJCO KR178 N8L8 KR8 F67K PR8PZ7 KR8 S8C7J1C SF6C L8P8JM8H2$ TJCH KR6K #L1ES J7 6C 6FK8L 8O1 6CH HJ7OEJ78H P1CKJCE6CP8 1T !'*@ 6CH KR6K #L1ES N67 7S8PJTJP6FFG I6H8 JCK1 6C 6PKJM8 8CKJKG JC 1LH8L K1 M1JH !'*Y7 P1CKL6PK NJKR KR8 BCJ1C2  %11SY7 K87KJWI1CG L8M86F7 KR6K@ 1C KR8 H6G KR8 =6LPR ] SELPR678 6OL88I8CK N67 8CK8L8H JCK1 V8KN88C *6FFJR6C 6CH ;CH8L71C@ KR6K 'ELH8FF P6FF8H %11S 6CH 1TT8L8H RJI 6 X1V2  'ELH8FF K1FH %11S KR8G N8L8 L81LO6CJcJCO !'* 6CH N8L8 O1JCO K1 7K6LK JK 1M8L ECH8L   #&^RJF8 !'* 78CK 6 T6U K1 KR8 BCJ1C 1C =6LPR 9-@ 7K6KJCO JK R6H O1C8 1EK 1T VE7JC877@ !'* 7EVIJKK8H JCM1JP87 K1 (8TT86E 6K =JKK6F@ H6K8Hk =6LPR 9-@ T1L KR8 R6EFJCO 1T PWTJC87 TL1I =6LPR 5 K1 9-b =6LPR 93@ T1L KR8 R6EFJCO 1T 7ZJII8L JL1C I6K8LJ6F TL1I =6LPR 9. K1 93b =6LPR 93@ T1L KR8 R6EFJCO 1T PWTJC87 TL1I =6LPR 9< K1 93b =6LPR /]@ T1L KR8 R6EFJCO 1T PWTJC87 TL1I =6LPR /9 K1 /-b 6CH =6LPR /]@ T1L KR8 R6EFJCO 1T 7ZJII8L JL1C I6K8LJ6F TL1I =6LPR /? K1 /-2  ;FF 1T KR8 JCM1JP87 N8L8 1C !'* F8KK8LR86H72  ;HHJKJ1C6F JCM1JP87 N8L8 7EVIJKK8H H6K8H =6LPR /5@ ;SLJF 9/@ 6CH =6G 94 1C !'* F8KK8LR86H72  %87S1CWH8CK7 HJH C1K PR6CO8 K1 6 #L1ES F8KK8LR86H T1L KR8JL JCM1JP87 ECKJF DEC8 //@ /??]2  =1L81M8L@ KR8 #L1ES F8KK8L R86H E78H KR8 76I8 6HHL877@ SR1C8 6CH T6U CEIV8L 67 KR8 !'* F8KK8L R86H2  ;C !'* F8KK8LR86H N67 6O6JC E78H T1L 6C JCM1JP8 H6K8H DEC8 /5@ /??]26C1KR8L C6I8@ C1CECJ1C NJKR1EK ECJ1C V8C8TJK72  %11S H8PFJC8H KR8 1TT8L2  ^6OC8L L8P8JM8H 6 7JIJF6L P6FF TL1I 'ELH8FF 1C KR8 I1LCJCO 1T =6LPR 9-@ NR8L8 'ELH8FF 76JH KR8G R6H TJF8H T1L V6CZLESKPG@ 1S8C8H ES ECH8L 6 C8N P1IS6CG P6FF8H !COJC88L8H #L1ES )JIJK8H@ 6CH KR6K KR8G P1EFH C1K 6TT1LH K1 S6G KR8 ECJ1C V8C8TJK72  ^6OC8L 6F71 H8PFJC8H 'ELH8FFY7 1TT8L K1 N1LZ T1L#L1ES C1CECJ1C2 $ TJCH KR6K KR8 =6LPR ] SELPR678 6OL88I8CK 8CK8L8H JCK1 V8WKN88C *6FFJR6C 6CH ;CH8L71C T1L *6FFJR6CY7 6P_EJ7JKJ1C 1T #L1ES N67 6 7R6I KL6C76PKJ1C2  ;CH8L71C 6CH *6FFJR6C N8L8 F1COKJI8 TLJ8CH72  (R8 SELPR678 6OL88I8CK P6FF8H T1L KR8 JIWI8HJ6K8 S6GI8CK 1T d.??? TL1I *6FFJR6C K1 ;CH8L71C2  A1NW8M8L@ $ 6I C1K P1CMJCP8H KR6K S6GI8CK N67 8M8L I6H82  ;CH8LW71C P1EFH C1K L8P6FF NR8KR8L JK N67 I6H8 VG P67R 1L PR8PZ@ NRJF8 *6FFJR6C K87KJTJ8H JK N67 I6H8 VG P67R@ T1L NRJPR R8 HJH C1K V8FJ8M8 R8 L8P8JM8H 6 L8P8JSK2  (R8 6OL88I8CK P6FF8H T1L KR8 S6GI8CK 1T d]?@???@ NJKR KR8 V6F6CP8 HE8 1C 1L V8T1L8 DEC8 -?@ /??]2  (R8L8 J7 C1 P1CK8CKJ1C KR6K KRJ7 I1C8G N67 8M8L S6JH2  $C T6PK@ 6K KR8 KJI8 1T R86LJCO@ *6FFJR6C N67 7KJFF K87KJTGJCO KR6K R8 R6H C1K I6H8 ES RJ7IJCH 67 K1 NR8KR8L K1 SELPR678 KR8 P1IWS6CG2  (R8 e$" CEIV8L7 T1L KR8 KLEPZ7 FJ7K8H JC KR8 SELPR678 6OL88I8CK 6L8 6F71 7E7S8PK JC KR6K KR8G H1 C1K I6KPR 6CG 1T KR8 e$" CEIV8L7 1C KR8 L8P1LH7 7EVIJKK8H VG %87S1CH8CK 1T 6CG 1T KR8 KLEPZ7 KR6K N8L8 8M8CKE6FFGKL6C7T8LL8H K1 #L1ES@ 1L 8M8L 1NC8H VG !'*2  01KR ;CH8L71C 6CH *6FFJR6C K87KJTJ8H KR6K VG M8LV6F 6OL88I8CK@ ;CH8L71C 1NC8H .. S8LP8CK 1T #L1ES 6CH KR6K *6FFJR6C 1NC8H <. S8LP8CK2  A1N8M8L@ KR8 SELPR678 6OL88WI8CK 7S8PJTJP6FFG 7K6K8H JK P1EFH 1CFG V8 6FK8L8H VG 6 NLJKK8C 6OL88I8CK2  (R8 =6LPR -9 F8678 6OL88I8CK 8CK8L8H JCK1 V8KN88C ;CH8LW71C 6CH *6FFJR6C N67 7JIJF6LFG TF6N8H2  (R8 F8678 6OL88I8CK@ 7K6K87 JK J7 6C 6OL88I8CK K1 F8678 8_EJSI8CK V8KN88C !'* KR8 F8771L 6CH #L1ES@ KR8 F877882  >8K@ 6 7EV78_E8CK SL1MJ7J1C 1T KR8 6OL88I8CK 7K6K87 KR6K KR8 8_EJSI8CK J7 6CH 7R6FF 6K 6FF KJI87 V8 6CH L8I6JC KR8 71F8 6CH 8UPFE7JM8 SL1S8LKG 1T #L1ES2  (RE7@ JC 8778CP8 #L1ES N67 F867JCO KR8 KLEPZ7 TL1I JK78FT2  (R8 L6K8 1T KR8 F8678 N67 d/? S8L KLEPZ S8L H6G@ VEK JK N67 C1K 6PKE6FFG S6JH2  %6KR8L@ JK N67 XE7K Z8SK T1L 6PP1ECKJCO SELS1787 7R1EFH *6FFJR6C 8M8L H8PJH8 K1 SELPR6782  ^RJF8 JC T6PK C1 P1C7JH8L6KJ1C N67 OJM8C T1L KR8 KL6C7T8L 1T KLEPZ7 V8KN88C #L1ES 6CH !'*@ 'K6K8 M8RJPF8 L8OJ7KL6KJ1C H1PEI8CK7 7R1N8H KR6K KN1 M8RJPF87 N8L8 L8OJ7K8L8H K1 #L1ES 67 SELPR678H 1C Q8VLE6LG /3@ /??]@ 6 H6K8 SL8P8HJCO KR8 =6LPR ] SELPR678 6OL88I8CK V8KN88C ;CH8L71C 6CH *6FFJR6C2  (N1 I1L8 M8RJPF87 N8L8 L8OJ7K8L8H 67 SELPR678H VG #L1ES 1C =6G -@ /??]2  (R8L8 J7 C1 7R1NJCO KR6K *6FFJR6C 8M8L S6JH 6CGKRJCO T1L KR8 SELPR678 1T KR8 KN1 6HHJKJ1C6F M8RJWPF872  $ R6M8 P1CPFEH8H KR6K ;CH8L71C SELPR678H 6CH 1NC8H 6FF KR8 M8RJPF87 KR6K N8L8 8M8CKE6FFG KL6C7T8LL8H TL1I !'* K1 #L1ES@ 1L N8L8 HJL8PKFG SELPR678H VG #L1ES2  $ R6M8 P1CPFEH8H KR6K R8 N67 6CHJ7 KR8 71F8 1NC8L 1T #L1ES@ 6CH KR6K R8 L8P8JM8H C1 S6GI8CK7 TL1I *6FFJR6C T1L KR8 P1IS6CG2(RJ7 P1CPFE7J1C J7 VEKKL8778H VG H1PEI8CK6LG 8MJH8CP8 6CH (8TT86EY7 PL8HJVF8 K87KJI1CG2  $C KRJ7 L8O6LH@ NRJF8 'ELH8FF NL1K8 K1 KR8 BCJ1C 1C =6LPR 9-@ KR6K !'* (LEPZJCO R6H O1C8 1EK 1T VE7JC877 6CH KR6K ^6OC8L@ %11S 6CH ;CKR1CG =JF8KJPR@ N8L8 F6JH 1TT@ !'* JCM1JP87 7EVIJKK8H K1 (8TT86E 6K =JKK6F L8WM86F8H KR6K !'* P1CKJCE8H K1 1S8L6K8 6CH N67 I6ZJCO 7EV7K6CWKJ6F H8FJM8LJ87 T1L =JKK6F 1C =6LPR 9-@ 6CH KR8L86TK8L2  $C T6PK@  !"#$"!!%!& '(!!) *+"*!,(']?.!'* JC P1IVJC6KJ1C NJKR #L1ES K8CH8L8H 1M8L 4? JCM1JP87 K1 =JKK6F TL1I =6LPR /??] K1 KR8 KJI8 1T KR8 R86LJCO JC Q8VLE6LG /??32  =JKK6F L8I6JC8H !'* 6CH #L1ESY7 SLJCPJS6F PE7K1I8L@ 67 !'*Y7 KLEPZ7 6CH KL6JF8L7 L8I6JC8H S6LZ8H 6K =JKK6F ^87K KRL1EOR1EK KR8 S8LJ1H V1KR V8T1L8 6CH 6TK8L KR8 6FF8O8H SELWPR678 VG #L1ES@ 6CH ;CH8L71C K87KJTJ8H KR8G S6LZ8H KR8 KLEPZ7 NR8L8 KR8 N1LZ N672  =1L81M8L@ !'* HJH C1K PR6CO8 JK7 JCM1JP8 F8KK8LR86H K1 7R1N #L1ES ECKJF DEC8 /??]@ 8M8C 6TK8L KR8 7NJKPR K1 KR8 #L1ES C6I8 JKL8K6JC8H !'*Y7 I6JFJCO 6HHL877@ SR1C8 6CH T6U CEIV8L7 1C KR8 F8KK8LR86H@ NRJPR K87KJI1CG L8M86F8H N8L8 JC T6PK ;CH8L71CY7 CEIV8L72  (8TT86E 6F71 K87KJTJ8H KR6K #L1ES P1CKJCE8H K1 E78 !'* VJFFJCO CEIV8L7 NJKR =JKK6F@ 6CH KR6K R8 P1C7JH8L8H KR8I K1 V8 1C8 JC KR8 76I8 1S8L6KJ1C V8WP6E78 6CG C8N P1IS6CG N1EFH R6M8 R6H K1 6SSFG T1L JK7 1NC VJFFJCO CEIV8L2  $ R6M8 C1K PL8HJK8H ;CH8L71CY7 1L *6FFJR6CY7 K87KJI1CG KR6K *6FFJR6C L6C #L1ES2  (8TT86E K87KJTJ8H KR6K ;CH8L71C N67 RJ7 SLJI8 P1CK6PK T1L !'* 6CH #L1ES@ 6CHKR6K R8 N1EFH SR1C8 1L 1KR8LNJ78 P1CK6PK ;CH8L71C NR8C R8 N6CK8H KR8 P1IS6CGK1 71FJPJK 6 VJH2  A8 K87KJTJ8H KR6K 'ELH8FF N67 RJ7 78P1CH6LG P1CWK6PK@ 6CH KR8 8MJH8CP8 7R1N8H KR6K 'ELH8FF P1CKJCE8H K1 7EVIJK VJH7 K1 (8TT86E 8M8C 6TK8L KR8 1S8L6KJ1C 6FF8O8HFG 7NJKPR8H K1 #L1ES2  (8TT86E K87KJTJ8H R8 R6H IJCJI6F P1CK6PK NJKR *6FFJR6C2  ^R8C *6FFJR6C N67 JCKL1HEP8H K1 (8TT86E JC 6 DEC8 I88KJCO T1L *6FFJR6C K1 1VK6JC 6 HLJM8L7 S8LIJK T1L 8CKL6CP8 JCK1 KR8 =JKK6F T6PJFJKG@ R8 N67 JCKL1HEP8H 67 6C 8ISF1G88 1T !'*@6CH 7EPR N67 L8TF8PK8H 1C KR8 S8LIJK2  *6FFJR6C RJI78FT 1CFG PF6JI8H KN1 SR1C8 P6FF7 NJKR (8TT86E P1CP8LCJCO #L1ESY7 VE7JC877 HELJCO 6 S8LJ1H 1T KJI8 NR8C 1M8L 4? JCM1JP87 N8L8 7EVIJKK8H VG !'*a#L1ES K1 =JKK6F2  $ R6M8 P1CPFEH8H KR6K ;CH8L71C HL6TK8H KR8 JCM1JP872  (RE7@ $ R6M8 P1CPFEH8H@ 67 (8TT86E PL8HJVFG K87KJWTJ8H@ KR6K *6FFJR6C R6H M8LG FJKKF8 K1 H1 NJKR KR8 1S8L6KJ1C 1T #L1ES@ NRJPR P1CKJCE8H K1 V8 LEC VG ;CH8L71C@ 6CH 78P1CH6LWJFG VG 'ELH8FF2$C 7EI@ $ R6M8 P1CPFEH8H KR6K !'* 6CH #L1ES R6H KR8 76I8 1NC8L7RJS 6CH I6C6O8I8CK@ 6CH KR6K V1KR P1IS6CJ87 8CO6O8H JC KR8 76I8 VE7JC877 1T KL6C7S1LKJCO 7K88F VGSL1HEPK7 K1 6CH TL1I 7K88F P1IS6CJ872  $ TJCH KR6K !'*Y7 KLEPZ7 6CH KL6JF8L7 N8L8 KL6C7T8LL8H K1 #L1ES T1L C1 P1C7JH8L6KJ1C@ 6CH KR6K !'* 6CH #L1ESY7 VE7JC877 6PKE6FFG JCPL8678H 6FF1NJCO KR8I K1 JCWPL8678 TL1I 1S8L6KJCO KRL88 KLEPZ7 K1 T1EL@ 6CH KR6K 6FF 6HHJWKJ1C6F KLEPZ7 N8L8 S6JH T1L VG ;CH8L71C KR8 1NC8L 1T V1KR !'* 6CH #L1ES2  $ TJCH KR6K !'* 6CH #L1ES7YSLJCPJS6F PE7K1I8L N67 =JKK6F@ 6CH KR6K !'* 6CH #L1ESY7 KLEPZ7 L8I6JC8H 7K1L8H 6K =JKK6FY7 T6PJFJKG 67 KR8G R6H V8T1L8 #L1ES P6I8 JCK1 1S8L6KJ1C2  01KR 1S8L6KJ1C7 E78H KR8 76I8 SR1C8 6CH T6U CEIV8L7 6CH 76I8 I6JFJCO 6HHL8772  (R8G E78H KR8 76I8 VJFFJCO P1H87 K1 VJFF =JKK6F@ 6CH KR8 76I8 KLEPZ P1H87 JC O8C8L6F2  $ H1 C1K PL8HJK *6FFJR6CY7 K87KJI1CG KR6K R8 SF6G8H 6 7JOCJTJP6CK L1F8 JC KR8 F6V1L L8F6KJ1C7 JC #L1ES2  "1 7S8PJTJP7 N8L8 OJM8C 7ESS1LKJCO KRJ7 K87KJI1CG 67 1SS178H K1 *6FFJR6CY7 7JOCJCO 6 T8N S6GWPR8PZ72  $K N67 'ELH8FF NR1 1TT8L8H %11S 6CH ^6OC8L X1V7 1C V8R6FT 1T #L1ES@ 6CH K1FH KR178 8ISF1G887 KR6K 6C1KR8L JCHJMJHWE6F R6H V88C RJL8H TL1I 6 K8IS1L6LG 6O8CPG2  'ELH8FF SF6G8H KR6K 76I8 L1F8 T1L !'*@ 6CH P1CKJCE8H K1 7JOC X1V VJH7 K1 =JKK6F 1C V8R6FT 1T !'* 6TK8L KR6K P1IS6CG R6H 6FF8O8HFG O1C8 1EK 1TKR8 KLEPZJCO VE7JC8772  (RE7@ $ R6M8 P1CPFEH8H KR6K !'* 6CH #L1ES 6L8 6FK8L 8O17 JC KR6K KR8G R6M8 7EV7K6CKJ6FFG JH8CKJP6F I6C6O8I8CK@ VE7JC877 SELS1787@ 1S8L6KJ1C7@ 8_EJSI8CK@ PE7WK1I8L7@ 7ES8LMJ7J1C@ 6CH 1NC8L7RJS2  $ 6F71 TJCH KR6K@ 67 8MJWH8CP8H VG 'ELH8FFY7 7K6K8I8CK7 K1 %11S 6CH ^6OC8L@ KR8 SELWS178 1T KR8 7R6I KL6C7T8L 1T 1S8L6KJ1C7 TL1I !'* K1 #L1ES N67 K1 8M6H8 !'*Y7 L87S1C7JVJFJKJ87 ECH8L KR8 ;PK JC 6C 8TT1LK K1 L8HEP8 JK7 F6V1L P17K7 VG L8SEHJ6KJCO KR8 BCJ1CY7 P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK2  (RJ7V8P1I87 6VECH6CKFG PF86L NR8C 'ELH8FF T6F78FG JCT1LI8H KR8 BCJ1C KR6K !'* R6H O1C8 1EK 1T VE7JC877 NR8C 6K KR8 76I8 KJI8 !'* N67 P1CKJCEJCO K1 P1CKL6PK 6CH S8LT1LI N1LZ T1L =JKK6F2  (RE7@ $ TJCH KR6K KR8 7R6I KL6C7WT8L 1T 1S8L6KJ1C7 K1 #L1ES N67 H1C8 NJKR KR8 ECF6NTEF I1KJM8 1T 6M1JHJCO KR8 !'*Y7 L87S1C7JVJFJKJ87 ECH8L KR8 ;PK2 '88 '4C1<&/< !"<<*6 7$.86 7ESL62/5$K J7 ECHJ7SEK8H KR6K !'* P8678H R1C1LJCO JK7 P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK NJKR KR8 BCJ1C NJKR KR8 F6G1TT 1T KR8 BCJ1C L8T8LL8H HLJM8L7 JC Q8VLE6LG /??]2-?01KR ^6OC8L 6CH %11S K87KJTJ8H KR6K 'ELH8FF K1FH KR8I KR8G N8L8 V8JCO F6JH 1TT 1C Q8VLE6LG 4@ /??]2-9$ TJCH KR6K !'* 6CH #L1ES@ 6FK8L 8O17@ 6VL1O6K8H KR8 P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK NJKR KR8 BCJ1C 6CH K8LIJC6K8H HLJM8L7 ^6OC8L@ %11S@ 6CH =JF8KJPR JC 1LH8L K1 6M1JH KR8JL P1FF8PKJM8WV6LO6JCJCO 1VFJO6KJ1C7 NJKR KR8 BCJ1C 6CH KR6K VG 7EPR P1CHEPK KR8 MJ1F6K8H '8PKJ1C 4[6\[9\@[-\@ 6CH [.\ 1T KR8 ;PK2 '88 >#/"&,$#&%4 >#/,$ >#"<&4#*/ ?,86--] ")%0 9/5] [/??9\b 6CH '41<&/< !"<<*6 7$.867ESL62-/ %87S1CWH8CK7 1TTJPJ6FFG C1KJTJ8H KR8 BCJ1C 1T KR8 K8LIJC6KJ1C 1T 6FF KRL88   /5$H1 C1K TJCH S8L7E67JM8 PF6JI7 KR6K #L1ESY7 VE7JC877 N67 HJTT8L8CK KR6C !'* V8P6E78 !'* 1NC8H KR8 PWTJC87 JK N67 KL6C7S1LKJCO@ NRJF8 #L1ES N67 R6EFJCO SL1HEPK 1NC8H VG 1KR8L72  QJL7K@ !'* KL6C7S1LK8H SL1HEPK7 1KR8L KR6C PWTJC87@ NRJPR N8L8 1NC8H VG 1KR8L P1IS6CJ872  =1L81M8L@ $H1 C1K TJCH P1CKL1FFJCO 67 K1 NR8KR8L #L1ES 1L !'* 1NC8H KR8 SL1HEPK 67 KR8 N1LZ N67 8778CKJ6FFG KR8 76I8 T1L KR8 HLJM8L7 1T R6EFJCO 7K88F VG SL1HEPK7 K1 6CH TL1I 7K88F IJFF72  $C T6PK@ ^6OC8L 6CH %11S N8L8 1TT8L8H K1 P1CKJCE8 1C JC KR8 76I8 P6S6PJKG JT KR8G N8L8 NJFFJCO K1 N1LZ C1CECJ1C2  $6F71 H1 C1K TJCH S8L7E67JM8 JC HJ7KJCOEJ7RWJCO KR8 P1IS6CJ87 KR6K !'* L8I6JC8H JC 8UJ7K8CP8 6TK8L KR8 KL6C7T8L K1 #L1ES@ JC KR6K !'* P1CKJCE8H K1 S8LT1LI 1KR8L 7K88F JCHE7KLG L8F6K8H TECPKJ1C72  (R8 KLEPZJCO 67S8PK 1T !'* N67 6 7JOCJTJP6CK 1S8L6KJ1C@ 6CH KR8 E78 1T KR8 #L1ES C6I8 N67 JC IG MJ8N 6 7R6I KL6C76PKJ1C K1 M1JH KR8 BCJ1CY7 P1CKL6PK2  (R8L8T1L8@ $ R6M8 T1ECH !'* 6CH #L1ES K1 V8 1C8 1T KR8 76I8 6CH KR6K #L1ES N67 V1ECH VG KR8 BCJ1CY7 P1CKL6PK 67 N8FF 67 VG !'*Y7 P1CKJCEJCO P1FF8PKJM8 V6LO6JCJCO 1VFJO6KJ1C NJKR KR8 BCJ1C2-?(8TT86EY7 JCM1JP8 7EII6LG T1L !'* L8M86F7 KR6K !'* K8CH8L8H JCWM1JP87 K1 =JKK6F H6K8H Q8VLE6LG 9< 6CH /<@ 6FKR1EOR KR8 H6K8 KR8 N1LZ N67 S8LT1LI8H T1L KR878 JCM1JP87 J7 ECPF86L 1C KR8 L8P1LH2  -9=JF8KJPR HJH C1K K87KJTG 71 RJ7 F67K H6G 1T N1LZ T1L %87S1CH8CK7 J7 ECPF86L2  A1N8M8L@ R8 N67 FJ7K8H@ 6F1CO NJKR %11S 6CH ^6OC8L@ JC 'ELH8FFY7 =6LPR 9-@ K8LIJC6KJ1C C1KJP8 K1 KR8 BCJ1C2-/(1 KR8 8UK8CK 6 )&45B" 94$<6/.9 ")%0 9?4-@ 9?45 [954?\@ 8CTH2 ]]/ Q2/H 455 [97K *JL2 9549\@ P8LK2 H8CJ8H <.. B2'2 545 [954/\@ 6C6FG7J7 J7 L8_EJL8H K1 7ESS1LK KR8 4[6\[9\ 6CH [-\ TJCHJCO7 T1L ^6OC8L@ %11S@ 6CH =JF8KJPRY7 K8LIJC6KJ1C@ $C1K8 KR6K 'ELH8FFY7 7K6K8I8CK7 K1 %11S 6CH ^6OC8L L8M86F8H KR6K !'* N67 KL6C7T8LLJCOJK7 1S8L6KJ1C7 K1 #L1ES T1L KR8 8USL8778H SELS178 1T O1JCO C1C ECJ1C 6CH C1K S6GJCO ECJ1C P1CWKL6PK L6K87 6CH TLJCO872  %87S1CH8CK P1CKJCE8H JK7 1S8L6KJ1C7 67 !'*@ 6CH 1CFG F6K8L 1C 6KK8ISK8H K1 7ES8LTJPJ6FFG I6Z8 JK 6SS86L 67 JT #L1ES JC T6PK 8UJ7K8H2  %87S1CH8CK7 1TT8L8H C1 VE7JC877 XE7KJTJP6KJ1C T1L KR8JL T6JFEL8 K1 P1CKJCE8 K1 8ISF1G KR8 BCJ1C L8T8LL8H HLJM8L7 76M8 T1L KR8JL H87JL8 K1 M1JH KR8 BCJ1CY7 P1CKL6PK@ 67 KR8G JC T6PK 1TT8L8H 6K F867K KN1 1T KR8 KRL88 HLJM8L7 P1CKJCE8H 8ISF1GI8CK NJKR1EK KR8 V8C8TJK 1T ECJ1C L8SL878CK6KJ1C2 &!*$'$+"' +Q (A! ";($+";));0+% %!);($+"' 0+;%&]?]HLJM8L7 1C =6LPR 9-@ 6CH KR6K !'* N67 O1JCO 1EK 1T VE7JC877@ NRJF8 6K KR8 76I8 KJI8 !'* P1CKJCE8H K1 S8LT1LI N1LZ T1L =JKK6F2  %87S1CH8CKY7 P1CKL6PK NJKR KR8 BCJ1C HJH C1K 8USJL8 ECKJF =6G -9@ KRE7@%87S1CH8CK7 ECF6NTEFFG K8LIJC6K8H KR8 P1CKL6PK HELJCO JK7 K8LI2--'JCP8 $ R6M8 P1CPFEH8H KR6K %87S1CWH8CK7 R6H 6 5[6\ L8F6KJ1C7RJS NJKR KR8 BCJ1C@ KR8G N8L8 1VFJWO6K8H K1 Z88S P8LK6JC K8LI7 6CH P1CHJKJ1C7 1T KR8 P1CKL6PK JC 8TT8PK 8M8C 6TK8L KR8 P1CKL6PKY7 K8LIJC6KJ1C H6K8 ECKJF V6LO6JCJCO K1 JIS6778 1PPELL8H 1L KR8 P1CKL6PK N67 L8SF6P8H VG 6C1KR8L 6OL88I8CK2 '88 I$41<&/4"( >,14$5 T !",&#5< ?,86-.? ")%0 ][/??3\2-<*+"*)B'$+"' +Q );^92%87S1CH8CK7 !COJC88L8H 'K88F *1CP8SK7@ $CP2@ [!'*\ 6CH !'* #L1ES )JIJK8H [#L1ES\ 6L8 86PR 8CO6O8H JC P1II8LP8 NJKRJC KR8 I86CJCO 1T '8PKJ1C /[/\@ []\@ 6CH [3\ 1T KR8 ;PK@ 6CH R6M8 8CO6O8H JC ECT6JL F6V1L SL6PKJP87 6TT8PKJCO P1II8LP8 NJKRJC KR8 I86CJCO 1T '8PKJ1C /[]\ 6CH [3\ 1T KR8 ;PK2/2 #L1ES J7 6 HJ7OEJ78H P1CKJCE6CP8 6CH 6FK8L 8O1 1T !'*2-2 #8C8L6F &LJM8L7@ ^6L8R1E78I8C@ 6CH A8FS8L7 BCJ1C )1WP6F 9</@ $CK8LC6KJ1C6F 0L1KR8LR11H 1T (86I7K8L7 [KR8 BCJ1C\ J7 F6V1L 1LO6CJc6KJ1C NJKRJC KR8 I86CJCO 1T '8PKJ1C /[.\ 1T KR8 ;PK2  --^RJF8 $ R6M8 T1ECH %87S1CH8CK7 K1 R6M8 6 5[6\ L8F6KJ1C7RJS NJKR KR8 BCJ1C@ 8M8C JT KR8 P1CKL6PK N8L8 T1ECH K1 V8 4[T\ JC C6KEL8@ %87S1CWH8CK7 MJ1F6K8H '8P24[6\[9\ 6CH [.\ 1T KR8 ;PK VG K8LIJC6KJCO JK HELJCO JK7 K8LI2 '88 QH*#B,2# A4R"-&< ?,86--- ")%0 4?<@ 4?3 [/??9\b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f'EVP1CKL6PKWJCO2g  %87S1CH8CK 6LOE8H 6K KR8 R86LJCO KR6K KR8 7EVP1CKL6PK1LY7 8IWSF1G887 I6G R6M8 V88C P1M8L8H VG KR8 BCJ1CY7 P1CKL6PK2 $KN67 HJ7WPE778H KR6K JT KR6K N67 KR8 P678@ KR8 T6PK7 S8LK6JCJCO K1 KR8 8ISF1G887Y P1CKL6PK P1M8L6O8 P1EFH V8 87K6VFJ7R8H JC P1ISFJ6CP8 SL1P88HJCO72  A1N8M8L@ KR8 #8C8L6F *1EC78F 6LOE87 KR6K %87S1CH8CK7@ R6MJCO ECF6NWTEFFG 6VL1O6K8H KR8 P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK@ 7R1EFH C1K V8 6FF1N8H K1 E78 JK7 SL1MJ7J1C7 67 XE7KJTJP6KJ1C T1L 7EVP1CKL6PKJCO N1LZ KR6K R6H JC KR8 S67K V88C OJM8C K1 HLJM8L7 HJL8PKFG L8T8LL8H K1 %87S1CWH8CK VG KR8 (86I7K8L7 R6FF2  $ 6OL88 NJKR KR8 #8C8L6F *1EC78FY7 S17JWKJ1C2  %11S 6CH ^6OC8LY7 K87KJI1CG L8M86F7 KR6K KR8G R6H V88C OJM8C 7K86HG N1LZ KRL1EOR KR8 P1EL78 1T KR8JL 8ISF1GI8CK NJKR !'*2  (R8L8 N67 P8LK6JCFG C1 RJ7K1LG 7R1NC 1T %87S1CH8CK 7EVP1CKL6PKJCO N1LZ@ NRJF8 KR8G N8L8 JC F6G1TT 7K6KE72  $ R6M8 P1CPFEH8H KR6K H87SJK8 6CG F6COE6O8 JC KR8 P1FF8PKJM8 V6LO6JCJCO 6OL88I8CK@ %87S1CH8CK7 R6M8 C1K 7R1NC KR6K KR8G N1EFH R6M8 7EVP1CKL6PK8H KR8 N1LZ JC HJ7SEK8 VEK T1L KR8 ECF6NTEF K8LIJC6KJ1C 1T KR8 BCJ1C HLJM8L72  ,6LZ7Y K87KJI1CG J7 ECHJ7SEK8H KR6K HELJCO KR8 P1EL78 1T KR8 P1CKL6PK 6FF1T %87S1CH8CKY7 8ISF1G887 N8L8 7ESSFJ8H KRL1EOR KR8 ECJ1C@ 6CH KR6K KR8 BCJ1C N67 6VF8 K1 L8T8L 8UKL6 8ISF1G887 NR8C %87S1CH8CK C88H8H KR8I2  ;PP1LHWJCOFG@ $ TJCH KR6K KR8 F6JH 1TT (86I7K8L HLJM8L7 N8L8 8CKJKF8H K1 S8LT1LI KR8 N1LZ KR6K %87S1CH8CK P1CKL6PK8H 1EK@ 6V78CK 6 7R1NJCO KR6K KR8L8 N67 I1L8 N1LZ KR6C KR8G P1EFH R6M8 S8LT1LI8H 6CH KR6K KR8 BCJ1C N1EFH R6M8 V88C EC6VF8 K1 HJL8PKFG SL1MJH8 6CG 6HHJKJ1C6F HLJM8L7 C88H8H2<2 (R8 8ISF1G887 H87PLJV8H JC KR8 P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK V8KN88C !'* 6CH #L1ES 6CH KR8 BCJ1C 8TT8PKJM8 TL1I =6LPR 4@ /??.@ K1 =6G -9@ /??]@ P1C7KJKEK8 6 ECJK 6SSL1WSLJ6K8 T1L P1FF8PKJM8 V6LO6JCJCO NJKRJC KR8 I86CJCO 1T '8PKJ1C 5[V\ 1T KR8 ;PK2.2 'JCP8 =6LPR 4@ /??.@ KR8 BCJ1C R67 V88C KR8 8UPFE7JM8 P1FF8PKJM8WV6LO6JCJCO L8SL878CK6KJM8 1T !'* 6CH #L1ESY7 8IWSF1G887 JC KR8 V6LO6JCJCO ECJK H87PLJV8H 6V1M8 JC S6L6OL6SR < NJKRJC KR8 I86CJCO 1T '8PKJ1C 5[6\ 1T KR8 ;PK2]2 =6LKJC 'ELH8FF J7 6 7ES8LMJ71L 6CH 6O8CK 1T !'* 6CH #L1ES NJKRJC KR8 I86CJCO 1T '8PKJ1C /[99\ 6CH [9-\ 1T KR8 ;PK232 0G P1CHJKJ1CJCO X1V 1TT8L7 K1 8ISF1G887 ES1C KR8JL N1LZWJCO T1L 6 C1CECJ1C P1IS6CG NJKR1EK ECJ1C N6O87 6CH V8C8TJK7 %87S1CH8CK7 R6M8 MJ1F6K8H '8PKJ1C 4[6\[9\ 1T KR8 ;PK242 %87S1CH8CK7 !'* 6CH #L1ES R6M8 MJ1F6K8H '8PKJ1C 4[6\[9\ 6CH [-\ 1T KR8 ;PK VGk[6\ &ELJCO Q8VLE6LG /??]@ F6GJCO 1TT 8ISF1G887 'K8M8 ^6OWC8L@ =6LZ %11S@ 6CH ;CKR1CG =JF8KJPR2[V\ +C =6LPR 9-@ /??]@ K8LIJC6KJCO KR8 8ISF1GI8CK 1T 8IWSF1G887 'K8M8 ^6OC8L@ =6LZ %11S@ 6CH ;CKR1CG =JF8KJPR252 %87S1CH8CK7 !'* 6CH #L1ES R6M8 MJ1F6K8H '8PKJ1C 4[6\[9\ 6CH [.\ 1T KR8 ;PK VG 7JCP8 Q8VLE6LG /??]k[6\ Q6JFJCO 6CH L8TE7JCO K1 L8P1OCJc8 6CH V6LO6JC P1FF8PKJM8FG NJKR KR8 BCJ1C JC 6C 6SSL1SLJ6K8 ECJK 1T KLEPZHLJM8L7@ VG L8TE7WJCO K1 6SSFG KR8 K8LI7 6CH P1CHJKJ1C7 1T KR8JL P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK NJKR KR8 BCJ1C@ JCPFEHJCO N6O8 L6K87@ TLJCO8 V8C8TJK TECH P1CKLJVEKJ1C7@ RJLJCO R6FF SL1MJ7J1C7 K1 KR8 8ISF1G887 6CH VG 6VL1O6KJCO KR8 6OL88I8CK JCPFEHJCO KR8 7EVWP1CKL6PKJCO 1T V6LO6JCJCO ECJK N1LZ2[V\ )6GJCO 1TT6CH KR8C K8LIJC6KJCO JK7 8ISF1G887 'K8M8 ^6OC8L@ =6LZ %11S@ 6CH ;CKR1CG =JF8KJPR252 (R8 ECT6JL F6V1L SL6PKJP87 H87PLJV8H 6V1M8 6TT8PK P1IWI8LP8 NJKRJC KR8 I86CJCO 1T '8PKJ1C /[/\@ []\@ 6CH [3\ 1T KR8 ;PK2%!=!&>A6MJCO T1ECH %87S1CH8CK7 !'* 6CH #L1ES@ !'*Y7 6FK8L 8O1 6CH HJ7OEJ78H P1CKJCE6CP8@ R6M8 8CO6O8H JC P8LK6JC ECT6JL F6V1L SL6PKJP87@ $ TJCH %87S1CH8CK7 IE7K V8 1LH8L8H K1 P8678 6CH H87J7K 6CH K1 K6Z8 P8LK6JC 6TTJLI6KJM8 6PKJ1C H87JOC8H K1 8TT8PKEW6K8 KR8 S1FJPJ87 1T KR8 ;PK2  %87S1CH8CK7 R6MJCO ECF6NTEFFG F6JH 1TT 6CH KR8C K8LIJC6K8H 'K8M8 ^6OC8L@ =6LZ %11S@ 6CH ;CWKR1CG =JF8KJPR IE7K 1TT8L KR8I L8JC7K6K8I8CK 6CH I6Z8 KR8I NR1F8 T1L 6CG F177 1T 86LCJCO7 6CH 1KR8L V8C8TJK7@ P1ISEK8H 1C 6 _E6LK8LFG V67J7 TL1I KR8 H6K8 1T KR8JL HJ7PR6LO87 K1 KR8 H6K8 1T 6 SL1S8L 1TT8L 1T L8JC7K6K8I8CK@ F877 6CG C8K JCK8LJI 86LCJCO7@ 67 SL87PLJV8H JC A8 )8 ),,*S,&"B ?,2@ 5? ")%0 /45 [95.?\@ SFE7 JCK8L87K 67 P1ISEK8H JC 0<S \,&4W,$/ G,& "B< :<"#&%<%@ /4- ")%0 993- [9543\2  (R8 P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK V8KN88C KR8 BCJ1C 6CH %87S1CH8CK7 SL1MJH87 6K 6LKJPF8 -@ 78PKJ1C 9@ f^R8C KR8 !IWSF1G8L C88H7 6HHJKJ1C6F 8ISF1G887 R8 7R6FF OJM8 KR8 )1P6F BCWJ1C KN8CKGWT1EL [/<\ R1EL7 K1 SL1MJH8 7EJK6VF8 6SSFJP6CK7@ VEK 7R6FF C1K V8 L8_EJL8H K1 RJL8 KR178 L8T8LL8H VG KR8 BCJ1C2222  $T KR8 BCJ1C J7 EC6VF8 K1 SL1MJH8 7EJK6VF8 6SSFJP6CK7 NJKRJC KN8CKGWT1EL [/<\ R1EL7@ KR8 !ISF1G8L I6G 8ISF1G 6SSFJP6CK7 TL1I 6CG 71ELP82g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b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c6KJ1C2[P\ Q6JFJCO 6CH L8TE7JCO K1 L8P1OCJc8 6CH V6LO6JC P1FF8PKJM8FG NJKR KR8 #8C8L6F &LJM8L7@ ^6L8R1E78I8C@ 6CH A8FS8L7 BCJ1C )1P6F 9</@ $CK8LC6KJ1C6F 0L1KR8LR11H 1T (86I7K8L7@ JC 6C 6SWSL1SLJ6K8 ECJK 1T KLEPZHLJM8L7@ VG L8TE7JCO K1 6SSFG KR8 K8LI7 6CH P1CHJKJ1C7 1T KR8JL P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK NJKR KR8 BCJ1C@ JCPFEHJCO N6O8 L6K87@ TLJCO8 V8C8TJK TECH P1CKLJVEWKJ1C7@ RJLJCO R6FF SL1MJ7J1C7 K1 KR8JL 8ISF1G887@6CH VG 6VL1O6KWJCO KR8 6OL88I8CK JCPFEHJCO KR8 7EVP1CKL6PKJCO 1T ECJK N1LZ2[H\ $C 6CG FJZ8 1L L8F6K8H I6CC8L JCK8LT8LJCO NJKR@ L87KL6JCJCO@ 1L P18LPJCO 8ISF1G887 JC KR8 8U8LPJ78 1T KR8 LJORK7 OE6L6CK88H KR8I VG '8PKJ1C 3 1T KR8 ;PK2 /2 (6Z8 KR8 T1FF1NJCO 6TTJLI6KJM8 6PKJ1C7 C8P8776LG K1 8TT8PWKE6K8 KR8 S1FJPJ87 1T KR8 ;PK2 [6\ ^JKRJC 9< H6G7 TL1I KR8 H6K8 1T KRJ7 +LH8L@ 1TT8L 8ISF1GW887 'K8M8 ^6OC8L@ =6LZ %11S@ 6CH ;CKR1CG =JF8KJPR TEFF L8JCW7K6K8I8CK K1 KR8JL T1LI8L S17JKJ1C7 1L@ JT KR178 S17JKJ1C7 C1 F1CO8L 8UJ7K@ K1 7EV7K6CKJ6FFG 8_EJM6F8CK S17JKJ1C7@ NJKR1EK SL8XEHJP8 K1 KR8JL 78CJ1LJKG 1L 6CG 1KR8L LJORK7 1L SLJMJF8O87 SL8MJ1E7FG 8CX1G8H@ HJ7PR6LOJCO 6CG 8ISF1G88@ JT C8P8776LG2 [V\ =6Z8 'K8M8 ^6OC8L@ =6LZ %11S@ 6CH ;CKR1CG =JF8KJPR NR1F8 T1L 6CG F177 1T 86LCJCO7 6CH 1KR8L V8C8TJK7 7ETT8L8H 67 6 L87EFK 1T KR8 HJ7PLJIJC6KJ1C 6O6JC7K KR8I JC KR8 I6CC8L 78K T1LKR JC KR8 L8I8HG 78PKJ1C 1T KRJ7 H8PJ7J1C2 [P\ ^JKRJC 9< H6G7 TL1I KR8 H6K8 1T KRJ7 +LH8L@ L8I1M8 TL1I JK7 TJF87 6CG L8T8L8CP8 K1 KR8 ECF6NTEF F6G1TT7 6CH K8LIJC6KJ1C7 1T =6Z8 'K8M8 ^6OC8L@ =6LZ %11S@ 6CH ;CKR1CG =JF8KJPR 6CH NJKRJC - H6G7 KR8L86TK8L C1KJTG KR8I JC NLJKJCO KR6K KRJ7 R67 V88C H1C8 6CH KR6K KR8 F6G1TT7 6CH K8LIJC6KJ1C7 NJFF C1K V8 E78H 6O6JC7K KR8I JC 6CG N6G2 [H\ ^JKRJC 9< H6G7 1T KR8 H6K8 1T KRJ7 +LH8L@ 1TT8L TEFF 6CH JII8HJ6K88ISF1GI8CK K1 KR178 N1LZ 6SSFJP6CK7 NR1 N1EFH R6M8 V88C L8T8LL8H K1 KR8 %87S1CH8CK7 T1L 8ISF1GI8CK KR1EOR KR8 BCJ1CY7 RJLJCO R6FF N8L8 JK C1K T1L KR8 %87S1CH8CKY7 ECF6NWTEF P1CHEPK2[8\ =6Z8 NR1F8 KR178 N1LZ 6SSFJP6CK7 NR1 N1EFH R6M8 V88C L8T8LL8H K1 KR8 %87S1CH8CK7 T1L 8ISF1GI8CK KRL1EOR KR8 BCWJ1CY7 RJLJCO R6FF T1L 6CG F177 1T 86LCJCO7 6CH 1KR8L V8C8TJK7 KR8G I6G R6M8 7ETT8L8H VG L8671C 1T KR8 %87S1CH8CK7YT6JFEL8 K1 RJL8 KR8I 67 78K T1LKR JC KR8 L8I8HG 78PKJ1C 1T KRJ7 H8PJ7J1C2[T\ A1C1L 6CH 6VJH8 VG KR8 K8LI7 6CH P1CHJKJ1C7 1T KR8 KR8JL P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK NJKR KR8 BCJ1C 6CH I6Z8 NR1F8 KR8JL 8ISF1G887 L8SL878CK8H VG KR8 BCJ1C@ JCPFEHJCO KR178 RJL8H HELJCO KR8 S8LJ1H JC NRJPR %87S1CH8CK7 T6JF8H K1 6SSFG KR8 P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK@ T1L 6CG F177 1T S6G 6CH 1KR8L V8C8TJK7 7ETT8L8H 67 6 L87EFK 1T %87S1CH8CK7YL8TE76F K1 6SSFG KR8 P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK K1 6FF ECJK 8IWSF1G8872 '88 =R@, K&,-@6-/3 ")%0 <9- [9555\2  06PZS6G 7R6FF V8 P1ISEK8H NJKR JCK8L87K 67 P1ISEK8H JC 0<S \,&4W,$/ G,& "B< :<"#&%<%67ESL62[O\ ,6G 6FF P1CKL6PKE6FFGWL8_EJL8H TLJCO8 V8C8TJK TECH P1CKLJWVEKJ1C7 C1K SL8MJ1E7FG S6JH@ JC 6PP1LH6CP8 NJKR ><&&(S<#"B<& Q@"4.#* ?,86/<? ")%0 9/9-@ 9/9] [9535\2  $C 6HHJKJ1C@ I6Z8 6FF ECJK 8ISF1G887 NR1F8 T1L 6CG 8US8C787 L87EFKJCOTL1I KR8 T6JFEL8 K1 I6Z8 7EPR P1CKLJVEKJ1C7@ NJKR JCK8L87K@ 67 78K T1LKR JC _&#G" +*-234$5 T\<#"4$56/./ ")%0 459 TC2 / [954?\@ 8CTH2 ]]9 Q2/H 5<? [5KR*JL2 9549\2[R\ ,L878LM8 6CH@ NJKRJC 9< H6G7 1T 6 L8_E87K@ 1L 7EPR 6HHJWKJ1C6F KJI8 67 KR8 %8OJ1C6F &JL8PK1L I6G 6FF1N T1L O11H P6E78 7R1NC@ SL1MJH8 6K 6 L8671C6VF8 SF6P8 K1 V8 H87JOC6K8H VG KR8 016LH 1L JK7 6O8CK7@ 6FF S6GL1FF L8P1LH7@ 71PJ6F 78PELJKG S6GI8CK L8P1LH7@ KJI8P6LH7@ S8L71CC8F L8P1LH7 6CH L8S1LK7@ 6CH 6FF 1KR8L L8P1LH7@ JCPFEHJCO 6C 8F8PKL1CJP P1SG 1T 7EPR L8P1LH7 JT 7K1L8H JC 8F8PKL1CJP T1LI@ C8P8776LG K1 6C6FGc8 KR8 6I1ECK 1T V6PZ S6G HE8 ECH8L KR8 K8LI7 1T KRJ7 +LH8L2 [J\ ^JKRJC 9< H6G7 6TK8L 78LMJP8 VG KR8 %8OJ1C@ S17K 6K KR8JL SF6P8 1T VE7JC877 6CH 6K 86PR 1T KR8JL X1V7JK87 1T KR8 6KK6PR8HC1KJP8 I6LZ8H f;SS8CHJU2g-.*1SJ87 1T KR8 C1KJP8@ 1C T1LI7 SL1MJH8H VG KR8 %8OJ1C6F &JL8PK1L T1L %8OJ1C 9-@ 6TK8L V8JCO 7JOC8H VG KR8 %87S1CH8CK7Y6EKR1LJc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f,17K8H VG +LH8L 1T KR8 "6WKJ1C6F )6V1L %8F6KJ1C7 016LHg 7R6FF L86H f,17K8H ,EL7E6CK K1 6 DEHOWI8CK 1T KR8 BCJK8H 'K6K87 *1ELK 1T ;SS86F7 !CT1LPJCO 6C +LH8L 1T KR8 "6KJ1C6F )6V1L %8F6KJ1C7 016LH2g &!*$'$+"' +Q (A! ";($+";));0+% %!);($+"' 0+;%&]?4T1LI8L 8ISF1G887 8ISF1G8H VG KR8 %87S1CH8CK 6K 6CG KJI8 7JCP8 Q8VLE6LG 9@ /??]2 [X\ ^JKRJC /9 H6G7 6TK8L 78LMJP8 VG KR8 %8OJ1C@ TJF8 NJKR KR8 %8OJ1C6F &JL8PK1L 6 7N1LC P8LKJTJP6KJ1C 1T 6 L87S1C7JVF8 1TTJPJ6F 1C 6 T1LI SL1MJH8H VG KR8 %8OJ1C 6KK87KJCO K1 KR8 7K8S7 KR6K KR8 %87S1CH8CK7 R6M8 K6Z8C K1 P1ISFG2;,,!"&$n"+($*! (+ !=,)+>!!',+'(!& 0> +%&!% +Q (A!";($+";) );0+% %!);($+"' 0+;%&;C ;O8CPG 1T KR8 BCJK8H 'K6K87 #1M8LCI8CK(R8 "6KJ1C6F )6V1L %8F6KJ1C7 016LH R67 T1ECH KR6K N8 MJ1F6K8H KR8 "6KJ1C6F )6V1L %8F6KJ1C7 ;PK 6CH R67 1LH8L8H E7 K1 S17K 6CH 6VJH8 VG KRJ7 C1KJP82'8PKJ1C 3 1T KR8 ;PK OJM87 8ISF1G887 KR878 LJORK72(1 1LO6CJc8(1 T1LI@ X1JC@ 1L 677J7K 6CG ECJ1C(1 V6LO6JC P1FF8PKJM8FG KRL1EOR L8SL878CK6KJM87 1T KR8JL 1NC PR1JP8(1 6PK K1O8KR8L T1L 1KR8L IEKE6F 6JH 1L SL1K8PKJ1C(1 PR1178 C1K K1 8CO6O8 JC 6CG 1T KR878 SL1K8PK8H P1CWP8LK8H 6PKJMJKJ872^! ^$)) "+(P1CHJKJ1C X1V 1TT8L7 K1 8ISF1G887 ES1C KR8JL N1LZJCO T1L 6 C1CECJ1C P1IS6CG NJKR1EK ECJ1C N6O87 6CH V8C8TJK72^! ^$)) "+(F6G 1TT 1L K8LIJC6K8 8ISF1G887 V8P6E78 1T KR8JL I8IV8L7RJS JC 6CH 6PKJMJKJ87 1C V8R6FT 1T KR8 #8C8L6F &LJM8L7@ ^6L8R1E78I8C@ 6CH A8FS8L7 BCJ1C )1P6F 9</@ $CK8LC6KJ1C6F 0L1KR8LR11H 1T (86I7K8L7@ 1L 6CG 1KR8L F6V1L 1LO6CJc6KJ1C2^! ^$)) "+(T6JF 6CH L8TE78 K1 L8P1OCJc8 6CH V6LO6JC P1FF8PWKJM8FG NJKR KR8 #8C8L6F &LJM8L7@ ^6L8R1E78I8C@ 6CH A8FS8L7 BCJ1C )1P6F 9</@ $CK8LC6KJ1C6F 0L1KR8LR11H 1T (86I7K8L7@ JC 6C 6SSL1SLJ6K8 ECJK 1T KLEPZHLJM8L7@ VG L8TE7JCO K1 6SSFG KR8 K8LI7 6CH P1CHJKJ1C7 1T 1EL P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK NJKR KR8 BCJ1C@ JCPFEHJCO N6O8 L6K87@ TLJCO8 V8C8TJK TECH P1CKLJVEKJ1C7@ RJLJCO R6FF SL1MJ7J1C7 K1 1EL 8ISF1G887 6CH VG 6VL1O6KJCO KR8 6OL88I8CK JCPFEHJCO KR8 7EVP1CKL6PKJCO 1T ECJK N1LZ2^! ^$)) "+(JC 6CG FJZ8 1L L8F6K8H I6CC8L JCK8LT8L8 NJKR@ L8W7KL6JC@ 1L P18LP8 8ISF1G887 JC KR8 8U8LPJ78 1T KR8 LJORK7 OE6L6CWK88H KR8I VG '8PKJ1C 3 1T KR8 ;PK2 ^! ^$))@ NJKRJC 9< H6G7 TL1I KR8 H6K8 1T KR8 016LHY7 +LH8L@ 1TT8L 8ISF1G887 'K8M8 ^6OC8L@ =6LZ %11S@ 6CH ;CKR1CG =JWF8KJPR TEFF L8JC7K6K8I8CK K1 KR8JL T1LI8L S17JKJ1C7 1L@ JT KR178 S17JKJ1C7 C1 F1CO8L 8UJ7K@ K1 7EV7K6CKJ6FFG 8_EJM6F8CK S17JKJ1C7@ NJKR1EK SL8XEHJP8 K1 KR8JL 78CJ1LJKG 1L 6CG 1KR8L LJORK7 1L SLJMJWF8O87 SL8MJ1E7FG 8CX1G8H2 ^! ^$)) I6Z8 'K8M8 ^6OC8L@ =6LZ %11S@ 6CH ;CKR1CG =JWF8KJPR NR1F8 T1L 6CG F177 1T 86LCJCO7 6CH 1KR8L V8C8TJK7 7ETT8L8H 67 6 L87EFK 1T KR8JL ECF6NTEF K8LIJC6KJ1C JC KR8 I6CC8L 78K T1LKR JC 016LHY7 H8PJ7J1C2 ^! ^$))@ NJKRJC 9< H6G7 TL1I KR8 016LHY7 +LH8L@ L8I1M8 TL1I 1EL TJF87 6CG L8T8L8CP8 K1 KR8 ECF6NTEF K8LIJC6KJ1C7 1T 'K8M8 ^6OC8L@ =6LZ %11S@ 6CH ;CKR1CG =JF8KJPR@ 6CH NJKRJC - H6G7 KR8L86TK8L C1KJTG KR8I JC NLJKJCO KR6K KRJ7 R67 V88C H1C8 6CH KR6K KR8JL K8LIJC6KJ1C7 NJFF C1K V8 E78H 6O6JC7K KR8I JC 6CG N6G2 ^! ^$))@ NJKRJC 9< H6G7 TL1I KR8 H6K8 1T KR8 016LHY7 +LH8L@ 1TT8L TEFF 6CH JII8HJ6K8 8ISF1GI8CK K1 KR178 N1LZ 6SSFJP6CK7 NR1 N1EFH R6M8 V88C L8T8LL8H K1 E7 T1L 8ISF1GI8CK KR1EOR KR8 BCJ1CY7 RJLJCO R6FF N8L8 JK C1K T1L 1EL ECF6NTEF P1CHEPK2^! ^$)) I6Z8 NR1F8 KR178 N1LZ 6SSFJP6CK7 NR1 N1EFH R6M8 V88C L8T8LL8H K1 E7 T1L 8ISF1GI8CK KRL1EOR KR8 BCJ1CY7 RJLJCO R6FF T1L 6CG F177 1T 86LCJCO7 6CH 1KR8L V8C8TJK7 KR8G I6G R6M8 7ETT8L8H VG L8671C 1T 1EL T6JFEL8 K1 RJL8 KR8I JC KR8 I6CC8L 78K T1LKR JC 016LHY7 H8PJ7J1C2^! ^$)) R1C1L 6CH 6VJH8 VG KR8 K8LI7 6CH P1CHJKJ1C7 1T 1EL P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK NJKR KR8 BCJ1C 6CH I6Z8 NR1F8 1EL 8ISF1G887 L8SL878CK8H VG KR8 BCJ1C T1L 6CG F177 1T S6G 6CH 1KR8L V8C8TJK7 7ETT8L8H 67 6 L87EFK 1T 1EL L8TE76F K1 6SWSFG KR8 P1FF8PKJM8WV6LO6JCJCO 6OL88I8CK K1 6FF ECJK 8ISF1G887 6CH K1 ECJK N1LZ@ SFE7 JCK8L87K2^! ^$)) S6G 6FF P1CKL6PKE6FFGWL8_EJL8H TLJCO8 V8C8TJK TECH P1CKLJVEKJ1C7 C1K SL8MJ1E7FG S6JH 6CH I6Z8 NR1F8 ECJK 8ISF1GW887 T1L 6CG T1L 6CG 8US8C787 L87EFKJCO TL1I KR8 T6JFEL8 K1 I6Z8 7EPR P1CKLJVEKJ1C7@ NJKR JCK8L87K2!"#$"!!%!& '(!!) *+"*!,('@$"*2@;"& !'* #%+B, )$=$(!&@;)(!% !#+'